Exhibit 10.13

LOAN AGREEMENT

Dated as of October 6, 2017

Between

CPLV PROPERTY OWNER LLC,

as Borrower

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

BARCLAYS BANK PLC,

GOLDMAN SACHS MORTGAGE COMPANY

and

MORGAN STANLEY BANK, N.A.,

collectively, as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Principles of Construction      49  

ARTICLE II – GENERAL TERMS

     49  

Section 2.1

  Loan Commitment; Disbursement to Borrower      49  

2.1.1

  Agreement to Lend and Borrow      49  

2.1.2

  Single Disbursement to Borrower      49  

2.1.3

  The Note, Mortgage and Loan Documents      49  

2.1.4

  Use of Proceeds      49  

Section 2.2

  Interest Rate      50  

2.2.1

  Interest Rate      50  

2.2.2

  Interest Calculation      50  

2.2.3

  Intentionally Omitted      50  

2.2.4

  Intentionally Omitted      50  

2.2.5

  Default Rate      50  

2.2.6

  Usury Savings      50  

Section 2.3

  Loan Payment      50  

2.3.1

  Monthly Debt Service Payments      50  

2.3.2

  Payments Generally      51  

2.3.3

  Payment on Maturity Date      51  

2.3.4

  Late Payment Charge      51  

2.3.5

  Method and Place of Payment      51  

Section 2.4

  Prepayments      51  

2.4.1

  Voluntary Prepayments      51  

2.4.2

  Mandatory Prepayments      52  

2.4.3

  Prepayments After Event of Default      52  

2.4.4

  Intentionally Omitted      53  

2.4.5

  Intentionally Omitted      53  

2.4.6

  DSCR Cure Action      53  

Section 2.5

  Intentionally Omitted      53  

Section 2.6

  Release of Property      53  

2.6.1

  Release of Property      53  

Section 2.7

  Lockbox Account/Cash Management      54  

2.7.1

  Lockbox Account      54  

2.7.2

  Cash Management Account      55  

2.7.3

  Payments Received under the Cash Management Agreement      56  

2.7.4

  Distributions to Mezzanine Borrowers      56  

Section 2.8

  Withholding Taxes      56  

 

-i-



--------------------------------------------------------------------------------

ARTICLE III – INTENTIONALLY OMITTED

     60  

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

     60  

Section 4.1

   Borrower Representations      60  

4.1.1

   Organization      60  

4.1.2

   Proceedings      60  

4.1.3

   No Conflicts      60  

4.1.4

   Litigation      61  

4.1.5

   Agreements      61  

4.1.6

   Title      61  

4.1.7

   Solvency      62  

4.1.8

   Full and Accurate Disclosure      62  

4.1.9

   ERISA      62  

4.1.10

   Compliance      63  

4.1.11

   Financial Information      63  

4.1.12

   Condemnation      64  

4.1.13

   Federal Reserve Regulations      64  

4.1.14

   Utilities and Public Access      64  

4.1.15

   Not a Foreign Person      64  

4.1.16

   Separate Lots      64  

4.1.17

   Assessments      64  

4.1.18

   Enforceability      64  

4.1.19

   No Prior Assignment      65  

4.1.20

   Insurance      65  

4.1.21

   Use of Property      65  

4.1.22

   Certificate of Occupancy; Licenses      65  

4.1.23

   Flood Zone      65  

4.1.24

   Physical Condition      65  

4.1.25

   Boundaries      66  

4.1.26

   Leases      66  

4.1.27

   Survey      66  

4.1.28

   Inventory      66  

4.1.29

   Filing and Recording Taxes      66  

4.1.30

   Special Purpose Entity/Separateness      67  

4.1.31

   Management Agreement and CPLV Lease Guaranty      68  

4.1.32

   Illegal Activity      68  

4.1.33

   No Change in Facts or Circumstances; Disclosure      68  

4.1.34

   Investment Company Act      69  

4.1.35

   Embargoed Person      69  

4.1.36

   Principal Place of Business; State of Organization      69  

4.1.37

   Environmental Representations and Warranties      69  

4.1.38

   Lockbox Agreement; Cash Management Account      70  

4.1.39

   Taxes      70  

4.1.40

   Ground Lease      71  

4.1.41

   Gaming Licenses and Operating Permits      72  

4.1.42

   Labor      74  

4.1.43

   CPLV Lease      75  

 

-ii-



--------------------------------------------------------------------------------

4.1.44

  Intellectual Property      75  

4.1.45

  Operation of the Property      76  

4.1.46

  Intellectual Property Title and Lien      76  

4.1.47

  REOA      77  

Section 4.2

  Survival of Representations      78  

ARTICLE V – BORROWER COVENANTS

     78  

Section 5.1

  Affirmative Covenants      78  

5.1.1

  Existence; Compliance with Legal Requirements      78  

5.1.2

  Taxes and Other Charges      79  

5.1.3

  Litigation      80  

5.1.4

  Access to Property      80  

5.1.5

  Notice of Material Adverse Change      80  

5.1.6

  Cooperate in Legal Proceedings      80  

5.1.7

  Perform Loan Documents      81  

5.1.8

  Award and Insurance Benefits      81  

5.1.9

  Further Assurances      81  

5.1.10

  Principal Place of Business, State of Organization      82  

5.1.11

  Financial Reporting      82  

5.1.12

  Business and Operations      86  

5.1.13

  Title to the Property      86  

5.1.14

  Costs of Enforcement      86  

5.1.15

  Estoppel Statement      86  

5.1.16

  Loan Proceeds      87  

5.1.17

  Performance by Borrower      87  

5.1.18

  Confirmation of Representations      87  

5.1.19

  Environmental Covenants      87  

5.1.20

  Leasing Matters      89  

5.1.21

  Alterations      90  

5.1.22

  Operation of Property      95  

5.1.23

  Embargoed Person      97  

5.1.24

  Ground Leases      97  

5.1.25

  CPLV Lease, CPLV Lease Documents and CPLV Security Documents      100  

5.1.26

  Transition Period      101  

5.1.27

  IP Collateral      101  

5.1.28

  Payment of Obligations      102  

5.1.29

  No Joint Assessment      102  

5.1.30

  REOA      103  

5.1.31

  ERISA      104  

5.1.32

  Multiemployer Plan Statements      104  

5.1.33

  Taxes      105  

5.1.34

  Required Repairs      105  

Section 5.2

  Negative Covenants      105  

5.2.1

  Operation of Property      106  

5.2.2

  Liens      106  

5.2.3

  Dissolution      107  

5.2.4

  Change In Business      107  

 

-iii-



--------------------------------------------------------------------------------

5.2.5

  Debt Cancellation      107  

5.2.6

  Zoning      107  

5.2.7

  No Joint Assessment      108  

5.2.8

  Intentionally Omitted      108  

5.2.9

  ERISA      108  

5.2.10

  Transfers      109  

5.2.11

  CPLV Lease and CPLV Lease Documents      115  

5.2.12

  CPLV Security Documents      116  

5.2.13

  Ground Lease      117  

5.2.14

  REOA      117  

ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION

     118  

Section 6.1

  Insurance      118  

Section 6.2

  Casualty      125  

Section 6.3

  Condemnation      126  

Section 6.4

  Restoration      127  

ARTICLE VII – RESERVE FUNDS

     133  

Section 7.1

  Reserved      133  

Section 7.2

  Tax and Insurance Escrow Fund      133  

Section 7.3

  Replacements and Replacement Reserve      134  

7.3.1

  Replacement Reserve Fund      134  

7.3.2

  Disbursements from Replacement Reserve Account      134  

7.3.3

  Performance of Replacements      135  

7.3.4

  Failure to Make Replacements      137  

7.3.5

  Balance in the Replacement Reserve Account      138  

Section 7.4

  Ground Rent Reserve      138  

7.4.1

  Deposits to Ground Rent Fund      138  

7.4.2

  Release of Ground Rent Reserve Fund      138  

Section 7.5

  Excess Cash Flow Reserve Fund      139  

7.5.1

  Deposits to Excess Cash Flow Reserve Fund      139  

7.5.2

  Release of Excess Cash Flow Reserve Funds      139  

Section 7.6

  Reserve Funds, Generally      140  

ARTICLE VIII – DEFAULTS

     141  

Section 8.1

  Event of Default      141  

Section 8.2

  Remedies      146  

Section 8.3

  Additional Provisions Regarding CPLV Lease      147  

Section 8.4

  Remedies Cumulative; Waivers      150  

ARTICLE IX – SPECIAL PROVISIONS

     150  

Section 9.1

  Securitization      150  

9.1.1

  Sale of Notes and Securitization      150  

9.1.2

  Securitization Costs      153  

9.1.3

  Loan Components; Mezzanine Loans      153  

Section 9.2

  Securitization Indemnification      156  

Section 9.3

  Exculpation      159  

 

-iv-



--------------------------------------------------------------------------------

Section 9.4

  Intentionally Omitted      161  

Section 9.5

  Servicer      162  

ARTICLE X – MISCELLANEOUS

     162  

Section 10.1

  Survival      162  

Section 10.2

  Lender’s Discretion      163  

Section 10.3

  Governing Law      163  

Section 10.4

  Modification, Waiver in Writing      164  

Section 10.5

  Delay Not a Waiver      164  

Section 10.6

  Notices      165  

Section 10.7

  Trial by Jury      166  

Section 10.8

  Headings      166  

Section 10.9

  Severability      166  

Section 10.10

  Preferences      166  

Section 10.11

  Waiver of Notice      167  

Section 10.12

  Remedies of Borrower      167  

Section 10.13

  Expenses; Indemnity      167  

Section 10.14

  Schedules Incorporated      169  

Section 10.15

  Offsets, Counterclaims and Defenses      169  

Section 10.16

  No Joint Venture or Partnership; No Third Party; Beneficiaries      169  

Section 10.17

  Publicity      170  

Section 10.18

  Waiver of Marshalling of Assets      170  

Section 10.19

  Waiver of Counterclaim      170  

Section 10.20

  Conflict; Construction of Documents; Reliance      170  

Section 10.21

  Brokers and Financial Advisors      171  

Section 10.22

  Prior Agreements      171  

Section 10.23

  Joint and Several Liability      171  

Section 10.24

  Certain Additional Rights of Lender (VCOC)      171  

Section 10.25

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      172
 

Section 10.26

  Counterparts      173  

Section 10.27

  Co-Lenders      173  

Section 10.28

  Gaming Laws      173  

SCHEDULES AND EXHIBITS

 

Schedule I

  

–

  

Rent Roll

Schedule II

  

–

  

Required Repairs - Deadlines for Completion

Schedule III

  

–

  

Organizational Chart of Borrower

Schedule 1.1

  

–

  

Qualified Replacement Manager

Schedule 1.2

  

–

  

Collective Bargaining Agreements

Schedule 4.1.4

  

–

  

Litigation

 

-v-



--------------------------------------------------------------------------------

Schedule 4.1.17

  

–

  

Assessments

Schedule 4.1.24

  

–

  

Physical Condition

Schedule 4.1.41

  

–

  

Gaming Licenses

Schedule 4.1.44

  

–

  

Intellectual Property

Schedule 5.1.21

  

–

  

Pre-approved Alterations

Exhibit A

  

–

  

Tax Compliance Certificates

Exhibit B

  

–

  

New Hotel Tower

Exhibit C-1

  

–

  

Annual Financial Statements of CEOC and CPC

Exhibit C-2

  

–

  

Quarterly Financial Statements of CPC

Exhibit C-3

  

–

  

Monthly Operating Statement of CPC

Exhibit C-4

  

–

  

Annual Financial Statements of CPLV Lease Guarantor

Exhibit D

  

–

  

Reserved

Exhibit E

  

–

  

O&M Plan

Exhibit F

  

–

  

Form of SNDA

Exhibit G

  

–

  

New Hotel Tower In Balance Certification Form

 

-vi-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of October 6, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (together with its
successors and assigns, “JPM Lender”); BARCLAYS BANK PLC, a public company
registered in England and Wales, having an address at 745 Seventh Avenue, New
York, New York 10019 (together with its successors and assigns, “Barclays
Lender”), GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership, having
an address 200 West Street, New York, New York 10282 (together with its
successors and assigns, “GS Lender”), and MORGAN STANLEY BANK, N.A., a national
banking association, having an address at 1585 Broadway, New York, New York
10036 (together with its successors and assigns, “MS Lender”) (each of JPM
Lender, Barclays Lender, GS Lender, and MS Lender, together with their
respective successors and assigns, each, a “Co-Lender” and collectively,
“Lender”) and CPLV PROPERTY OWNER LLC, a Delaware limited liability company,
having its principal place of business at c/o Vici Properties Inc., 8329 West
Sunset Road, Suite 210, Las Vegas, Nevada 89113 (“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Accrual Period” shall mean (a) the period commencing on the Closing Date and
ending on (and including) October 9, 2017, and (b) thereafter, the period
commencing on and including the tenth (10th) day of each calendar month during
the term of the Loan and ending on and including the ninth (9th) day of the
following calendar month.

“Additional Charges” shall mean any interest, late charges, penalties or other
similar fees or expenses that are added to or imposed on the amount of any Taxes
or Other Charges for the non-payment, late payment or non-timely payment
thereof.



--------------------------------------------------------------------------------

“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Lender and, following a Securitization,
satisfactory in form and substance to the Approved Rating Agencies, and from
counsel reasonably acceptable to Lender and, following a Securitization,
acceptable to the Approved Rating Agencies.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person (provided that CPLV Tenant or any of its Affiliates, on the one
hand, and Borrower and any of its Affiliates, on the other hand, shall not be
deemed to be Affiliates solely as a result of their rights and obligations under
the CPLV Lease Documents and/or without limiting Borrower’s obligations under
this Agreement, including under Section 4.1.30 hereof, as a result of any
consolidation of the CPLV Tenant and Borrower for accounting purposes).

“Affiliated Manager” shall mean any Manager Controlling, Controlled by or under
common Control with Borrower, Principal or Guarantor, or any Manager in which
Borrower, Principal, or Guarantor has, directly or indirectly, a twenty percent
(20%) or greater legal, beneficial or economic interest.

“Affiliate Tenant Transferee” shall have the meaning set forth in
Section 5.2.10(c) hereof.

“Agent” shall mean Wells Fargo Bank, National Association, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by or on behalf of CPLV Tenant in
accordance with Section 5.1.11(d) hereof for the applicable Fiscal Year or other
period.

“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch and
Morningstar or any other nationally-recognized statistical rating agency which
has been approved by Lender and designated by Lender to assign a rating to the
Securities.

“Aspen” shall have the meaning set forth in Section 6.1(b) hereof.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bail-in Action” shall have the meaning set forth in Section 10.25 hereof.

“Bail-in Legislation” shall have the meaning set forth in Section 10.25 hereof.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal, state,
local or foreign bankruptcy or insolvency law; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or any other Federal,
state, local or foreign bankruptcy or insolvency law or soliciting or causing to
be solicited petitioning creditors for any involuntary petition against

 

-2-



--------------------------------------------------------------------------------

such Person; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal, state, local or
foreign bankruptcy or insolvency law; (d) such Person consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for such Person or any portion of the Property
(other than in connection with an application by or on behalf of Lender); (e)
such Person making an assignment for the benefit of creditors, or admitting in
writing in any legal proceeding, its insolvency or inability to pay its debts as
they become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Borrower’s Knowledge” or “Knowledge” (and words of similar import) shall mean
the current actual knowledge, as opposed to constructive or imputed knowledge,
of each of John Payne, Edward Pitoniak and Mary E. Higgins, as President and
Chief Operating Officer, Chief Executive Officer and Chief Financial Officer,
respectively, of the REIT (and with respect to John Payne and Mary E. Higgins,
including, in their capacity as the former Chief Executive Officer and Chief
Financial Officer, respectively, of CEOC immediately prior to the Closing Date),
which individuals constitute the primary individuals tasked with the day to day
management of the REIT (and thus the Borrower), and shall include any other
employees of Borrower or its Affiliates which shall succeed to such positions or
perform comparable responsibilities of such individuals. For the avoidance of
doubt, in no event shall any of such individuals have any personal liability by
virtue of being named in this definition or certifying to matters on behalf of
Borrower.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements).

“Captive Insurance Company” shall have the meaning set forth in Section 6.1(e)
hereof.

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

 

-3-



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Lender, Mezzanine A
Administrative Agent, Mezzanine A Collateral Agent, Mezzanine B Administrative
Agent, Mezzanine B Collateral Agent, Mezzanine C Administrative Agent, Mezzanine
C Collateral Agent and Agent, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Cash Sweep Event” shall mean the occurrence of: (a) an Event of Default; (b) a
Mezzanine Loan Default, (c) any Bankruptcy Action of Borrower, CPLV Tenant
Guarantor or CPLV Tenant; (d) a rejection of the Management Agreement by Manager
following any Bankruptcy Action of Manger or (e) a DSCR Trigger Event.

“Cash Sweep Event Cure” shall mean (a) if the Cash Sweep Event is caused solely
by the occurrence of a DSCR Trigger Event, the occurrence of a DSCR Trigger
Event Cure, (b) if the Cash Sweep Event is caused solely by a Bankruptcy Action
of CPLV Tenant Guarantor or CPLV Tenant, if (x) such Bankruptcy Action is not
consented to by Borrower and such Bankruptcy Action is discharged or dismissed
in a manner that does not cause a Material Adverse Effect or (y) the entry into
of a replacement CPLV Lease in substantially the same form and substance as the
original CPLV Lease or otherwise in form and substance reasonably acceptable to
Lender with a CPLV Tenant Transferee pursuant to and in accordance with
Section 5.2.10(e)(iv) or a Qualified CPLV Tenant Transferee in accordance with
Sections 5.2.10(e)(vii) or 8.3(b) hereof and, to the extent CEC or a Replacement
CEC Sponsor is no longer the guarantor under the CPLV Lease Guaranty, the
delivery of a replacement CPLV Lease Guaranty by a Qualified CPLV Replacement
Guarantor, each, in accordance with the terms and conditions hereunder, (c) if
the Cash Sweep Event is caused by an Event of Default, the acceptance by Lender
of a cure of such Event of Default (which cure Lender is not obligated to accept
and may reject or accept in its sole and absolute discretion, except with
respect to an Event of Default that results from a CPLV Lease Default, in which
event Lender shall be reasonable in its determination to accept or reject such
cure), (d) if the Cash Sweep Event is caused solely by a Mezzanine Loan Default,
the applicable Mezzanine Lender shall have accepted a cure by the applicable
Mezzanine Borrower of such Mezzanine Loan Default and (e) if the Cash Sweep
Event is caused solely by a rejection of the Management Agreement by Manager
following any Bankruptcy Action of Manager, the entry into of a Replacement
Management Agreement with a Qualified Manager in accordance with the terms
hereunder; provided, however, that, such Cash Sweep Event Cure set forth in this
definition shall be subject to the following conditions, (i) no Event of Default
shall have occurred and be continuing under this Agreement or any of the other
Loan Documents, and (ii) Borrower shall have paid all of Lender’s reasonable
out-of-pocket expenses incurred in connection with such Cash Sweep Event Cure
including, reasonable attorney’s fees and expenses. For the avoidance of doubt,
in no event shall Borrower have the right to cure a Cash Sweep Event caused
solely by a Bankruptcy Action of Borrower, except if such Bankruptcy Action is
involuntary and not consented to by Borrower and Borrower shall not have
otherwise colluded with respect to such Bankruptcy Action, so long as no Event
of Default has occurred and is continuing, Borrower shall have the same
discharged or dismissed within ninety (90) days of such filing, without any
Material Adverse Effect.

“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the related Cash Sweep
Event Cure, or (b) until payment in full of all principal and interest on the
Loan and all other amounts payable under the Loan Documents in accordance with
the terms and provisions of the Loan Documents.

 

-4-



--------------------------------------------------------------------------------

“Casino Components” shall mean, collectively, those portions of the Property
devoted to the operation of casino gaming operations, including (without
limitation) those areas devoted to the conduct of gambling or gaming, facilities
associated directly with gaming operations including, without limitation, casino
support areas such as surveillance and security areas, cash cages, counting and
accounting areas and gaming back-of-the-house areas in each case, to the extent
the operation thereof requires a Gaming License under applicable Gaming Laws.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Cause” shall mean, with respect to an Independent Director, (a) acts or
omissions by such Independent Director that constitute systematic and persistent
or willful disregard of such Independent Director’s duties, (b) such Independent
Director has been indicted or convicted for any crime or crimes of moral
turpitude or dishonesty or for any violation of any Legal Requirements, (c) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (d) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director” or (v) any other reason for which the prior written
consent of Lender shall have been obtained.

“CEC” shall mean Caesars Entertainment Corporation, a Delaware corporation.

“CEOC” shall mean CEOC, LLC, a Delaware limited liability company.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” shall mean, collectively, whether now or hereafter acquired,
(a) the Property, (b) Borrower’s interest in the IP Collateral, including
Borrower’s interest in all IP Licenses, (c) Borrower’s interest in the CPLV
Lease and the other CPLV Lease Documents, (d) Borrower’s interest in the REOAs,
(e) Borrower’s interest in all of the Tenant’s Pledged Property (as defined in
the CPLV Lease), including any security interest therein and (f) any other asset
or property subject to the Lien of the Mortgage, the IP Security Agreement or
the Collateral Assignment of Agreements.

“Collateral Assignment of Agreements” shall mean that certain Collateral
Assignment of Security Agreements, dated as of the date hereof, by and between
Borrower and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, relating to Borrower’s
interest in all of the Collateral (as defined therein).

 

-5-



--------------------------------------------------------------------------------

“Collective Bargaining Agreement” shall mean, the agreement set forth on
Schedule 1.2 attached hereto and any collective bargaining agreement or union
contract with respect to employees and other laborers at the Property that may
be entered into after the date hereof by Borrower or CPLV Tenant or with respect
to which Borrower or CPLV Tenant could reasonably be expected to have any
liability, as any of the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Section 2.7
Taxes or branch profits Section 2.7 Taxes.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise (and
Control with respect to a Person (a “Subject Person”) shall not be deemed absent
solely because another Person shall have veto rights with respect to major
decisions with respect to such Subject Person). “Controlled” and “Controlling”
shall have correlative meanings.

“Covered Rating Agency Information” shall have the meaning set forth in hereof.

“CPC” shall mean Caesars Palace Corporation and subsidiaries (and any successor
entities thereto), provided, that for all purposes hereunder, including any
financial statements of CPC or calculations or amounts with respect to CPC, such
items shall only be with respect to the Property and no other assets of CPC.

“CPLV Existing Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of the date hereof, among Borrower, Credit Suisse AG, Cayman
Island Branch, as Credit Agreement Collateral Agent, each additional Tenant
Financing Collateral Agent from time to time party hereto, CPLV Tenant, and
Lender, as the same may be amended, restated, replaced or otherwise modified
from time to time in accordance with the terms hereof.

“CPLV Intellectual Property” shall have the meaning set forth in Section 8.2(a)
hereof.

“CPLV IP Security Agreement” shall mean that certain CPLV IP Security Agreement,
dated as of the date hereof, by CPLV Tenant in favor of Borrower, as the same
may be amended, restated, replaced or otherwise modified from time to time in
accordance with the terms hereof.

 

-6-



--------------------------------------------------------------------------------

“CPLV Lease” shall mean that certain Lease (CPLV) dated as of the date hereof,
between Borrower, as lessor, and CPLV Tenant, as lessee, as the same may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms hereof.

“CPLV Lease Default” shall have the meaning set forth in Section 8.3(a) hereof.

“CPLV Lease Documents” shall mean, collectively, the CPLV Lease, the Management
Agreement, CPLV Lease Guaranty, the CPLV Existing Intercreditor Agreement and
the Transition Services Agreement.

“CPLV Lease Guaranteed Obligations” shall mean, collectively, all obligations
and liabilities of CPLV Tenant guaranteed by CPLV Lease Guarantor as set forth
in the CPLV Lease Guaranty.

“CPLV Lease Guarantor” shall mean, as the context may require, (i) CEC, (ii)
upon a Transfer in accordance with the terms hereof, Replacement CEC Sponsor or
(iii) a Qualified CPLV Replacement Guarantor pursuant to and in compliance with
the terms hereof.

“CPLV Lease Guaranty” shall mean that certain Lease Guaranty made by CPLV Lease
Guarantor to Borrower pursuant to Article XVII of the Management Agreement, as
the same may be amended, restated, replaced or otherwise modified from time to
time in accordance with the terms hereof.

“CPLV Lease Indemnity Agreement” shall mean that certain Indemnity Agreement and
Power of Attorney and Related Covenants (CPLV) made by CPLV Lease Guarantor to
Borrower and Lender, as the same may be amended, restated, replaced or otherwise
modified from time to time in accordance with the terms hereof.

“CPLV Lease SNDA” shall mean that certain Subordination, Non-Disturbance,
Attornment Agreement (CPLV Lease), dated as of the date hereof, by and among
Lender and CPLV Tenant and acknowledged and agreed by Borrower, as the same may
be amended, restated, replaced or otherwise modified from time to time in
accordance with the terms hereof and the CPLV Lease.

“CPLV Rent” shall mean all rent and other amounts due to Borrower under the CPLV
Lease but excluding any amounts that are paid to Borrower to reimburse Borrower
for amounts that were (x) paid by Borrower or its Affiliates on behalf of CPLV
Tenant under the CPLV Lease, provided that upon request by Lender, Borrower
shall provide evidence of payment of such amounts by Borrower on behalf of CPLV
Tenant, or (y) paid by Borrower or its Affiliates to Lender or any Mezzanine
Lender or any other Person indemnified by Borrower or its Affiliates under the
Loan Documents.

“CPLV Security Documents” shall mean, collectively, (i) that certain Security
Agreement (CPLV Lease) by CPLV Tenant in favor of Borrower, dated as of the date
hereof, as the same may be amended, restated, replaced or otherwise modified
from time to time in accordance with the terms hereof and (ii) the CPLV IP
Security Agreement.

 

-7-



--------------------------------------------------------------------------------

“CPLV Tenant” shall mean, (i) collectively, Desert Palace LLC, a Nevada limited
liability company, Caesars Entertainment Operating Company, Inc. (which shall
immediately after the closing of the Loan, merge into CEOC) and CEOC or (ii) if
the context requires, a replacement tenant that satisfies the requirements as
required hereunder that assumes all of the obligations, liabilities and rights
of CPLV Tenant under the CPLV Lease and CPLV Lease Documents in connection with
a Transfer pursuant to and in accordance with a Transfer under Section 5.2.10(e)
or pursuant to Section 8.3 hereof.

“CPLV Tenant Lender” shall have the meaning set forth in Section 5.2.10(e)
hereof.

“CPLV Tenant Loan” shall have the meaning set forth in Section 5.2.10(e) hereof.

“CPLV Tenant Loan Intercreditor Agreement” shall have the meaning set forth in
Section 5.2.10(e) hereof.

“CPLV Tenant Party” shall have the meaning set forth in Section 8.2(e) hereof.

“CPLV Tenant Transferee” shall have the meaning set forth in Section 5.2.10(e)
hereof.

“CPLV Tenant Transferee Requirement” shall have the meaning set forth in Section
5.2.10(e) hereof.

“CPLV Trademark License Agreement” shall mean that certain Trademark License
Agreement, dated as of the date hereof, by and between Caesars License Company,
LLC and Desert Palace LLC, as the same may be amended, restated or otherwise
modified from time to time.

“CPLV Trademark Security Agreement” shall mean that certain Trademark Security
Agreement, dated as of the date hereof, by and among Caesars License Company,
LLC, Desert Palace LLC, Borrower and Lender as the same may be amended, restated
or otherwise modified from time to time.

“CPLV Trademark Agreements” shall mean, collectively, the CPLV Trademark License
Agreement and the CPLV Trademark Security Agreement.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including any Yield Maintenance Premium) due to
Lender in respect of the Loan under the Note, this Agreement, the Mortgage or
any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal, if any, and interest payments due under this Agreement and
the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a) the numerator is Net Cash Flow for such period as set forth in the
statements required hereunder; and

 

-8-



--------------------------------------------------------------------------------

(b) the denominator is the aggregate amount of Debt Service and Mezzanine Debt
Service for such period.

“DSCR Cure Deposit Amount” shall have the meaning set forth in Section 2.4.6
hereof.

“DSCR Cure Fund” shall have the meaning set forth in Section 2.4.6 hereof.

“DSCR Trigger Event” shall mean, that as of the date of determination, the Debt
Service Coverage Ratio based on the trailing four (4) calendar quarter period
immediately preceding the date of such determination is less than the Required
DSCR.

“DSCR Trigger Event Cure” shall mean, either (i) the achievement of a Debt
Service Coverage Ratio of the Required DSCR or greater for two (2) consecutive
calendar quarters based upon the trailing four (4) calendar quarter period
immediately preceding the date of determination, as determined by Lender (which
Required DSCR may be achieved by making a voluntary prepayment in accordance
with the terms of this Agreement (including the payment of the Yield Maintenance
Premium, if applicable) in an amount necessary to achieve a Debt Service
Coverage Ratio equal to or greater than the Required DSCR) or (ii) Borrower
shall make a deposit into the DSCR Cure Fund or deliver a Letter of Credit to
Lender, in each case, in accordance with Section 2.4.6 hereof in an amount equal
to the DSCR Cure Deposit Amount.

“DSCR Trigger Period” shall mean the period commencing on the occurrence of a
DSCR Trigger Event and continuing until the occurrence of a DSCR Trigger Event
Cure.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) three percent (3%) above the
Interest Rate.

“Disclosure Documents” shall mean, collectively, any written materials used or
provided to any prospective investors and/or the Rating Agencies in connection
with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.

“EBITDAR” shall mean, for an applicable period, the net income (loss)
attributable to CPC, determined in accordance with GAAP (“Net Income”);
provided, however, that without duplication and in each case to the extent
included in calculating Net Income: (i) income tax expense shall be excluded;
(ii) interest expense shall be excluded; (iii) depreciation and amortization
expense shall be excluded; (iv) amortization of intangible assets shall be
excluded; (v) write-downs and reserves (net of recoveries) shall be excluded;
(vi) reorganization items shall be excluded; (vii) any impairment charges or
asset write-offs, non-cash gains, losses, income and expenses resulting from
fair value accounting required by the applicable standard under GAAP

 

-9-



--------------------------------------------------------------------------------

and related interpretations, and non-cash charges for deferred tax asset
valuation allowances, shall be excluded; (viii) any effect of a change in
accounting principles or policies shall be excluded; (ix) any non-cash costs or
expense incurred pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement shall be excluded; (x) any nonrecurring
gains or losses or income or expense or charge (less all fees and expenses
relating thereto) shall be excluded; and (xi) rent expense shall be excluded;
and (xii) the impact of any deferred proceeds resulting from failed sale
accounting shall be excluded.

“EEA Financial Institution” shall have the meaning set forth in Section 10.25.

“EEA Member Country” shall have the meaning set forth in Section 10.25.

“EEA Resolution Authority” shall have the meaning set forth in Section 10.25.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least $50,000,000.00 and subject to
supervision or examination by federal and state authority. An Eligible Account
will not be evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean either (a) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P and “P-1” by Moody’s in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of Letters of Credit and
accounts in which funds are held for more than thirty (30) days, the long-term
unsecured debt obligations of which are rated at least “A+” by S&P and “Aa3” by
Moody’s), or (b) Wells Fargo Bank, National Association, provided that the
rating by S&P and the other Approved Rating Agencies for the short term
unsecured debt obligations or commercial paper and long term unsecured debt
obligations of the same does not decrease below the ratings set forth in
subclause (a) hereof.

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan made by the Lender is in violation of law.

“Enforcement Action” shall have the meaning set forth in Section 8.3(a) hereof.

 

-10-



--------------------------------------------------------------------------------

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any federal, state and local laws, statutes,
ordinances, rules, regulations, standards, policies and other applicable
governmental directives or requirements, as well as common law, relating to
protection of human health (as relating to exposure to Hazardous Substances) or
the environment, relating to the manufacture, use, storage, handling or Release
of Hazardous Substances, relating to liability for or costs of Remediation or
prevention of Releases of Hazardous Substances or relating to liability for or
costs of actual or threatened danger to human health (as relating to exposure to
Hazardous Substances) or the environment. Environmental Law includes, but is not
limited to, the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local counterparts
thereto: the Comprehensive Environmental Response, Compensation and Liability
Act; the Emergency Planning and Community Right-to-Know Act; the Hazardous
Substances Transportation Act; the Resource Conservation and Recovery Act
(including but not limited to Subtitle I relating to underground storage tanks);
the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act (as relating to exposure to Hazardous Substances); the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the National Environmental Policy Act; and the River and Harbors Appropriation
Act. Environmental Law also includes, but is not limited to, any applicable
federal, state and local laws, statutes, ordinances, rules and regulations
addressing similar issues, as well as common law: (a) conditioning transfer of
property upon a negative declaration or other approval of a Governmental
Authority of the environmental condition of the Property; (b) requiring
notification or disclosure of Releases of Hazardous Substances or other
environmental condition of the Property to any Governmental Authority or other
Person, whether or not in connection with transfer of title to or interest in
property; (c) imposing conditions or requirements in connection with
environmental permits or authorizations; (d) relating to nuisance, trespass or
other causes of action related to the presence or Release of Hazardous
Substances in, on, under or at the Property; (e) relating to wrongful death or
personal injury resulting from any presence of, Release of or exposure to
Hazardous Substances; or (f) relating to property or other damage in connection
with the presence, Release of or use of Hazardous Substances at the Property.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” shall mean that certain Environmental Site Assessment,
dated as of February 7/8, 2017, prepared by EHS Support.

“Equipment” shall mean any equipment now owned or leased, or hereafter acquired
or leased, by Borrower or CPLV Tenant, which is used at or in connection with
the Improvements or the Property or is located thereon or therein, including
(without limitation) all Gaming Equipment, machinery, equipment, furnishings,
and electronic data-processing and other office equipment now owned or hereafter
acquired or leased by Borrower or CPLV Tenant and any and all additions,
substitutions and replacements of any of the foregoing), together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto. For the avoidance of doubt, “Equipment” shall not include any
of the foregoing owned or leased by any Tenants under the Leases, guests or by
third party operators, except to the extent of any right or interest of Borrower
or CPLV Tenant, as applicable, therein.

 

-11-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower or Guarantor, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043(c) of ERISA, unless the
30-day notice requirement with respect thereto has been waived by the Pension
Benefit Guaranty Corporation (or any successor) (“PBGC”); (b) the application
for a minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of Borrower, Guarantor or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by
Borrower, Guarantor or any ERISA Affiliate from a Multiple Employer Plan during
a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions set forth in Section 430(e) of
the Code or Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon
property or assets or rights to property or assets of Borrower, Guarantor or any
ERISA Affiliate for failure to make a required payment to a Plan are satisfied;
(g) the termination of a Plan by the PBGC pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (h) any failure by any Plan to satisfy the minimum funding
standards, within the meaning of Sections 412 or 430 of the Code or Section 302
of ERISA, whether or not waived; (i) the determination that any Plan is or is
expected to be in “at-risk” status, within the meaning of Section 430 of the
Code or Section 303 of ERISA, (j) the receipt by Borrower, Guarantor or any
ERISA Affiliate of any notice concerning the imposition of liability with
respect to the withdrawal or partial withdrawal from a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be “insolvent”
(within the meaning of Section 4245 of ERISA), or in “endangered” or “critical
status” (within the meaning of Section 432 of the Code or Section 305 of ERISA)
or terminated (within the meaning of Section 4041A of ERISA), (k) the existence
with respect to any Plan of a non-exempt Prohibited Transaction, (l) the failure
by Borrower, Guarantor or any ERISA Affiliate to pay when due (after expiration
of any applicable grace period) any installment payment with respect to
withdrawal liability under Section 4201 of ERISA or (m) with respect to any
Foreign Plan, (1) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Plan, (2) the failure
to register or loss of good standing with applicable regulatory authorities of
any such Foreign Plan required to be registered or (3) the failure of any
Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Plan.

 

-12-



--------------------------------------------------------------------------------

“EU Bail-in Legislation Schedule” shall have the meaning set forth in
Section 10.25 hereof.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in Section
7.5 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.5
hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.

“Excluded Taxes” means any of the following Section 2.8 Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Section 2.8 Taxes imposed on or measured by net income (however
denominated), franchise Section 2.8 Taxes, and branch profits Section 2.8 Taxes,
in each case, (i) imposed as a result of Lender being organized under the laws
of, or having its principal office or its applicable lending office located in,
the jurisdiction imposing such Section 2.8 Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal withholding
Section 2.8 Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.8 amounts with respect to such Section 2.8
Taxes were payable either to such Lender’s assignor or participating Lender
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Section 2.8 Taxes
attributable to such Lender’s failure to comply with Section 2.8(e) and (d) any
U.S. federal withholding Section 2.8 Taxes imposed under FATCA.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code (or any amended or
successor version described above) or any fiscal or regulatory legislation,
rules or practices adopted pursuant to, or in connection with, any
intergovernmental agreement, treaty, convention or other understanding among
Governmental Authorities entered into in connection with the implementation of
the foregoing.

“FF&E” shall mean, collectively, furnishings, Fixtures and Equipment located in
the guest rooms, hallways, lobbies, restaurants, lounges, meeting and banquet
rooms, parking facilities, public areas or otherwise in any portion of the
Property, including (without limitation) all beds, chairs, bookcases, tables,
carpeting, drapes, couches, luggage carts, luggage racks, bars,

 

-13-



--------------------------------------------------------------------------------

bar fixtures, radios, television sets, intercom and paging equipment, electric
and electronic equipment, heating, lighting and plumbing fixtures, fire
prevention and extinguishing apparatus, cooling and air-conditioning systems,
elevators, escalators, stoves, ranges, refrigerators, laundry machines, tools,
machinery, boilers, incinerators, switchboards, conduits, compressors, vacuum
cleaning systems, floor cleaning, waxing and polishing equipment, cabinets,
lockers, shelving, dishwashers, garbage disposals, washer and dryers, gaming
equipment and other casino equipment and all other customary hotel and casino
resort equipment and other tangible property owned by Borrower (if any) or CPLV
Tenant, as applicable, or in which Borrower or CPLV Tenant, as applicable, has
or shall have an interest, in each case now or hereafter located at the Property
and useable in connection with the present or future operation and occupancy of
the Property; provided, however, that FF&E shall not include items owned by any
Tenants under the Leases (other than CPLV Tenant), guests or by third party
operators.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixtures” shall all Equipment now owned, or the ownership of which is hereafter
acquired, by Borrower or CPLV Tenant, as applicable, which is so related to the
Land and Improvements forming part of the Property that it is deemed fixtures or
real property under the law of the particular state in which the Equipment is
located, including, without limitation, all building or construction materials
intended for construction, reconstruction, alteration or repair of or
installation on the Property, construction equipment, appliances, machinery,
plant equipment, fittings, apparatuses, fixtures and other items now or
hereafter attached to, installed in or used in connection with (temporarily or
permanently) any of the Improvements or the Land, including, but not limited to,
engines, devices for the operation of pumps, pipes, plumbing, cleaning, call and
sprinkler systems, fire extinguishing apparatuses and equipment, heating,
ventilating, laundry, incinerating, electrical, air conditioning and air cooling
equipment and systems, gas and electric machinery, appurtenances and equipment,
pollution control equipment, security systems, disposals, dishwashers,
refrigerators and ranges, recreational equipment and facilities of all kinds,
and water, gas, electrical, storm and sanitary sewer facilities, utility lines
and equipment (whether owned individually or jointly with others, and, if owned
jointly, to the extent of Borrower’s or CPLV Tenant’s, as applicable interest
therein) and all other utilities whether or not situated in easements, all water
tanks, water supply, water power sites, fuel stations, fuel tanks, fuel supply,
and all other structures, together with all accessions, appurtenances,
additions, replacements, betterments and substitutions for any of the foregoing
and the proceeds thereof.

“Food and Beverage Operations” shall mean all food and beverage operations
(including restaurants and banquet space) at the Property, including, but not
limited to Bacchanal Buffet, Mr. Chow, Nobu Restaurant Las Vegas, Mesa Grill,
Old Homestead Steakhouse Las Vegas, and Restaurant Guy Savoy.

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by the Borrower or
Guarantor.

 

-14-



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” shall mean each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) that is not subject to U.S. law and is maintained or
contributed to by the Borrower or Guarantor.

“Forum Shops Lease” shall mean that certain Second Amended and Restated Ground
Lease by and between CPLV Tenant (as successor to Caesars Palace Realty LLC) and
Forum Shops LLC (as successor to Forum Developers Limited Partnership) (“Forum
Shops Lessee”), dated as of February 7, 2003, as assigned pursuant to that
certain Assignment and Assumption of Leasehold dated November 14, 2003, and
amended by that certain First Amendment to Second Amended and Restated Ground
Lease dated as of September 8, 2015 and that certain Second Amendment to Second
Amended and Restated Ground Lease dated as of April 14, 2016, as assigned
pursuant to that certain Lease Assignment and Assumption, dated as of the date
hereof, from Caesars Palace Realty LLC to CPLV Tenant, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms hereunder.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Gaming Authorities” shall mean any of the Nevada Gaming Commission, the Nevada
Gaming Control Board, the Clark County Liquor and Gaming Licensing Board, and
any other gaming board, commission, or other governmental gaming regulatory body
or agency which (a) has, or may at any time after the Closing Date have,
jurisdiction over the gaming activities at the Property or any successor to such
authority or (b) is, or may at any time after the Closing Date be, responsible
for interpreting, administering and enforcing the Gaming Laws.

“Gaming Equipment” shall mean all equipment and supplies used in the gaming
operations of a casino, including, without limitation, slot machines, gaming
tables, cards, dice, gaming chips, player tracking systems, mobile gaming
systems, and all other gaming devices (as defined in NRS 463.0155), cashless
wagering systems (as defined in NRS 463.014) and associated equipment (as
defined in NRS 463.0136) which are (a) owned or leased by Borrower or CPLV
Tenant and (b) used or useable exclusively in the present or future operation of
slot machines, gaming devices, gambling games and live games at the Property,
together with all improvements and/or additions thereto and mobile gaming
systems.

“Gaming Laws” or “Gaming Regulations” shall mean the provisions of the Nevada
Gaming Control Act, as amended from time to time, all regulations of the Nevada
Gaming Commission promulgated thereunder, as amended from time to time, the
provisions of the Clark County Code applicable to the gaming activities at the
Property as amended from time to time, and all other rules, regulations, orders,
ordinances, regulations and Legal Requirements of any Gaming Authority
applicable to gaming activities at the Property.

 

-15-



--------------------------------------------------------------------------------

“Gaming License” shall mean any license, qualification, franchise,
accreditation, approval, registration, permit, finding of suitability or other
authorization of a Gaming Authority relating to gaming, the gaming business, the
ownership of Gaming Equipment, or the operation of a casino under the Gaming
Laws or required by the Gaming Authorities, in each case, which are necessary or
appropriate for the ownership and/or operation of the casino gaming operations
at the Property, including the lease of the Property to CPLV Tenant for the
gaming activities at the Property and the Management Agreement or Replacement
Management Agreement, as applicable.

“Gaming License Default” shall have the meaning set forth in
Section 8.1(a)(xxvii) hereof.

“Gaming Proceeding Default” shall have the meaning set forth in
Section 8.1(a)(xxvii) hereof.

“Government Lists” means (1) any list or annex to Presidential Executive Order
13224 issued on September 24, 2001 (“EO13224”), including any list of Persons
who are determined to be subject to the provisions of EO13224 or any other
similar prohibitions contained in the rules and regulations of OFAC (as defined
below) or in any enabling legislation or other Presidential Executive Orders in
respect thereof, (2) the Specially Designated Nationals and Blocked Persons
Lists maintained by Office of Foreign Assets Control (“OFAC”), (3) any other
list of terrorists, terrorist organizations or narcotics traffickers maintained
pursuant to any of the Rules and Regulations of OFAC, or (4) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order of the President of the United States of America.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence including, without limitation, all Gaming Authorities
having jurisdiction over the Property (and any operations conducted therein),
CPLV Tenant or Borrower.

“Grantor Trust” shall mean a grantor trust as defined in Subpart E, Part I of
Subchapter J of the Code, that holds the Note or a portion thereof.

“Ground Lease” shall mean that certain Second Amended and Restated Operating
Lease, dated as of the date hereof, between Borrower and Ground Lessor, as the
same may be amended, restated, replaced or otherwise modified from time to time,
in accordance with the terms hereunder.

“Ground Lessor” shall mean Caesars Octavius, LLC, a Delaware limited liability
company.

“Ground Rent” shall have the meaning set forth in Section 7.4.1 hereof.

“Ground Rent Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

“Ground Rent Reserve Control Agreement” shall mean that certain account control
agreement, to be entered into among CPLV Tenant, Borrower, Lender, the Eligible
Institution holding the Ground Rent Reserve Account and the other parties
thereto, to be in form and substance reasonably satisfactory to CPLV Tenant,
Borrower and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, relating to funds
deposited in the Ground Rent Reserve Account.

 

-16-



--------------------------------------------------------------------------------

“Ground Rent Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.

“Guarantor” shall mean VICI Properties L.P., a Delaware limited partnership.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Hazardous Substances” shall mean any and all substances (whether solid, liquid
or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under applicable Environmental
Laws, including but not limited to petroleum and petroleum products, asbestos
and asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables, explosives, mold, mycotoxins, microbial
matter and airborne pathogens (naturally occurring or otherwise), but excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.

“Hotel Components” shall mean, collectively, those portions of the Property
devoted to the operation of a hotel and related facilities, excluding the Casino
Component, but including (without limitation) (a) all guest rooms and suites,
hotel amenities, restaurants, bars, night clubs, conference centers, meeting,
banquet and other public rooms, retail space, spa, parking spaces and other
facilities of the hotel portion of the Property, and (b) any theaters or
performing arts spaces in the Property in question.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations of such Person
evidenced by bonds, debentures, notes, or other similar instruments;
(c) indebtedness of such Person for the deferred purchase price of property or
services (including trade obligations); (d) obligations of such Person under
letters of credit; (e) obligations of such Person under acceptance facilities;
(f) all guaranties, endorsements (other than for collection or deposit in the
ordinary course of business) and other contingent obligations of such Person to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; (g) obligations of
such Person under PACE Loans and (h) obligations of such Person secured by any
Liens, whether or not the obligations have been assumed (other than the
Permitted Encumbrances).

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

 

-17-



--------------------------------------------------------------------------------

“Indemnified Parties” shall mean Lender, any Affiliate of Lender that has filed
any registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who Controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act, any Servicer of the Loan, any Person
in whose name the encumbrance created by the Mortgage is or will have been
recorded, any Person who may hold or acquire or will have held a full or partial
interest in the Loan including custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan (but not including
investors or prospective investors in the Securities) as well as the respective
directors, officers, partners, employees, agents, representatives, successors
and assigns of any and all of the foregoing (including, but not limited to any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).

“Indemnified Taxes” means (a) Section 2.8 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnifying Person” shall mean each of Borrower and Guarantor.

“Independent Director” shall mean an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

(a) a member (other than a “special member” or “springing member”), partner,
equityholder, manager, director, officer or employee of Borrower or any of its
equityholders or Affiliates, including Guarantor (other than serving as an
Independent Director of Borrower or an Affiliate of Borrower that does not own a
direct or indirect ownership interest in Borrower and that is required by a
creditor to be a single purpose bankruptcy remote entity, provided that such
Independent Director is employed by a company that routinely provides
professional Independent Directors or managers in the ordinary course of its
business);

(b) a creditor, supplier or service provider (including provider of professional
services) to Borrower or any of its equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Directors and other corporate services to Borrower or any of its Affiliates in
the ordinary course of its business);

 

-18-



--------------------------------------------------------------------------------

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d) a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower that does not own a direct or indirect
ownership interest in Borrower shall be qualified to serve as an Independent
Director of the Borrower, provided that the fees that such individual earns from
serving as an Independent Director of affiliates of Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year. For purposes of this paragraph, a “special purpose
entity” is an entity, whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to those contained in the definition
of Special Purpose Entity of this Agreement.

“Individual Note” shall mean, each of (i) that certain Promissory Note A-1,
dated as of the date hereof, in the principal amount of $666,500,000.00, made by
Borrower in favor of JPM Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, (ii) that certain
Promissory Note A-2, dated as of the date hereof, in the principal amount of
$465,000,000.00, made by Borrower in favor of Barclays Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, (iii) that certain Promissory Note A-3, dated as of the date hereof, in
the principal amount of $209,250,000, made by Borrower in favor of MS Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, and (iv) that certain Promissory Note A-4, dated as of the
date hereof, in the principal amount of $209,250,000, made by Borrower in favor
of GS Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Berger Harris LLP in connection with the
Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Intellectual Property” shall mean all rights in, to and under any of the
following, as they exist anywhere in the world, including: (a) Trademarks; (b)
patents issued by the United States or the equivalent thereof in any other
country, industrial designs, and applications for any of the foregoing,
including any continuations, divisionals, continuations in part, renewals,
extensions and reissues, and the inventions disclosed or claimed therein;
(c) copyrights in published and unpublished works of authorship, whether
registered or unregistered in the United States or any other country, whether as
author, assignee, or transferee (including without limitation databases and
other compilations of information, computer software, middleware, user
interface, source code, object code, algorithms and the like, and user manuals
and other training documentation related thereto), all derivative works,
renewals, extensions, restorations, and

 

-19-



--------------------------------------------------------------------------------

reversions thereof; (d) trade secrets, proprietary confidential information and
operational systems, including confidential know-how, processes, schematics,
concepts, ideas, inventions, business methods and processes, marketing plans,
research and development, formulae, drawings, prototypes, models, designs,
customer and supplier information and lists, databases and other compilations of
information, historical guest lists, mailing lists, computer software and
systems (including reservations and other hotel systems) and user manuals and
other training documentation related thereto, and other nonpublic, confidential,
or proprietary information; (e) any registrations, applications for registration
or issuance, recordings, reissues, renewals, divisions, continuations, and
extensions relating to any or all of the foregoing; (f) income, fees, royalties,
damages and payments now and hereafter due and/or payable thereunder and with
respect thereto, including, without limitation, damages, claims and payments for
past, present or future infringements or other violations thereof relating to
any or all of the foregoing; (g) rights to sue for past, present and future
infringements and other violations thereof relating to any or all of the
foregoing; and (h) for all of the foregoing, any of which is now owned, acquired
or developed after the Closing Date.

“Interest Rate” shall a rate of 4.36% per annum.

“IP Collateral” shall mean all of Borrower’s right, title and interest in, to,
and under Intellectual Property and IP Licenses, including any security interest
granted in favor of Borrower in the CPLV Intellectual Property. Notwithstanding
the foregoing, IP Collateral shall not include any “intent to use” Trademark
applications for which an amendment to allege use or statement of use has not
been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), respectively, or if
filed, has not been deemed in conformance with 15 U.S.C. § 1051(a) or examined
and accepted, respectively, by the United States Patent and Trademark Office,
provided that upon such filing and acceptance, such intent-to-use applications
shall be included in the IP Collateral.

“IP Licenses” shall mean, all licenses of Intellectual Property and covenants
not to sue with respect to CPLV Intellectual Property to which Borrower is a
party, and all rights of Borrower in any licenses and covenants to which an IP
Owner is a party (regardless of whether such agreements and covenants are
contained within an agreement that also covers other matters, such as
development, consulting services or distribution of products) and regardless of
whether Borrower or the IP Owner is a licensor or licensee under any such
agreement, together with any and all (i) amendments, renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
breaches or violations thereof, and (iii) the right to sue for past, present and
future breaches or violations thereof. Notwithstanding the foregoing, IP
Licenses shall not include any license of Intellectual Property or covenant not
to sue with respect to Intellectual Property to which Borrower or IP Owner is a
party to the extent that a grant of a security interest therein would violate or
invalidate such license or covenant or create a right of termination in favor of
any other party thereto after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, provided that if a
security interest cannot be granted in such license of Intellectual Property or
covenant not to sue with respect to Intellectual Property, Borrower shall
endeavor to provide Lender with the benefits under such license of Intellectual
Property and covenant not to sue with respect to Intellectual Property as if
such license of Intellectual Property and covenant not to sue with respect to
Intellectual Property had been assigned to Lender.

 

-20-



--------------------------------------------------------------------------------

“IP Owner” shall mean CPLV Tenant, Caesars License Company, LLC or any other
Person that owns any Intellectual Property or is a party to any IP License which
is used in or held for use in the use, ownership, management, leasing,
renovation, financing, development, operation and maintenance of the Property.

“IP Schedule” shall have the meaning provided in Section 4.1.44 hereof.

“IP Security Agreement” shall mean that certain Intellectual Property Security
Agreement made by Borrower to Lender dated the date hereof as the same may be
amended, restated, replaced or otherwise modified from time to time.

“IRS” shall mean the United States Internal Revenue Service.

“Lease” shall mean any lease (other than the CPLV Lease and the Ground Lease),
sublease or subsublease, letting, license, concession or other agreement
(whether written or oral and whether now or hereafter in effect), including the
Forum Shops Lease, pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in the Property by
or on behalf of Borrower, CPLV Tenant or the lessee under the Forum Shops Lease
and (a) every modification, amendment or other agreement relating to such lease,
sublease, subsublease, or other agreement entered into in connection with such
lease, sublease, subsublease, or other agreement and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Lease Guaranty Claim” shall have the meaning provided in Section 5.1.25(d)
hereof.

“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, policies, guidance, codes, orders,
regulations, ordinances, covenants, conditions, restrictions, judgments, decrees
and injunctions of Governmental Authorities affecting the Property or any part
thereof, or the construction, use, alteration or operation thereof, or any part
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto (including, without
limitation, all Gaming Licenses and Operating Permits), including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to the Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof. For the avoidance of doubt, the term “Legal Requirements”
shall include, and be deemed to include, all applicable Gaming Laws and Liquor
Laws.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns and, for purposes of Sections
2.2.3(f)(iii), and 2.7 and 10.26 its participants. If the beneficial owner of
the Loan for U.S. federal income tax purposes is a REMIC or a Grantor Trust,
Lender shall mean the REMIC or Grantor Trust, as applicable.

 

-21-



--------------------------------------------------------------------------------

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit reasonably acceptable to Lender (either an
evergreen letter of credit or one which does not expire until at least thirty
(30) days after the Maturity Date or such earlier date as is thirty (30) days
after such letter of credit is no longer required pursuant to the terms of this
Agreement) in favor of Lender and entitling Lender to draw thereon based solely
on a statement executed by an officer of Lender stating that it has the right to
draw thereon under this Agreement in a location in the United States reasonably
acceptable to Lender, issued by a domestic Eligible Institution or the U.S.
agency or branch of a foreign Eligible Institution, and upon which letter of
credit Lender shall have the right to draw in full: (a) if Lender has not
received at least thirty (30) days prior to the date on which the then
outstanding letter of credit is scheduled to expire, a notice from the issuing
financial institution that it has renewed the applicable letter of credit;
(b) thirty (30) days prior to the date of termination following receipt of
notice from the issuing financial institution that the applicable letter of
credit will be terminated (unless a replacement Letter of Credit is delivered
prior to such date in accordance with the terms hereunder); and (c) thirty (30)
days after the Lender has given notice to Borrower that the financial
institution issuing the applicable letter of credit ceases to either be an
Eligible Institution or meet the rating requirement set forth above (unless a
replacement Letter of Credit is delivered prior to such date in accordance with
the terms hereunder). Borrower shall not have or be permitted to have any
liability or other obligations under any reimbursement agreement with respect to
any Letter of Credit or otherwise in connection with any reimbursement to the
Eligible Institution for draws on such Letter of Credit. Any Letters of Credit
delivered hereunder shall be treated as a contribution to Borrower accompanied
by the execution and delivery of a contribution agreement with the party to such
Letter of Credit and a waiver of subrogation to claims against Borrower.

“Lien” shall mean, any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, PACE
Loan, or any other encumbrance, charge or transfer of, on or affecting Borrower,
the Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Liquor Authority” shall mean any Governmental Authority, whether now or
hereafter in existence, or any officer or official thereof, but only to the
extent that such Governmental Authority, or any officer or official thereof,
possesses the authority to regulate the sale, distribution and possession of
alcoholic beverages at the Property.

“Liquor Laws” shall mean all applicable federal, state and local statutes, laws,
rules and regulations pursuant to which Liquor Authorities possess regulatory,
licensing or permit authority over the sale, distribution and possession of
alcoholic beverages.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Environmental Indemnity, the CPLV Lease SNDA, the CPLV Lease
Indemnity Agreement, the Subordination of Management Agreement, the Guaranty,
the Lockbox Agreement, the Cash Management Agreement, the Collateral Assignment
of Agreements, the Transition Services Agreement, the IP Security Agreement, the
Replacement Reserve Control Agreement, the

 

-22-



--------------------------------------------------------------------------------

Ground Rent Reserve Control Agreement, the Tax and Insurance Escrow Control
Agreement and all other documents executed and/or delivered by Borrower and/or
Guarantor to Lender in connection with the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Loan-to-Value Ratio” shall mean, as of the date of its calculation, the ratio
of (a) the outstanding principal amount of the Loan as of the date of such
calculation to (b) the fair market value of the Property (for purposes of the
REMIC provisions, counting only real property and excluding any personal
property or going-concern value), as determined, in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Lockbox Agreement” shall mean that certain Clearing Account Agreement, dated as
of the date hereof, among Borrower, Lender, and Lockbox Bank, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, relating to funds deposited in the Lockbox Account.

“Lockbox Bank” shall mean the clearing bank which establishes, maintains and
holds the Lockbox Account, which shall be an Eligible Institution.

“Major Lease” shall mean any Lease, either individually or when taken together
with any other Lease with the same Tenant or its Affiliates, made with a Tenant
that is paying base rent in an amount equal to or exceeding $50,000 per month.

“Management Agreement” shall mean that certain Management and Lease Support
Agreement (CPLV), dated as of the date hereof, entered into by and between
Borrower, Manager, CPLV Tenant and CPLV Lease Guarantor pursuant to which, among
other things, Manager is to provide management and other services with respect
to the Property, or, if the context requires, a Replacement Management Agreement
with a Qualified Manager entered into in accordance with the terms and
provisions of this Agreement, as the same may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms hereunder
(but for the avoidance of doubt, for purposes hereunder, the Management
Agreement shall not include the CPLV Lease Guaranty”)

“Manager” shall mean CPLV Manager, LLC, or, if the context requires, a Qualified
Manager who is managing the Property in accordance with the terms and provisions
of this Agreement pursuant to a Replacement Management Agreement.

“Market Capitalization” means, with respect to any Person, an amount equal to
(i) the total number of issued and outstanding shares of equity interests of
such Person on the date of determination multiplied by (ii) the arithmetic mean
of the closing sale price per share of such equity interests as reported in
composite transactions for the principal securities exchange on which such
equity interests are traded for the thirty (30) consecutive trading days
(excluding any such trading day in which a material suspension or limitation was
imposed on trading on such securities exchange) immediately preceding the date
of determination. If such equity interests are not so traded, are not so
reported or such Person’s Market Capitalization is otherwise not readily
observable, such Person’s “Market Capitalization” for purposes of this Agreement
shall be its equity value based on a valuation by a valuation firm that is
acceptable to Borrower, CPLV Tenant and Lender and that is not an Affiliate of
either Borrower or CPLV Tenant.

 

-23-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean any event or condition (which, taken
together with any other existing events or conditions at such time) that has a
material adverse effect on (a) the use or operation of the Property as a hotel
and casino, or value of the Property or the CPLV Lease, (b) the ability of
Borrower to repay the principal and interest of the Loan as it becomes due or to
satisfy any of Borrower’s other material obligations under the Loan Documents,
(c) the Guarantor’s ability to perform its obligations under the Guaranty, or
(d) the enforceability or validity of any Loan Document, the perfection or
priority of any Lien created under any Loan Document or the rights, interests
and remedies of Lender under any Loan Document.

“Material REOA” shall mean each of (i) that certain Second Amended and Restated
Parking Agreement and Grant of Reciprocal Easements and Declaration, dated as of
February 7, 2002 and recorded as Document No. 1516 in Book 20031118 in the
official records of Clark County, Nevada, as amended by that certain Assignment
and Assumption of Second Amended and Restated Parking Agreement and Grant of
Reciprocal Easements and Declaration of Covenants, dated as of November 14,
2003, that certain First Amendment to Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants, dated
as of April 29, 2016 and recorded as Instrument No. 20160503-0002965 in the
official records of Clark County, Nevada, and that certain Second Amendment to
Second Amended and Restated Parking Agreement Grant of Reciprocal Easements and
Declaration of Covenants, dated as of the date hereof, and recorded in the
official records of Clark County, Nevada on or about the date hereof, (ii) that
certain Declaration of Covenants, Restrictions and Easements, dated as of May
20, 2011, and recorded as Instrument No. 201105200002942 in the official records
of Clark County, Nevada, as amended by that certain First Amendment to the
Declaration of Covenants, Restrictions and Easements, dated as of October 11,
2013 and recorded as Instrument No. 201310110002342 in the official records of
Clark County, Nevada, and (iii) any other REOA where the termination, loss or
material modification of such REOA could reasonably be expected to result in a
Material Adverse Effect.

“Maturity Date” shall mean October 10, 2022, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration or otherwise, or such other date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine A Administrative Agent” shall mean Wilmington Savings Fund Society,
FSB.

 

-24-



--------------------------------------------------------------------------------

“Mezzanine A Borrower” shall mean CPLV Mezz 1 LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

“Mezzanine A Collateral Agent” shall mean Wilmington Savings Fund Society, FSB.

“Mezzanine A Debt Service Payment Amount” shall mean, the “Monthly Debt Service
Payment Amount” as such term is defined in the Mezzanine A Loan Agreement.

“Mezzanine A Lender” shall mean, collectively, the lenders from time to time
party to the Mezzanine A Loan Agreement, together with their respective
successors and assigns.

“Mezzanine A Loan” shall mean that certain loan made as of the date hereof by
Mezzanine A Lender to Mezzanine A Borrower in the original principal amount of
Two Hundred Million Dollars ($200,000,000.00).

“Mezzanine A Loan Agreement” shall mean that certain Mezzanine A Loan Agreement,
dated as of the date hereof, among Mezzanine A Borrower, Mezzanine A
Administrative Agent, Mezzanine A Collateral Agent and Mezzanine A Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified,
from time to time.

“Mezzanine A Loan Debt” shall mean “Debt” as defined in the Mezzanine A Loan
Agreement.

“Mezzanine A Loan Default” shall mean an “Event of Default” under the Mezzanine
A Loan.

“Mezzanine A Loan Documents” shall mean all documents evidencing the Mezzanine A
Loan and all documents executed and/or delivered by Mezzanine A Borrower and/or
Guarantor to Mezzanine A Administrative Agent, Mezzanine A Collateral Agent
and/or Mezzanine A Lender, as applicable, in connection therewith, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Mezzanine B Administrative Agent” shall mean Wilmington Savings Fund
Society,FSB.

“Mezzanine B Borrower” shall mean CPLV Mezz 2 LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

“Mezzanine B Collateral Agent” shall mean Wilmington Savings Fund Society, FSB.

“Mezzanine B Debt Service Payment Amount” shall mean, the “Monthly Debt Service
Payment Amount” as such term is defined in the Mezzanine B Loan Agreement.

“Mezzanine B Lender” shall mean, collectively, the lenders from time to time
party to the Mezzanine B Loan Agreement, together with their respective
successors and assigns.

 

-25-



--------------------------------------------------------------------------------

“Mezzanine B Loan” shall mean that certain loan made as of the date hereof by
Mezzanine B Lender to Mezzanine B Borrower in the original principal amount of
Two Hundred Million Dollars ($200,000,000.00).

“Mezzanine B Loan Agreement” shall mean that certain Mezzanine B Loan Agreement,
dated as of the date hereof, among Mezzanine B Borrower, Mezzanine B
Administrative Agent, Mezzanine B Collateral Agent and Mezzanine B Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified,
from time to time.

“Mezzanine B Loan Debt” shall mean “Debt” as defined in the Mezzanine B Loan
Agreement.

“Mezzanine B Loan Default” shall mean an “Event of Default” under the Mezzanine
B Loan.

“Mezzanine B Loan Documents” shall mean all documents evidencing the Mezzanine B
Loan and all documents executed and/or delivered by Mezzanine B Borrower and/or
Guarantor to Mezzanine B Administrative Agent, Mezzanine B Collateral Agent
and/or Mezzanine B Lender in connection therewith, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Mezzanine C Administrative Agent” shall mean Wilmington Savings Fund Society,
FSB.

“Mezzanine C Borrower” shall mean CPLV Mezz 3 LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

“Mezzanine C Collateral Agent” shall mean Wilmington Savings Fund Society, FSB.

“Mezzanine C Debt Service Payment Amount” shall mean, the “Monthly Debt Service
Payment Amount” as such term is defined in the Mezzanine C Loan Agreement.

“Mezzanine C Equity Conversion” shall mean the exchange of the Mezzanine C Loan
for common stock, par value $0.01 per share, in the REIT in accordance with the
terms and provisions of the Mezzanine C Loan Documents.

“Mezzanine C Lender” shall mean, collectively, the lenders from time to time
party to the Mezzanine C Loan Agreement, together with their respective
successors and assigns.

“Mezzanine C Loan” shall mean that certain loan made as of the date hereof by
Mezzanine C Lender to Mezzanine C Borrower in the original principal amount of
Two Hundred Fifty Million Dollars ($250,000,000.00).

“Mezzanine C Loan Agreement” shall mean that certain Mezzanine C Loan Agreement,
dated as of the date hereof, among Mezzanine C Borrower, Mezzanine C
Administrative Agent, Mezzanine C Collateral Agent and Mezzanine C Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified,
from time to time.

 

-26-



--------------------------------------------------------------------------------

“Mezzanine C Loan Debt” shall mean “Debt” as defined in the Mezzanine C Loan
Agreement.

“Mezzanine C Loan Default” shall mean an “Event of Default” under the Mezzanine
C Loan.

“Mezzanine C Loan Documents” shall mean all documents evidencing the Mezzanine C
Loan and all documents executed and/or delivered by Mezzanine C Borrower and/or
Guarantor to Mezzanine C Administrative Agent, Mezzanine C Collateral Agent
and/or Mezzanine C Lender in connection therewith, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Mezzanine Borrower” shall mean, collectively, Mezzanine A Borrower, Mezzanine B
Borrower and Mezzanine C Borrower, together with their respective successors and
permitted assigns.

“Mezzanine Collateral” shall mean, collectively, the “Collateral” as defined in
each of the Mezzanine Loan Agreements.

“Mezzanine Debt Service Amount” shall mean, collectively, the Mezzanine A Debt
Service Payment Amount, the Mezzanine B Debt Service Payment Amount and the
Mezzanine C Debt Service Payment Amount.

“Mezzanine Lenders” shall mean, collectively, Mezzanine A Lender, Mezzanine B
Lender and Mezzanine C Lender, together with their respective successors and
assigns.

“Mezzanine Loan Agreements” shall mean, collectively, the Mezzanine A Loan
Agreement, the Mezzanine B Loan Agreement and the Mezzanine C Loan Agreement, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Mezzanine Loan Default” shall mean either a Mezzanine A Loan Default, a
Mezzanine B Loan Default and/or a Mezzanine C Loan Default.

“Mezzanine Loan Documents” shall mean, collectively, the Mezzanine A Loan
Documents, the Mezzanine B Loan Documents and the Mezzanine C Loan Documents, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Mezzanine Loans” shall mean, collectively, the Mezzanine A Loan, the Mezzanine
B Loan and the Mezzanine C Loan, to the extent each of the same has not been
repaid or satisfied, in full.

“Minimum Facilities Threshold” shall mean (i) not less than 2,500 rooms, 100,000
square feet of casino floor containing no less than 1,300 slot machines and 100
gaming tables, (ii) revenue of no less than $75,000,000 per year is derived from
high limit VVIP and international gaming customers, (iii) extensive operated
food and beverage outlets, and (iv) at least 1 large entertainment venue,
provided, that clause (ii) of this definition may be satisfied if the manager
has managed a property that satisfies the requirements of such clause
(ii) within the immediately preceding two (2) years.

 

-27-



--------------------------------------------------------------------------------

“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount of interest which accrues on the Loan for the immediately preceding
Accrual Period.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.

“Mortgage” shall mean, that certain first priority Fee and Leasehold Deed of
Trust, Assignment of Leases and Rents and Security Agreement and Fixture Filing,
dated the date hereof, executed and delivered by Borrower to Lender as security
for the Loan and encumbering the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 3(37) or Section 4001(a)(3) of ERISA, as applicable, in respect of which
the Borrower or Guarantor could have any obligation or liability, contingent or
otherwise, including any liability on account of any ERISA Affiliate.

“Multiple Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower, Guarantor or any ERISA Affiliate and at least one Person other than
the Borrower, Guarantor and the ERISA Affiliates, or (b) was so maintained, and
in respect of which the Borrower or Guarantor could have liability under
Sections 4062-4069 of ERISA in the event such plan has been or were to be
terminated including any liability on account of an ERISA Affiliate.

“Net Cash Flow” shall mean for an applicable period, the amount obtained by
subtracting from EBITDAR each of (i) Ground Rent and (ii) the amount required to
be deposited into the Replacement Reserve Fund.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“New Hotel Tower” shall have the meaning set forth in Section 0 hereof.

“Note” shall mean, collectively, the Individual Notes.

“O&M Program” shall have the meaning set forth in Section 5.1.19 hereof.

“Obligations” shall mean Borrower’s obligation to pay the Debt and perform its
obligations under the Note, this Agreement and the other Loan Documents.

 

-28-



--------------------------------------------------------------------------------

“OFAC Searches” shall mean searches which confirm that any Person is not listed
as a designated Person on any lists maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or is not otherwise the subject
of any economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by the U.S. Government or by other applicable
sanctions authority.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable and executed and
delivered in their capacity as such authorized officer.

“Operating Permits” shall have the meaning set forth in Section 4.1.41 hereof.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Other Connection Taxes” means Section 2.8 Taxes imposed as a result of a
present or former connection between Lender and the jurisdiction imposing such
Section 2.8 Tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in the Loan or any Loan Document).

“Other Obligations” shall have the meaning as set forth in the Mortgage.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.8 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.8 Taxes
that are Other Connection Taxes imposed with respect to an assignment.

“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against the Property.

“Participant Register” shall have the meaning set forth in Section 9.1.1(g)
hereof.

“Patriot Act Offense” means any violation of the criminal laws of the United
States of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

 

-29-



--------------------------------------------------------------------------------

“Payment Date” shall mean the tenth (10th) day of each calendar month during the
term of the Loan, or if such date is not a Business Day, the immediately
preceding Business Day.

“PBGC” shall have the meaning assigned to that term in the definition of ERISA
Event.

“Permitted Encumbrances” shall mean, collectively, (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
and Other Charges imposed by any Governmental Authority not yet due or
delinquent or that are being contested in good faith and by appropriate
proceedings in accordance with this Agreement and the other Loan Documents, (d)
all easements, rights-of-way, restrictions and other similar non-monetary
encumbrances recorded against the Property from time to time that do not have a
Material Adverse Effect, (e)with respect to the Mezzanine Loans, the Liens and
security interests created by the Mezzanine Loan Documents, (f) with respect to
CPLV Tenant’s leasehold interest in the Property and its personal property, any
liens and security interests created in connection with any financing or loan to
CPLV Tenant or its Affiliates in accordance with the terms and conditions of the
CPLV Lease and, as applicable, the terms hereunder, (g) any worker’s, mechanic’s
or other similar Liens on the Property that do not have a Material Adverse
Effect, provided, that any such Lien is bonded over or insured or discharged
within sixty (60) days of their filing or are being contested in accordance with
the Loan Documents (or which are being contested by CPLV Tenant in accordance
with the CPLV Lease and the CPLV Lease SNDA), (h) Liens relating to customary
purchase money security interests of sellers of goods that satisfy the
conditions set forth in the definition of Permitted Indebtedness, (i) Liens
securing Permitted Equipment Leases, (j) Leases with Tenants, without any option
to purchase, in effect on the date of this Agreement or otherwise entered into
in accordance with this Agreement and (k) such other title and survey exceptions
as Lender has approved or may approve in writing in Lender’s sole and reasonable
discretion, which Permitted Encumbrances in the aggregate do not materially
adversely affect the value or use of the Property or Borrower’s ability to repay
the Loan.

“Permitted Equipment Leases” shall mean equipment or personal property financing
that is (a) entered into on commercially reasonable terms and conditions in the
ordinary course of Borrower’s business, (b) related to Personal Property which
is (i) used in connection with the operation and maintenance of the Property in
the ordinary course of Borrower’s business and (ii)readily replaceable without
material interference or interruption to the operation of the Property and
(c) which is secured only by the financed equipment or Personal Property.

“Permitted Equipment Transfer” shall mean the Transfer of FF&E and/or Personal
Property that is either being replaced in the ordinary course of business,
taking into consideration FF&E and/or Personal Property at the Property as a
whole, with Personal Property of equal or better quality or that is no longer
necessary in the ordinary course of business in connection with the operation of
the Property, provided such Transfer (taking into account any replacement of
such FF&E and/or Personal Property) will not materially and adversely affect the
value, use or operation of the Property.

 

-30-



--------------------------------------------------------------------------------

“Permitted Indebtedness” shall have the meaning assigned to that term in clause
(xxiii) of the definition of “Single Purpose Entity.”

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, or any certificate administrator under any
Securitization or any of their respective Affiliates, payable on demand or
having a maturity date not later than the Business Day immediately prior to the
first Payment Date following the date of acquiring such investment and meeting
one of the appropriate standards set forth below:

(i) direct obligations of, or obligations fully guaranteed as to timely payment
of principal and interest by, the United States of America, Fannie Mae, Freddie
Mac or any agency or instrumentality of the United States of America, the
obligations of which are backed by the full faith and credit of the United
States of America that mature in one (1) year or less from the date of
acquisition; provided that any obligation of, or guarantee by, any agency or
instrumentality of the United States of America shall be a Permitted Investment
only if such investment would not result in the downgrading, withdrawal or
qualification of the then-current rating assigned by each Approved Rating Agency
to any Securities as evidenced in writing, other than (a) unsecured senior debt
obligations of the U.S. Treasury (direct or fully guaranteed obligations), U.S.
Department of Housing and Urban Development public housing agency bonds, Federal
Housing Administration debentures, Government National Mortgage Association
guaranteed mortgage-backed securities or participation certificates, RefCorp
debt obligations and SBA-guaranteed participation certificates and guaranteed
pool certificates and (b) Farm Credit System consolidated system-wide bonds and
notes, Federal Home Loan Banks’ consolidated debt obligations, Freddie Mac debt
obligations, and Fannie Mae debt obligations (1) rated at least “A-1” by S&P, if
such obligations mature in sixty (60) days or less, or rated at least “AA-”,
“A-1+” or “AAAm” by S&P, if such obligations mature in 365 days or less and
(2)(A) if it has a term of thirty (30) days or less, the short-term obligations
of which are rated in the highest short-term rating category by Moody’s or the
long-term obligations of which are rated at least “A2” by Moody’s, (B) if it has
a term of three (3) months or less, but more than thirty (30) days, the
short-term obligations of which are rated in the highest short-term rating
category by Moody’s and the long-term obligations of which are rated at least
“A1” by Moody’s, (C) if it has a term of six (6) months or less, but more than
three (3) months, the short-term obligations of which are rated in the highest
short-term rating category by Moody’s and the long-term obligations of which are
rated at least “Aa3” by Moody’s, and (D) if it has a term of more than six
(6) months, the short-term obligations of which are rated in the highest
short-term rating category by Moody’s and the long-term obligations of which are
rated “Aaa” by Moody’s;

(ii) federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 90
days of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated (a) “A-1+” (or the equivalent) by S&P and, if it
has a term in excess of three months, the long-term debt obligations of which
are rated “AAA” (or the equivalent) by S&P, and that (1) is at least “adequately
capitalized” (as defined in the regulations of its

 

-31-



--------------------------------------------------------------------------------

primary Federal banking regulator) and (2) has Tier 1 capital (as defined in
such regulations) of not less than $1,000,000,000, (b) in one of the following
Moody’s rating categories: (1) for maturities less than one month, a long-term
rating of “A2” or a short- term rating of “P-1”, (2) for maturities between one
and three months, a long-term rating of “A1” and a short-term rating of “P-1”,
(3) for maturities between three months to six months, a long-term rating of
“Aa3” and a short-term rating of “P-1” and (4) for maturities over six months, a
long-term rating of “Aaa” and a short-term rating of “P-1”, or such other
ratings as confirmed in a Rating Agency Confirmation and (c) in one of the
following DBRS rating categories: (1) for maturities less than three months, a
short term rating by DBRS of R-1 (high) and (2) for maturities greater than
three months, a long-term rating by DBRS of AAA;

(iii) deposits that are fully insured by the Federal Deposit Insurance Corp.
(“FDIC”);

(iv) commercial paper rated (a) “A–1+” (or the equivalent) by S&P and having a
maturity of not more than 90 days, (b) in one of the following Moody’s rating
categories: (i) for maturities less than one month, a long-term rating of “A2”
or a short-term rating of “P-1”, (ii) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (iii) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (iv) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1” and (c) in one of the following
DBRS rating categories: (i) for maturities less than six months, a short-term
rating by DBRS of R-1(high) and for maturities greater than six months, a
long-term rating by DBRS of AAA;

(v) any money market funds that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clause (i) above, (b)
has net assets of not less than $5,000,000,000, and (c) has the highest rating
obtainable from S&P and Moody’s; and

(vi) such other investments as to which each Approved Rating Agency shall have
delivered a Rating Agency Confirmation.

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other Approved Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change;
(iii) shall only include instruments that qualify as “cash flow investments”
(within the meaning of Section 860G(a)(6) of the Code); and (iv) shall exclude
any investment where the right to receive principal and interest derived from
the underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of

 

-32-



--------------------------------------------------------------------------------

the issuer thereof prior to its maturity. All investments shall mature or be
redeemable upon the option of the holder thereof on or prior to the earlier of
(x) three months from the date of their purchase and (y) the Business Day
preceding the day before the date such amounts are required to be applied
hereunder.

“Permitted Prepayment Date” shall mean the second (2nd) anniversary of the first
Payment Date.

“Permitted Par Prepayment Date” shall mean the Payment Date which is three
(3) months prior to the Maturity Date.

“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, (c)    Permitted Encumbrances, (d) Permitted Indebtedness
(e) any Transfer permitted pursuant to Section 5.2.10(d) hereof without the
consent of Lender and (f) any Permitted Equipment Transfer.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Plan” shall mean a Single Employer Plan, a Multiple Employer Plan or a
Multiemployer Plan.

“Plan Asset Regulations” shall have the meaning set forth in Section 5.2.9(b)(i)
hereof.

“Plan Assets” shall mean “plan assets” as defined in the Plan Asset Regulations.

“Policies” shall have the meaning set forth in Section 6.1(b) hereof.

“Policy” shall have the meaning set forth in Section 6.1(b) hereof.

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
“Statistical Release H.15 (519), Selected Interest Rates,” or any successor
publication, published by the Board of Governors of the Federal Reserve System,
or on the basis of such other publication or statistical guide as Lender may
reasonably select.

 

-33-



--------------------------------------------------------------------------------

“Prepayment Rate Determination Date” shall mean the date which is five
(5) Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.1 hereof.

“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or managing member of Borrower,
if Borrower is a limited liability company other than a single-member Delaware
limited liability company. For the avoidance of doubt, as of the Closing Date
there is no Principal.

“Priority Waterfall Payments” shall mean the payments described in
Section 3.5(b)(i) of the Cash Management Agreement for payment of the Monthly
Debt Service Payment Amount and the Mezzanine Debt Service Amount.

“Priority Waterfall Cessation Event” shall mean (a) the occurrence of any Event
of Default (other than a CPLV Lease Default) or (b) the expiration of the
applicable cure period for any CPLV Lease Default in accordance with
Section 8.3.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower (or leased pursuant to a Ground Lease)
and encumbered by the Mortgage, together with all rights pertaining to such
property and Improvements, as more particularly described in the granting
clauses of the Mortgage and referred to therein as the “Property”.

“Property Revenue” shall mean the net sum of the following, without duplication,
over the applicable time period of measurement: (i) the amount received by CPLV
Tenant (and its Subsidiaries) from patrons at the Facility for gaming, less,
(A) to the extent otherwise included in the calculation of Property Revenue,
refunds and free promotional play provided pursuant to a rewards, marketing,
and/or frequent users program (including rewards granted by Affiliates of CPLV
Tenant) and (B) amounts returned to patrons through winnings at the Facility
(the net amount described in this clause (i), “Gaming Revenues”); plus (ii) the
gross receipts of CPLV Tenant (and its Subsidiaries) for all goods and
merchandise sold, room revenues derived from hotel operations, food and
beverages sold, the charges for all services performed, or any other revenues
generated by or otherwise payable to CPLV Tenant (and its Subsidiaries)
(including, without limitation, use fees, retail and commercial rent, revenue
from rooms, accommodations, food and beverage, and the proceeds of business
interruption insurance) in, at or from the Facility for cash, credit or
otherwise (without reserve or deduction for uncollected amounts), but excluding
pass-through revenues collected by Tenant to the extent such amounts are
remitted to the applicable third party entitled thereto (the net amounts
described in this clause (ii), “Retail Sales”); less (iii) to the extent
otherwise included in the calculation of Property Revenue, the retail value of
accommodations, merchandise, food and beverage and other services furnished to
guests of CPLV Tenant at the Property without charge or at a reduced charge
(and, with respect to a reduced charge, such reduction in Property Revenue shall
be equal to the amount of the reduction of such charge otherwise included in
Property Revenue).

 

-34-



--------------------------------------------------------------------------------

“Provided Information” shall mean any and all financial and other information
provided to Lender at any time prepared by, at the direction of, Borrower,
Mezzanine Borrower, or Guarantor with respect to the Property, any other
Collateral, Borrower, Mezzanine Borrower, Guarantor, CPLV Lease Documents, CPLV
Trademark Agreements, CPLV Tenant, CPLV Lease Guarantor and/or Manager. For the
avoidance of doubt, any information in the environmental reports, appraisals and
property conditions reports that were commissioned by Lender (other than any
information in such reports or appraisals that was provided to Lender by or on
behalf of the Borrower) shall not constitute the Provided Information.

“Public Vehicle” shall mean a Person (i) whose securities are listed and traded
on the New York Stock Exchange or NASDAQ, AMEX, the Frankfurt Stock Exchange,
the London Stock Exchange, Euronext or Luxembourg Stock Exchange and shall
include a majority owned subsidiary of any such Person or any operating
partnership through which such Person conducts all or substantially all of its
business or (ii) for whom voting equity securities representing sufficient
voting power to elect a majority of such Person’s directors are registered with
the Securities and Exchange Commission pursuant to Section 12 of the Exchange
Act.

“Qualified CPLV Replacement Guarantor” means any Person that satisfies the
following requirements:

(a) such Person shall Control or be under common Control with the Qualified CPLV
Tenant Transferee;

(b) such Person shall be solvent and have a Market Capitalization (exclusive of
the Property) in an amount of not less than $4,000,000,000;

(c) such Person (i) in the case of a Person with a Market Capitalization of less
than $8,000,000,000, has a Total Leverage Ratio of less than or equal to
6.25:1.00 and a Total Net Leverage Ratio of less than or equal to 5.25:1.00, in
each case, immediately before giving effect to the Transfer or (ii) in the case
of a Person with a Market Capitalization greater than or equal to
$8,000,000,000.00, has a Total Leverage Ratio of less than or equal to 7.25:1.00
and a Total Net Leverage Ratio of less than or equal to 6.25:1.00, in each case,
immediately before giving effect to the Transfer; and

(d) such Person and its equity holders shall satisfy and comply with all
customary “know your customer” requirements of Lender.

“Qualified CPLV Tenant Transferee” means any Person that satisfies the following
requirements:

(a) such transferee:

(1) has, collectively with the Qualified CPLV Replacement Guarantor, a Market
Capitalization (exclusive of the Property) in an amount of no less than
$4,000,000,000;

(2) has or is Controlled by a Person that has demonstrated expertise in owning
or operating real estate or gaming properties; and

 

-35-



--------------------------------------------------------------------------------

(3) (x) shall Control CPLV Tenant and (y) shall Control, be Controlled by or be
under common Control with Qualified CPLV Replacement Guarantor;

(b) the transferee and any other Affiliates to the extent required under
applicable law are licensed, registered and/or otherwise found suitable by
applicable Gaming Authorities and hold all required Gaming Licenses to operate
the Property as a casino resort property in accordance with the terms of this
Agreement;

(c) the transferee has not been the subject of a material governmental or
regulatory investigation which resulted in a conviction for criminal activity
involving moral turpitude or that has not been found liable pursuant to a
non-appealable judgment in a civil proceeding for attempting to hinder, delay or
defraud creditors;

(d) the transferee has never been convicted of, or pled guilty or no contest to,
a Patriot Act Offense and is not on any Government List;

(e) the transferee has not been the subject of a voluntary or involuntary (to
the extent the same has not been discharged) bankruptcy proceeding during the
prior five (5) years from such date of determination;

(f) the transferee is not and, is not Controlled by, an Embargoed Person or a
person that has been found “unsuitable,” for any reason, by any applicable
Gaming Authority; and

(g) the transferee and its equity holders shall satisfy and comply with all
customary “know your customer” requirements of Lender.

“Qualified Manager” shall mean either (a) Manager or (b) a Qualified Replacement
Manager.

“Qualified Replacement Manager” shall mean either (a) an organization which
manages (or is under the Control of or common Control of an Affiliate that
manages) a casino resort property (other than the Property) that (i) satisfies
the Minimum Facilities Threshold, (ii) has gross revenues of not less than
$750,000,000 per year for each of the preceding three (3) years as of the date
of determination, and (iii) on the date of determination, is at least of
comparable standard of quality as the Property (by way of example only, and
without limitation, as of the Closing Date, each of the following casino resort
properties satisfies the requirements of clause (iii) of the foregoing sentence:
Bellagio, Aria, Venetian (Las Vegas), Palazzo, Wynn (Las Vegas), Encore, City of
Dreams (Macau), Galaxy Macau, Sands Cotai, Venetian Macau, MGM Grand Macau, Wynn
Macau, and Marina Bay Sands (Singapore)), or (b) any management company set
forth on Schedule 1.1 hereof or (c) any other management company approved by
Lender, in its reasonable discretion, for which if required by Lender, Borrower
shall have obtained a Rating Agency Confirmation from the Approved Rating
Agencies with respect to such Manager, provided, in each case, if such Person is
an Affiliate of Borrower, if required by Lender, Borrower shall have obtained an
Additional Insolvency Opinion. At the time of appointment, such organization
(1) shall not be subject to any Bankruptcy Action, (2) shall have never been
convicted of, or pled guilty or no contest to, a Patriot Act Offense and shall
not be listed in any Government List, (3) shall not be, and shall not be
Controlled by, an Embargoed

 

-36-



--------------------------------------------------------------------------------

Person or a Person that has been found “unsuitable,” for any reason, by any
applicable Gaming Authority, (4) shall have not been the subject of a material
governmental or regulatory investigation which resulted in a conviction for
criminal activity involving moral turpitude, (5) shall have not been found
liable pursuant to a non-appealable judgment in a civil proceeding for
attempting to hinder, delay or defraud creditors, and (6) shall have all
required licenses and approvals required under applicable law, including all
Gaming Licenses for itself, its officers, directors and Affiliates required to
manage and operate the Property in accordance with the terms hereunder and the
Replacement Management Agreement (if any).

“Radius” shall have the meaning set forth in Section 6.1(c) hereof.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar or any
other nationally recognized statistical rating agency, which has assigned a
rating to the Securities.

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Approved Rating Agencies that the credit rating of the
Securities given by such Approved Rating Agency of such Securities immediately
prior to the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Approved Rating Agency’s sole and absolute discretion. In the
event that, at any given time, no Approved Rating Agency has elected to consider
whether to grant or withhold such an affirmation and Lender does not otherwise
have an approval right with respect to such event, then the term Rating Agency
Confirmation shall be deemed instead to require the written reasonable approval
of Lender based on its good faith determination of whether the Approved Rating
Agencies would issue a Rating Agency Confirmation, provided that the foregoing
shall be inapplicable in any case in which Lender has an independent approval
right in respect of the matter at issue pursuant to the terms of this Agreement.

“Register” shall have the meaning set forth in Section 9.1.1(f) hereof.

“REIT” shall mean VICI Properties Inc., or any successor thereto by merger or
otherwise by operation of law.

“Release” of any Hazardous Substance shall mean any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping or disposing or other movement of Hazardous
Substances into or through the environment.

“Remediation” shall mean any response, remedial, removal, or corrective action
with respect to any Hazardous Substance, any activity to cleanup, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance, any
actions to prevent, cure or mitigate any Release of any Hazardous Substance, any
action to correct any noncompliance with any Environmental Laws or with any
permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances.

 

-37-



--------------------------------------------------------------------------------

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rents” shall mean, without duplication, all rents (including percentage rents),
rent equivalents, moneys payable as damages or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, all other
amounts payable as rent under any Lease or other agreement relating to the
Property, including, without limitation, charges for electricity, oil, gas,
water, steam, heat, ventilation, air-conditioning and any other energy,
telecommunication, telephone, utility or similar items or time use charges, HVAC
equipment charges, sprinkler charges, escalation charges, license fees,
maintenance fees, charges for Taxes, operating expenses or other reimbursables
payable to the lessor under any lease, and other consideration of whatever form
or nature, in each case, that are received by or paid to or for the account of
or benefit of Borrower, CPLV Tenant or its respective agents or employees from
any and all sources arising from or attributable to the Property, and proceeds,
if any, from business interruption or other loss of income or insurance,
including, without limitation, all hotel receipts, revenues and credit card
receipts collected from guest rooms, restaurants, bars, meeting rooms, banquet
rooms and recreational facilities, all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of property or rendering of
services by Borrower, CPLV Tenant or any operator or manager of the hotel or the
commercial space located in the Improvements or acquired from others (including,
without limitation, from the rental of any office space, retail space, guest
rooms or other space, halls, stores, and offices, and deposits securing
reservations of such space), license, lease, sublease and concession fees and
rentals, health club membership fees, food and beverage wholesale and retail
sales, service charges, vending machine sales and proceeds, if any, from
business interruption or other loss of income insurance.

“REOA” shall mean any declaration of covenants, restrictions, easements, charges
and liens, any construction, operation and reciprocal easement agreement, any
covenants, conditions and restrictions or easement agreement or similar
agreement to which the Property is, or shall in the future become, bound or to
which Borrower is a party or to which it is, or shall in the future become,
bound (including any separate agreement or other agreement between Borrower and
one or more other parties to an REOA with respect to such REOA and all
covenants, agreements, restrictions and encumbrances contained in any
instruments of record at any time in force affecting Borrower, the Property or
any part thereof, including, without limitation, any which may (a) require
repairs, modifications or alterations in or to the Property or any part thereof,
or (b) in any way limit the use and enjoyment thereof) affecting the Property or
portion thereof, including, without limitation, each Material REOA.

“Replacement Management Agreement” shall mean, collectively, (a) a management
agreement with a Qualified Manager, which management agreement shall be (i) if
Qualified Replacement Manager is an Affiliate of the Qualified CPLV Replacement
Guarantor, in substantially the same form and substance as the Management
Agreement as of the date hereof or in form and substance reasonably acceptable
to Lender, or (ii) if Qualified Manager is not an Affiliate of the Qualified
CPLV Replacement Guarantor, reasonably acceptable to Lender in

 

-38-



--------------------------------------------------------------------------------

form and substance, (b) subordination of the management agreement (but not any
fees, reimbursements or other amounts payable thereunder if the related
Replacement Management Agreement is with a third party manager and not any
reimbursements or similar amounts if the related Replacement Management
Agreement is with an Affiliate of the Qualified CPLV Replacement Guarantor)
substantially in the form then used by Lender (or in such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower, CPLV Tenant or Qualified CPLV Tenant Transferee (as applicable) and
such Qualified Manager at Borrower’s expense and (c) a transition services
agreement with such Qualified Manager, in form and substance reasonably
acceptable to Lender (or if the Qualified Replacement Manager is an Affiliate of
the Qualified Replacement Guarantor, a transition services agreement in
substantially the same form and substance as the Transition Services Agreement
or otherwise in form and substance reasonably acceptable to Lender).

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Control Agreement” shall mean that certain account control
agreement, to be entered into among CPLV Tenant, Borrower, Lender, the Eligible
Institution holding the Replacement Reserve Account and the other parties
thereto, to be in form and substance reasonably satisfactory to CPLV Tenant,
Borrower and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, relating to funds
deposited in the Replacement Reserve Account.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall mean an amount equal to 1/12th of
the sum of (a) five percent (5%) of Property Revenue from guest rooms and Food
and Beverage Operations for the calendar year prior to the calendar year in
which the applicable deposit to the Replacement Reserve Fund is to be made and
(b) two percent (2%) of all other Property Revenue for the calendar year prior
to the calendar year in which the applicable deposit to the Replacement Reserve
Fund is to be made, provided that the amount of the Replacement Reserve Monthly
Deposit shall be deemed to be $3,186,001 for each of the initial five Payment
Dates following the Closing Date.”.

“Replacement Structure” shall have the meaning set forth in Article XXI of the
Management Agreement.

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

“Required DSCR” shall mean, a Debt Service Coverage Ratio, as reasonably
determined by Lender, equal to (a) prior to the Mezzanine C Equity Conversion,
the foreclosure or acceptance of an assignment-in-lieu of foreclosure or the
repayment in full of the Mezzanine C Loan, 1.80 to 1.00, (b) on and after the
Mezzanine C Equity Conversion, the foreclosure or acceptance of an
assignment-in-lieu of foreclosure or the repayment in full of the Mezzanine C
Loan, 2.18 to 1.00, (c) on and after the foreclosure or acceptance of an
assignment-in-lieu of foreclosure or the repayment in full of the Mezzanine B
Loan, 2.58 to 1.00, or (d) on and after the foreclosure or acceptance of an
assignment-in-lieu of foreclosure or the repayment in full of the Mezzanine A
Loan, 3.03 to 1.00.

 

-39-



--------------------------------------------------------------------------------

“Required Repairs” shall have the meaning set forth in Section 5.1.34 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Excess Cash Flow Reserve Fund, the Ground Rent
Reserve Fund and any other escrow fund established by the Loan Documents.

“Restoration” shall mean the repair and restoration of the Property (or the
applicable portion thereof, as applicable) after (i) a Casualty to substantially
the same condition as existed immediately before such Casualty, and (ii) a
Condemnation, as nearly as possible to the condition as the Property existing
immediately prior to such Condemnation (subject to Legal Requirements and taking
into account the taken portion of the Property), in each case, with such other
alterations as may be reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, Mezzanine Borrower,
Guarantor, any direct or indirect legal or beneficial owner of Borrower that is
a direct or indirect subsidiary of the REIT and (b) any shareholder, partner,
member, non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, Mezzanine Borrower, Guarantor, any Affiliated Manager or any
non-member manager but, with respect to clause (b), excluding (x)    any
shareholder or owner of any direct or indirect legal or beneficial interest in
the REIT, (y) any shareholders or owners of stock or equity interests in a
Public Vehicle or that are otherwise publicly traded on any nationally or
internationally recognized stock exchange or (z) any Public Vehicle.

“S&P” shall mean Standard & Poor’s Ratings Services.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Satisfactory Search Results” shall mean the results of credit history check,
litigation, lien, bankruptcy, judgment and other similar searches with respect
to the applicable transferee and its applicable Affiliates, in each case,
(i) revealing no matters which would have a Material Adverse Effect; and
(ii) demonstrating that any transferee is not an Embargoed Person.

“Section 2.8 Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

 

-40-



--------------------------------------------------------------------------------

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 3(41) or Section 4001(a)(15) of ERISA, as applicable, that (a) is
maintained for employees of the Borrower, Guarantor or any ERISA Affiliate and
no Person other than the Borrower, Guarantor and the ERISA Affiliates, or
(b) was so maintained, and in respect of which the Borrower, the Guarantor or
any ERISA Affiliate could have liability under Sections 4062-4069 of ERISA in
the event such plan has been or were to be terminated.

“Special Purpose Entity” shall mean a limited partnership or limited liability
company that, since the date of its formation and at all times on and after the
date thereof, has complied with and shall at all times comply with the following
requirements unless it has received either prior consent to do otherwise from
Lender or a permitted administrative agent thereof, or, while the Loan is
securitized, a Rating Agency Confirmation from each of the Approved Rating
Agencies, and an Additional Insolvency Opinion, in each case:

(i) is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, entering into
and performing under and enforcing the CPLV Lease and the Management Agreement,
refinancing the Property in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing or (B) in the case of a Principal, acting as a general
partner of the limited partnership that owns the Property or as member of the
limited liability company that owns the Property and in each case transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing;

(ii) has not engaged and shall not engage in any business unrelated to (A) in
the case of Borrower, the acquisition, development, leasing, ownership,
management or operation, exchange or transfer of the Property, or (B) in the
case of Principal, acting as general partner of the limited partnership that
owns the Property or acting as a member of the limited liability company that
owns the Property, as applicable;

(iii) has not owned and shall not own any real property other than the Property;

(iv) does not have and shall not have any assets other than (A) in the case of
Borrower, the Property and personal property necessary or incidental to its
acquisition, development, leasing, management, exchange, transfer, ownership or
operation of the Property or (B) in the case of a Principal, its partnership
interest in the limited partnership or the membership interest in the limited
liability company that owns the Property and personal property necessary or
incidental to its ownership of such interests;

(v) has not engaged in, sought, consented to or permitted and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger or (B) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents;

 

-41-



--------------------------------------------------------------------------------

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of organization, certificate of formation,
operating agreement or other formation document or organizational document (as
applicable) with respect to the matters set forth in this definition;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single-member Delaware
limited liability company, (B) has two (2) Independent Directors, and (C) holds
a direct interest as general partner in the limited partnership of not less than
0.5%;

(viii) reserved;

(ix) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a single-member limited liability company, that has at least two
(2) Independent Directors and that directly owns at least one-half-of-one
percent (0.5%) of the equity of the limited liability company;

(x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors serving as managers of such company, (C) shall not
take any Bankruptcy Action and shall not cause or permit the members or managers
of such entity to take any Bankruptcy Action, unless two (2) Independent
Directors then serving as managers of the company shall have participated
consented in writing to such action, and (D) has and shall have either (1) a
member which owns no economic interest in the company, has signed the company’s
limited liability company agreement and has no obligation to make capital
contributions to the company, or (2) two natural persons or one entity that is
not a member of the company, that has signed its limited liability company
agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;

(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, or (b) a limited partnership, has a limited
partnership agreement, that, in each case, provide that such entity shall
not) (1) dissolve, merge, liquidate, consolidate; (2) sell all or substantially
all of its assets; (3) amend its organizational documents with respect to the
matters set forth in this definition without the consent of Lender; or
(4) without the affirmative vote of two (2) Independent Directors of itself or
the consent of a Principal that is a member or general partner in it, take any
Bankruptcy Action;

 

-42-



--------------------------------------------------------------------------------

(xii) shall at all times intend to remain solvent and intend to pay its debts
and liabilities (including, a fairly-allocated portion of any personnel and
overhead expenses that it shares with any Affiliate) from its assets as the same
shall become due, and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, however, that the
foregoing shall not require any direct or indirect member, or other interest
holder, of such Person to make any capital contribution for such purpose;

(xiii) shall not fail to use commercially reasonable efforts to correct any
known misunderstanding regarding the separate identity of such entity and shall
not identify itself as a division of any other Person;

(xiv) shall maintain its bank accounts, books of account, books and records
separate from those of any other Person and, to the extent that it is required
to file tax returns under applicable law, has filed and shall file its own tax
returns, except to the extent that it (A) is required by law or does file
consolidated tax returns, (B) only files an information return or (C) is treated
as a disregarded entity for federal or state tax purposes;

(xv) has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi) has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person (other than the cash management
system established pursuant to the Loan Documents), provided that funds and
assets of Borrower and of its direct or indirect members, partners or other
interest-holders may be paid as distributions to their respective equity owners
and their respective owners may make capital contributions to Borrower;

(xvii) has held and shall hold its assets in its own name;

(xviii) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP or the
Uniform System of Accounts; provided, however, that any such consolidated
financial statement contains a note indicating that the Special Purpose Entity’s
separate assets and credit are not available to pay the debts of such Affiliate
and that the Special Purpose Entity’s liabilities do not constitute obligations
of the consolidated entity;

 

-43-



--------------------------------------------------------------------------------

(xx) has paid and intends to pay its own liabilities and expenses, including the
salaries of its own employees, only out of its own funds and assets, and has
maintained and intends to maintain a sufficient number of employees in light of
its contemplated business operations(it being acknowledged that Borrower
presently has no employees), provided, that the foregoing shall not require any
direct or indirect member, or other interest holder, of such Person to make any
capital contribution for such purpose;

(xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities necessary to maintain its separate existence, as
applicable;

(xxii) Reserved;

(xxiii) shall have no Indebtedness other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Borrower (including
Permitted Equipment Leases), in amounts not to exceed 2% of the original
principal amount of the Loan which liabilities are not more than sixty (60) days
past the date due (unless being contested in accordance with the terms of the
Loan Documents) and are not evidenced by a note, and which amounts are normal
and reasonable under the circumstances, and (iii) such other liabilities that
are permitted pursuant to this Agreement (the items described in clauses (i),
(ii), and (iii), collectively, “Permitted Indebtedness”);

(xxiv) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person;

(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

(xxvii) with respect to Borrower, has maintained and used and shall maintain and
use separate stationery, invoices and checks bearing its name and not bearing
the name of any other entity unless such entity is clearly designated as being
the Special Purpose Entity’s agent;

(xxviii) reserved;

 

-44-



--------------------------------------------------------------------------------

(xxix) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person except for services
rendered under a business management services agreement with an Affiliate, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable and comparable to
those of an arm’s-length transaction with an unrelated third party;

(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

(xxxv) reserved;

(xxxvi) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents with respect to the Guaranty
and Environmental Indemnity;

(xxxvii) has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except that, if applicable, Principal may acquire and hold its
interest in Borrower;

(xxxviii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents necessary to maintain its separate
existence (provided that Borrower and Principal may be entities disregarded as
separate from its respective tax owners under applicable tax law);

 

-45-



--------------------------------------------------------------------------------

(xxxix) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true; and

(xl) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts.

“Starr” shall have the meaning set forth in Section 6.1(b) hereof.

“State” shall mean, the State or Commonwealth in which the Property or any part
thereof is located.

“Subordination of Management Agreement” shall mean that certain Subordination
and Non-Disturbance Agreement, dated as of the date hereof, among Lender,
Borrower, CPLV Tenant and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Tax Distribution” shall mean, for so long as the Borrower is treated as a
partnership or disregarded entity for federal income tax purposes, distributions
no more frequently than quarterly equal to (A) the product of (i) the aggregate
amount of net taxable income that has been accrued by the Borrower from the date
hereof and (ii) the highest aggregate U.S. federal, state, and local marginal
income tax rate in effect for individuals resident in New York, New York, taking
into account the deductibility, if any, of state and local income taxes for
federal income tax purposes, minus (B) any Tax Distributions previously made by
the Borrower.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 7.2 hereof.

“Tax and Insurance Reserve Control Agreement” shall mean that certain account
control agreement, to be entered into among CPLV Tenant, Borrower, Lender, the
Eligible Institution holding the Tax and Insurance Reserve Account and the other
parties thereto, to be in form and substance reasonably satisfactory to
Borrower, CPLV Tenant and Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, relating to
funds deposited in the Tax and Insurance Reserve Account.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof. In no event shall any PACE Loan be
considered Taxes for purposes of this Agreement.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

 

-46-



--------------------------------------------------------------------------------

“Terrorism Premium Cap” shall have the meaning set forth in Section 6.1(a)
hereof.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Title Insurance Policy” shall mean the mortgagee title insurance policy issued
with respect to the Property and insuring the lien of the Mortgage.

“Total Leverage Ratio” shall mean, with respect to any Person and its
subsidiaries on a consolidated basis, on any date, the ratio of (i) the
aggregate principal amount of (without duplication) all indebtedness consisting
of obligations to pay rent or other amounts under any lease which obligations
are classified and accounted for as capital leases on such Person’s balance
sheet under GAAP (“Capital Lease Obligations”), indebtedness for borrowed money,
unreimbursed obligations in respect of drawn letters of credit (but excluding
contingent obligations under outstanding letters of credit) and other purchase
money indebtedness and guarantees of the foregoing obligations, of such Person
and its subsidiaries determined on a consolidated basis on such date in
accordance with GAAP to (ii) EBITDAR.

“Total Net Leverage Ratio” shall mean, with respect to any Person and its
subsidiaries on a consolidated basis, on any date, the ratio of (a) (i) the
aggregate principal amount of (without duplication) all indebtedness consisting
of Capital Lease Obligations or indebtedness for borrowed money, unreimbursed
obligations in respect of drawn letters of credit (but excluding contingent
obligations under outstanding letters of credit) and other purchase money
indebtedness and guarantees of the foregoing obligations, of such Person and its
subsidiaries determined on a consolidated basis on such date in accordance with
GAAP less (ii) the aggregate amount of all cash or cash equivalents of such
Person and its subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of such person and its subsidiaries to (b) EBITDAR.

“Trademarks” shall mean all rights in, to and under all trademarks, service
marks, trade dress, logos, trade names, assumed names and corporate names,
Internet domain names and other source or business identifiers, together with
all translations, adaptations, derivations and combinations thereof and
including all goodwill associated therewith, and all applications, registrations
and renewals in connection therewith.

“Transfer” shall have the meaning set forth in Section 5.2.10 hereof.

“Transition Services Agreement” shall mean Transition of Management Services
Agreement (CPLV), dated as of the date hereof by and among CPLV Tenant, Manager,
Borrower Caesars Enterprise Services, LLC and Caesars License Company, LLC, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, in accordance with the terms hereunder.

“TRIPRA” shall have the meaning set forth in Section 6.1(a) hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

 

-47-



--------------------------------------------------------------------------------

“Uncured CPLV Lease Event of Default” shall mean any Tenant Event of Default (as
defined in the CPLV Lease) by CPLV Tenant that is continuing beyond any
applicable notice and cure periods provided to CPLV Tenant thereunder, if any.

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.8(e).

“Write-Down and Conversion Powers” shall have the meaning set forth in
Section 10.25.

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest to be made with respect to the
portion of the Note being prepaid assuming that all scheduled payments are made
timely and that the remaining outstanding principal and interest on the portion
of the Loan being prepaid (including interest thereon through the end of the
related Interest Period) is paid on the Permitted Par Prepayment Date (with each
such payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the
Prepayment Rate when compounded semi-annually and deducting from the sum of such
present values any short-term interest paid from the date of prepayment to the
next succeeding Payment Date in the event such payment is not made on a Payment
Date), over (ii) the principal amount being prepaid.

“Yield Maintenance Default Premium” shall mean an amount equal to the greater of
(a)    five percent (5%) of the outstanding principal balance of the Loan to be
prepaid or satisfied and (b) the excess, if any, of (i) the sum of the present
values of all then-scheduled payments of principal and interest to be made with
respect to the portion of the Note being prepaid assuming that all scheduled
payments are made timely and that the remaining outstanding principal and
interest on the portion of the Loan being prepaid (including interest thereon
through the end of the related Interest Period) is paid on the Permitted Par
Prepayment Date (with each such payment and assumed payment discounted to its
present value at the date of prepayment at the rate which, when compounded
monthly, is equivalent to the Prepayment Rate when compounded semi-annually and
deducting from the sum of such present values any short-term interest paid from
the date of prepayment to the next succeeding Payment Date in the event such
payment is not made on a Payment Date), over (ii) the principal amount being
prepaid.

 

-48-



--------------------------------------------------------------------------------

Section 1.2 Principles of Construction. (a) All references to sections,
schedules and exhibits are to sections, schedules and exhibits in or to this
Agreement unless otherwise specified. All uses of the word “including” shall
mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

(b) Borrower acknowledges and agrees that, as to any clauses or provisions
contained in this Agreement or any of the other Loan Documents to the effect
that Borrower shall use commercially reasonable effort to cause CPLV Tenant to
act or to refrain from acting in any manner or other phrases of similar effect,
such clause or provision, in each case, shall require that Borrower has
undertaken and exercised in a commercially reasonable manner, its rights under
the CPLV Lease to cause CPLV Tenant to so act or to refrain from so acting in
such manner.

ARTICLE II – GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. (a) Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

(b) No Lender is using Plan Assets to fund the Loan, except under circumstances
where a prohibited transaction exemption, granted by the U.S. Department of
Labor, applies, all of the conditions of which have been and continue to be
satisfied.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to be
distributed to the Holders of the Prepetition Credit Agreement Claims and the
Holders of Secured First Lien Notes Claims in accordance with the Third Amended
Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code,
dated January 13, 2017 [Docket No. 6318-1].

 

-49-



--------------------------------------------------------------------------------

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue at the Interest Rate or as otherwise set forth in this Agreement
from (and including) the Closing Date to but excluding the Maturity Date.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the relevant Accrual Period by (b) a daily rate based on the Interest Rate and a
three hundred sixty (360) day year by (c) the outstanding principal balance of
the Loan.

2.2.3 Intentionally Omitted.

2.2.4 Intentionally Omitted.

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by applicable law, all accrued and unpaid
interest in respect of the Loan and any other amounts due pursuant to the Loan
Documents, shall accrue interest at the Default Rate, calculated from the date
such Event of Default occurred.

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, then the Interest Rate or the Default Rate, as the case may
be, shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal (without any Yield Maintenance or other
prepayment fee or penalty) and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full (without any Yield Maintenance or other
prepayment fee or penalty) so that the rate or amount of interest on account of
the Loan does not exceed the Maximum Legal Rate of interest from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.

Section 2.3 Loan Payment.

2.3.1 Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan for the initial Accrual Period and (b) on November 10, 2017
and on each Payment Date thereafter up to and including the Maturity Date, the
Monthly Debt Service Payment Amount, which payments shall be applied to accrued
and unpaid interest.

 

-50-



--------------------------------------------------------------------------------

2.3.2 Payments Generally. For purposes of making payments hereunder, but not for
purposes of calculating Accrual Periods, if the day on which such payment is due
is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the day immediately
preceding such Maturity Date. All amounts due under this Agreement and the other
Loan Documents shall be payable without setoff, counterclaim, defense or any
other deduction whatsoever.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and the other Loan Documents.

2.3.4 Late Payment Charge. Subject to Section 2.7.3 hereof, if any principal,
interest or any other sums due under the Loan Documents are not paid by Borrower
on or prior to the date on which it is due (other than the principal amount due
on the Maturity Date), Borrower shall pay to Lender within five (5) Business
Days of written demand an amount equal to the lesser of three percent (3%) of
such unpaid sum and the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.

2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 a.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments.

(a) Except as otherwise expressly provided in this Section 2.4, Borrower shall
not have the right to prepay the Loan in whole or in part prior to the Maturity
Date.

(b) On any Business Day after the Permitted Prepayment Date, through the
Maturity Date, Borrower may, at its option, prepay the Debt in full (but not in
part, except as expressly set forth in Section 2.4.6 below), provided that
(i) Borrower submits a notice to Lender setting forth the projected date of
prepayment, which date shall be no less than thirty (30) days from the date of
such notice (which notice may be modified or revoked by Borrower upon not less
than two (2) Business Days’ prior written notice to Lender, provided that
Borrower shall pay all of Lender’s reasonable, out-of-pocket costs and expenses
incurred in connection with such modification or revocation), and (ii) Borrower
pays to Lender (A) the unpaid principal amount of the Note, (B) all interest
accrued and unpaid on the principal balance of the Note (or the amount of the
Loan being prepaid as permitted under this

 

-51-



--------------------------------------------------------------------------------

Agreement) to and including the date of prepayment, (C) all other sums due under
the Note, this Agreement and the other Loan Documents (including if such
prepayment is made during the continuance of an Event of Default, all costs and
expenses incurred by Lender in connection with the exercise of any rights and
remedies in connection with such Event of Default), (D) if such prepayment
occurs prior to the Permitted Par Prepayment Date, the Yield Maintenance
Premium, and (E) if such prepayment is not paid on a regularly scheduled Payment
Date, interest for the full Accrual Period during which the prepayment occurs.

(c) Borrower shall have the right to prepay the Debt in full (but not in part)
prior to the Permitted Prepayment Date in the event a CPLV Lease Default has
occurred and is continuing, so long as Borrower is proceeding to cure subject to
the terms and within the time periods set forth in Section 8.3 hereof and
Borrower otherwise satisfies the conditions set forth in Section 2.4.1(b) above
(except that Borrower shall not be restricted from prepaying the Debt in full
prior to the Permitted Prepayment Date).

2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower or CPLV Tenant for the
Restoration of the Property or otherwise remit such Net Proceeds to Borrower or
CPLV Tenant pursuant to Section 6.4 hereof, Borrower authorizes Lender, to apply
such Net Proceeds as a prepayment of all or a portion of the outstanding
principal balance of the Loan together with accrued interest and any other sums
due hereunder in an amount equal to one hundred percent (100%) of such Net
Proceeds (collectively, the “Mortgage Mandatory Prepayment Amount”); provided,
however, if an Event of Default has occurred and is continuing, Lender may apply
such Net Proceeds to the Debt (until paid in full) in any order or priority in
its sole discretion. Other than during the continuance of an Event of Default,
no Yield Maintenance or other premium shall be due in connection with any
prepayment made pursuant to this Section 2.4.2. Except during the continuance of
an Event of Default, any Net Proceeds applied pursuant to this Section 2.4.2 in
excess of the Mortgage Mandatory Prepayment Amount shall be applied as follows:
(i) first, to the Mezzanine A Lender, in an amount equal to the Mezzanine A
Mandatory Prepayment Amount, to be applied in accordance with the Mezzanine A
Loan Documents, (ii) second, to the Mezzanine B Lender, in an amount equal to
the Mezzanine B Mandatory Prepayment Amount, to be applied in accordance with
the Mezzanine B Loan Documents, (iii) third, to the Mezzanine C Lender, in an
amount equal to the Mezzanine C Mandatory Prepayment Amount, to be applied in
accordance with the Mezzanine C Loan Documents and (iii) fourth, to Borrower.
After the occurrence of and during the continuance of an Event of Default,
Lender may apply such Net Proceeds to the Debt (until paid in full) in any order
or priority in its sole discretion. Any Net Proceeds remaining after the Debt
has been repaid in full shall be disbursed to Mezzanine A Lender to be applied
in accordance with the Mezzanine A Loan Agreement.

2.4.3 Prepayments After Event of Default. If, during the continuance of an Event
of Default, payment of all or any part of the principal amount of the Debt is
tendered by Borrower or otherwise recovered by Lender (including, without
limitation, through application of any Reserve Funds), such tender or recovery
shall (a) include interest at the Default Rate on the outstanding principal
amount of the Loan through the last calendar day of the Accrual Period within
which such tender or recovery occurs and (b) be deemed a voluntary prepayment by
Borrower and shall in all instances include (i) an amount equal to the Yield
Maintenance Default

 

-52-



--------------------------------------------------------------------------------

Premium if such tender or recovery occurs prior to the Permitted Prepayment Date
or an amount equal to the Yield Maintenance Premium if such tender or recovery
occurs on or after the Permitted Prepayment Date and (ii) all interest which
would have accrued on the amount of the Loan to be paid through the end of the
related Accrual Period.

2.4.4 Intentionally Omitted.

2.4.5 Intentionally Omitted.

2.4.6 DSCR Cure Action. At any time during a Cash Sweep Period that shall have
occurred as a result of a DSCR Trigger Event, provided no Event of Default has
occurred and is continuing, Borrower may (i) deliver a Letter of Credit to
Lender in an amount equal to the amount that if applied as a permitted partial
prepayment of the outstanding principal balance of the Loan in accordance with
Section 2.4.1 would result in a Debt Service Coverage Ratio equal to or in
excess of the Required DSCR (the “DSCR Cure Deposit Amount”) (ii) establish and
maintain an escrow fund (the “DSCR Cure Fund”) in an account controlled by
Lender, into which Borrower shall have the right to deposit the an amount equal
to the DSCR Cure Deposit Amount, or (iii) after the Permitted Prepayment Date,
make a partial prepayment of the Loan in an amount necessary to achieve a Debt
Service Coverage Ratio equal to or greater than the Required DSCR provided that
Borrower otherwise satisfies the conditions set forth in Section 2.4.1(b) above.
All funds held in the DSCR Cure Fund shall be treated as a “Reserve Fund”
hereunder. If at any time no Event of Default is continuing and a DSCR Trigger
Event Cure shall occur (without taking into account any sums on deposit in the
DSCR Cure Fund or the Letter of Credit delivered to Lender), Lender shall, as
applicable, return the Letter of Credit or return all of the funds remaining in
the DSCR Cure Fund to Borrower. If at any time the Debt has been repaid in full,
Lender shall pay funds, if any, remaining in the DSCR Cure Fund, (A) if any
portion of the Mezzanine Loan Debt (other than any contingent liabilities under
the Mezzanine Loan Documents) is then outstanding, to Mezzanine Lender or (B) if
no portion of the Mezzanine Loan Debt (other than any contingent liabilities
under the Mezzanine Loan Documents) is then outstanding, to Borrower.

Section 2.5 Intentionally Omitted.

Section 2.6 Release of Property. Except as set forth in this Section 2.6, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of the
Mortgage on the Property.

2.6.1 Release of Property. (a) If Borrower has the right to and has elected to
prepay the Loan in accordance with this Agreement, upon satisfaction of the
requirements of Section 2.4 in connection with a prepayment of the Debt in full
and this Section 2.6, all of the Property shall be released from the Lien of the
Mortgage.

(b) In connection with the release of the Mortgage, Borrower shall submit to
Lender, not less than ten (10) Business Days prior to the date of the prepayment
of the Loan, a release of Lien (and related Loan Documents) for the Property for
execution by Lender. Such release shall be in a form appropriate in the
jurisdiction in which the Property is located and shall be reasonably
satisfactory to Lender. In addition, Borrower shall provide all other

 

-53-



--------------------------------------------------------------------------------

documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all applicable Legal
Requirements, and (ii) will effect such releases in accordance with the terms of
this Agreement. Borrower shall reimburse Lender and Servicer for any reasonable
out-of-pocket costs and expenses Lender and Servicer incur arising from such
release (including reasonable attorneys’ fees and expenses) and Borrower shall
pay, in connection with such release, (i) all recording charges, filing fees,
taxes or other expenses payable in connection therewith, and (ii) to any
Servicer, subject to Section 9.5 hereof, the current fee being assessed by such
Servicer to effect such release.

Section 2.7 Lockbox Account/Cash Management.

2.7.1 Lockbox Account. (a) During the term of the Loan, Borrower shall establish
and maintain an account (the “Lockbox Account”) with Lockbox Bank in trust for
the benefit of Lender, which Lockbox Account shall be under the sole dominion
and control of Lender. The Lockbox Account shall be entitled “CPLV Property
Owner LLC as Borrower and JPMorgan Chase Bank, National Association, et al., as
Lender, pursuant to Loan Agreement dated as of October 6, 2017 – Lockbox
Account”. Borrower hereby grants to Lender a first-priority security interest in
the Lockbox Account and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Lockbox Account,
including, without limitation, filing UCC-1 Financing Statements and
continuations thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Lockbox Account and all costs and expenses for establishing
and maintaining the Lockbox Account shall be paid by Borrower. All monies now or
hereafter deposited into the Lockbox Account shall be deemed additional security
for the Debt. The Lockbox Agreement and Lockbox Account shall remain in effect
so long as the Loan remains outstanding. The Lockbox Account shall at all times
be an Eligible Account. The Lockbox Account when established shall be treated as
a “deposit account” as such term is defined in Section 9-102(a) of the Uniform
Commercial Code, as amended from time to time.

(b) Borrower shall, on or prior to the Closing Date, deliver written
instructions to CPLV Tenant to deliver all CPLV Rents payable under the CPLV
Lease directly to the Lockbox Account. Borrower shall deposit all amounts
received by Borrower from CPLV Tenant into the Lockbox Account within one
(1) Business Day after receipt thereof.

(c) Borrower shall obtain from Lockbox Bank its agreement to transfer to the
Cash Management Account in immediately available funds by federal wire transfer
all amounts on deposit in the Lockbox Account (less the reasonable fees of the
Lockbox Bank) once every Business Day throughout the term of the Loan, and on
each Business Day all funds on deposit in the Lockbox Account shall be
transferred to the Cash Management Account.

(d) Upon the occurrence and during the continuance of an Event of Default,
except as set forth in Section 8.3, Lender may, in addition to any and all other
rights and remedies available to Lender, apply any sums then present in the
Lockbox Account to the payment of the Debt in any order in its sole discretion.

 

-54-



--------------------------------------------------------------------------------

(e) Funds on deposit in the Lockbox Account shall not be commingled with other
monies held by Borrower or Lockbox Bank.

(f) Borrower shall not further pledge, assign or grant any security interest in
the Lockbox Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(g) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages
(excluding any special, indirect, consequential or punitive damages, except to
the extent paid to a third party), obligations and actual out-of-pocket costs
and expenses (including litigation costs and reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Lockbox Account and/or
the Lockbox Agreement (unless arising from the gross negligence or willful
misconduct of Lender) or the performance of the obligations for which the
Lockbox Account was established.

2.7.2 Cash Management Account. (a) During the term of the Loan, Borrower shall
establish and maintain a segregated Eligible Account (the “Cash Management
Account”) to be held by Agent in trust and for the benefit of Lender, which Cash
Management Account shall be under the sole dominion and control of Lender. The
Cash Management Account shall be entitled “CPLV Property Owner LLC as Borrower
and JPMorgan Chase Bank, National Association et al., as Lender, pursuant to
Loan Agreement dated as of October 6, 2017 – Cash Management Account.” Borrower
hereby grants to Lender a first priority security interest in the Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Cash Management
Account, including, without limitation, filing UCC-1 Financing Statements and
continuations thereof. Borrower will not in any way alter or modify the Cash
Management Account and will notify Lender of the account number thereof. Lender
and Servicer shall have the sole right to make withdrawals from the Cash
Management Account and all costs and expenses for establishing and maintaining
the Cash Management Account shall be paid by Borrower.

(b) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c) Except as otherwise expressly provided in this Agreement or the CPLV Lease
SNDA, all funds on deposit in the Cash Management Account following the
occurrence and during the continuance of an Event of Default may be applied by
Lender in such order and priority as Lender shall determine.

(d) Borrower hereby agrees that Lender may establish additional sub-accounts in
connection with any payments otherwise required under this Agreement and the
other Loan Documents and Lender shall provide notice thereof to Borrower and
Borrower hereby agrees to enter into any reasonable amendments to the Cash
Management Agreement for the purpose of reflecting such additional sub-accounts.

 

-55-



--------------------------------------------------------------------------------

2.7.3 Payments Received under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount shall be deemed satisfied to the extent sufficient amounts are
deposited in the Cash Management Account to satisfy such obligations pursuant to
this Agreement on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Lender, provided that if the Event of
Default arises solely from a CPLV Lease Default, prior to a Priority Waterfall
Cessation Event, Lender shall apply amounts on deposit in the Cash Management
Account to payment of the Priority Waterfall Payments and remaining in the Cash
Management Account after payment of the Priority Waterfall Payments shall be
deposited in the Excess Cash Flow Reserve.

2.7.4 Distributions to Mezzanine Borrowers. All transfers of funds on deposit in
the Cash Management Account to the Mezzanine A Administrative Agent, Mezzanine B
Administrative Agent or Mezzanine C Administrative Agent, as applicable, or
otherwise to or for the benefit of any Mezzanine Lender, pursuant to this
Agreement, the Cash Management Agreement or any of the other Loan Documents or
Mezzanine Loan Documents are intended by Borrower, the Mezzanine Borrowers and
the Mezzanine Lenders to constitute, and shall constitute, distributions from
Borrower to the applicable Mezzanine Borrower and from one Mezzanine Borrower to
another Mezzanine Borrower, as applicable. No provision of the Loan Documents or
the Mezzanine Loan Documents shall create a debtor-creditor relationship between
Borrower and any Mezzanine Lender.

Section 2.8 Withholding Taxes. (a) Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Borrower under any Loan Document shall
be made without deduction or withholding for any Section 2.8 Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of the Borrower) requires the deduction or withholding of any
Tax from any such payment by the Borrower, then the Borrower shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the Lender receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify Lender, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such

 

-56-



--------------------------------------------------------------------------------

Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Section 2.8 Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.8, the Borrower shall deliver to the Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower, at the time or times reasonably requested by the Borrower, such
properly completed and executed documentation reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower as will enable the Borrower to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.8(e)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS

 

-57-



--------------------------------------------------------------------------------

Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit A-I to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit A-II or Exhibit A-III, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit A-IV on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower

 

-58-



--------------------------------------------------------------------------------

such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Section 2.8 Taxes as to which it has been indemnified pursuant to this
Section 2.8 (including by the payment of additional amounts pursuant to this
Section 2.8), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Section 2.8 Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Section 2.8 Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Section 2.8 Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Section 2.8 Tax had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its tax returns (or
any other information relating to its Section 2.8 Taxes that it deems
confidential) to the indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 2.8 shall survive any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

-59-



--------------------------------------------------------------------------------

ARTICLE III – INTENTIONALLY OMITTED

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof that:

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own the Property and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its businesses and operations. Borrower
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own or lease, as applicable, the Property
and to transact the businesses in which it is now engaged (except to the extent
that the failure to possess such rights, licenses and permits would not
reasonably be expected to have a Material Adverse Effect), and the sole business
of Borrower is the ownership of the Property. The ownership interests in
Borrower are as set forth on the organizational chart attached hereto as
Schedule III.

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts. (a) The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents, including Permitted
Encumbrances) upon any of the property or assets of Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which
Borrower is a party or by which any of the Property or Borrower’s assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower or any of Borrower’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such Governmental Authority required for the execution,
delivery and performance by Borrower of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

(b) Borrower has obtained all consents and approvals, including all approvals of
Governmental Authorities including Gaming Authorities, if required, in
connection with the execution, delivery and performance by Borrower of the Loan
Documents (including by Lender and each Mezzanine Lender, subject to the
limitations upon the exercise of its rights and remedies under the Loan
Documents pursuant to applicable Gaming Laws), the CPLV

 

-60-



--------------------------------------------------------------------------------

Lease, the Management Agreement, the CPLV Trademark Agreements, the other CPLV
Lease Documents, and the Borrower’s business in which it is now engaged,
including the ownership of the Property, the execution and delivery of the CPLV
Lease, any other CPLV Lease Documents to which it is a party, and the Trademark
Security Agreement, and in each case, its performance of its obligations
thereunder, and shall promptly execute any and all such instruments and
documents, deliver any certificates and do all such other acts or things
required by the Gaming Authorities to maintain or keep current such approvals.

4.1.4 Litigation. Other than as set forth on Schedule 4.1.4 attached hereto,
there are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s Knowledge,
threatened against or affecting Borrower, Guarantor or the Property, which
actions, suits or proceedings, if determined against Borrower, Guarantor or the
Property, would reasonably be expected to have a Material Adverse Effect. Other
than as set forth on Schedule 4.1.4, to Borrower’s Knowledge, there are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority or other agency now pending or threatened against CPLV Tenant or CPLV
Lease Guarantor, which actions, suits or proceedings, if determined against CPLV
Tenant or CPLV Lease Guarantor, would reasonably be expected to have a Material
Adverse Effect.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or the Property is bound, except to the extent such default would
not reasonably be expected to have a Material Adverse Effect. Borrower has no
material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) Permitted
Indebtedness and (b) obligations under the Loan Documents.

4.1.6 Title. Borrower has good, marketable and insurable fee simple and/or
leasehold estate title to the real property comprising part of the Property and
good title to the balance of the Property, free and clear of all Liens
whatsoever except the Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents. The
Permitted Encumbrances in the aggregate do not have a Material Adverse Effect.
The Mortgage, when properly recorded in the appropriate records, together with
any Uniform Commercial Code financing statements required to be filed in
connection therewith and the Collateral Assignment of Agreements, will create
(a) a valid, perfected first priority lien on the Property, subject only to
Permitted Encumbrances and the Liens created by the Loan Documents and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty (including all of Borrower’s interest in and to the CPLV
Leases, CPLV Lease Documents, CPLV Trademark Agreements and CPLV Security
Documents), all in accordance with the terms thereof, in each case subject only
to any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents.
Except as disclosed in the Title Insurance Policy (and as to which Lender has
otherwise received affirmative insurance in the Title Insurance Policy (in form
and substance satisfactory to Lender in all respects) or as otherwise disclosed
in writing to

 

-61-



--------------------------------------------------------------------------------

Lender (and to which such claim has been bonded or insured over such that no
exception is taken in the Title Insurance Policy), there are no claims for
payment for work, labor or materials affecting the Property which are or, to
Borrower’s Knowledge, may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents.

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. After giving
effect to the Loan, the fair saleable value of Borrower’s assets exceeds and
will, immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower or any member of Borrower
in the last seven (7) years, and neither Borrower nor any member of Borrower in
the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any of its members are contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s assets or property, and
Borrower has no Knowledge of any Person contemplating the filing of any such
petition against it or such members.

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading in any material
respect. There is no material fact presently known to Borrower which has not
been disclosed to Lender which adversely affects, nor as far as Borrower can
foresee, might reasonably be expected to result in a Material Adverse Effect.

4.1.9 ERISA.

(a) Generally. Except as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, (i) each of the Borrower,
Guarantor and their ERISA Affiliates is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable law
relating to any Plans and the regulations and published interpretations
thereunder, (ii) no ERISA Event has occurred or is reasonably expected to occur
(iii) neither Borrower, Guarantor nor any ERISA Affiliate is or was a party to
any Multiemployer Plan and (iv) all amounts required by applicable law with
respect to, or by the terms of, any retiree welfare benefit arrangement
maintained by Borrower, Guarantor or any ERISA Affiliate or to which Borrower,
Guarantor or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with Statement of Financial Accounting Standards No. 106.

 

-62-



--------------------------------------------------------------------------------

(b) Plan Assets; Prohibited Transactions. Neither the Borrower nor the Guarantor
is, and neither shall become an entity deemed to hold Plan Assets. Neither the
Borrower nor the Guarantor is a “governmental plan” within the meaning of
Section 3(32) of ERISA and transactions by or with Borrower or Guarantor are not
subject to any state or other statute, regulation or other restriction
regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”).

4.1.10 Compliance. Except as disclosed in the zoning report delivered to Lender
prior to the closing, Borrower and the Property and the use thereof comply in
all material respects with all applicable Legal Requirements, including, without
limitation, all Gaming Laws building and zoning ordinances and codes, except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect. Borrower is not in default or violation in any material
respect of (i) any order, writ, injunction, decree or demand of any Gaming
Authority or (ii) any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower or to the best
of Borrower’s Knowledge, any other Person in occupancy of or involved with the
operation or use of the Property any act or omission affording the federal
government or any other Governmental Authority the right of forfeiture as
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. On the Closing Date, the
Improvements at the Property were in material compliance with applicable law,
except where such non-compliance would not have a Material Adverse Effect. To
Borrower’s Knowledge, Borrower, Guarantor and CPLV Tenant has complied with all
federal, state and local laws concerning workers’ compensation, social security,
unemployment insurance, worker eligibility, hours of labor, wages, working
conditions, harassment, employment discrimination, collective bargaining
agreements (including the Collective Bargaining Agreements), employee benefits,
hiring, layoff recall and discharge and all other employer/employee and
independent contractor related subjects except where failure to comply would not
reasonably be expected to have a Material Adverse Effect.

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (a) to Borrower’s Knowledge, are
true, complete and correct in all material respects, (b) to Borrower’s
Knowledge, accurately represent in all material respects the financial condition
of Borrower, CPLV Tenant and the Property, as applicable, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP or the
Uniform System of Accounts throughout the periods covered, except as disclosed
therein. Except for Permitted Encumbrances, Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a Material Adverse
Effect on the Property or the current operation thereof as a hotel and casino,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no material adverse change in the
financial condition, operations or business of Borrower, or to Borrower’s
Knowledge, CPLV Tenant or the Property from that set forth in said financial
statements.

 

-63-



--------------------------------------------------------------------------------

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to the best of Borrower’s Knowledge, is threatened or contemplated
in writing with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14 Utilities and Public Access. Except as set forth in the Title Insurance
Policy or the Survey (i) the Property has rights of access to public ways and is
served by water, sewer, sanitary sewer and storm drain facilities adequate to
service the Property for its intended uses, (ii) all public utilities necessary
or convenient to the full use and enjoyment of the Property are located either
in the public right-of-way abutting the Property connected so as to serve the
Property or in recorded easements serving the Property, except to the extent
there is no material adverse effect on the Property and (iii) all roads
necessary for the use of the Property for its current purposes have been
completed and, to the extent required by Governmental Authorities, dedicated to
public use and accepted by all Governmental Authorities.

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

4.1.17 Assessments. Except as set forth on Schedule 4.1.17 attached hereto or as
set forth in the Title Insurance Policy, to Borrower’s Knowledge, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting the Property, nor are there any contemplated improvements to
the Property that may result in such special or other assessments.

4.1.18 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set-off, counterclaim
or defense by Borrower or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

 

-64-



--------------------------------------------------------------------------------

4.1.19 No Prior Assignment. There are no prior assignments by Borrower of the
CPLV Leases or any portion of the CPLV Rents due and payable or to become due
and payable which are presently outstanding.

4.1.20 Insurance. Borrower has obtained or has caused CPLV Tenant to obtain and
Borrower has delivered to Lender certified copies of the Policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made or are currently pending, outstanding or otherwise
remain unsatisfied under any such Policy that would reasonably be expected to
have a Material Adverse Effect, and neither Borrower nor, to Borrower’s
Knowledge, any other Person, has done, by act or omission, anything which would
impair the coverage of any such Policy.

4.1.21 Use of Property. The Property is used exclusively for hotel and casino
purposes and other appurtenant and related uses, including, without limitation,
entertainment venues, retail and food and beverage operations and meeting
facilities.

4.1.22 Certificate of Occupancy; Licenses. All certifications, permits, licenses
and approvals, including without limitation, certificates of completion and
occupancy permits, hospitality licenses, liquor licenses and Gaming Licenses
required for the legal use, occupancy and operation of the Property have been
obtained and, to Borrower’s Knowledge are in full force and effect (except for
where the failure to obtain such licenses or for such licenses to not be in full
force and effect would not reasonably be expected to have a Material Adverse
Effect). The use being made of the Property is in conformity in all material
respects with the certificate of occupancy and, to Borrower’s Knowledge, Gaming
Licenses issued for the Property.

4.1.23 Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards, or, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) is in full force and effect with respect to the Property.

4.1.24 Physical Condition. Except as set forth on Schedule 4.1.24 hereof or in
that certain Property Condition Assessment, dated as of September 14, 2017 and
prepared by EMG (EMG Project # 127491.17R000-001.042), (i) the Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects except where the
failure to be in good condition, order and repair would not reasonably be
expected to have a Material Adverse Effect; (ii) there exists no material
structural or other material defects or damages in the Property, whether latent
or otherwise; and (iii) Borrower has not received written notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

-65-



--------------------------------------------------------------------------------

4.1.25 Boundaries. Except as set forth in the Survey, all of the improvements
which were included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Property encroach upon any of the
Improvements, so as to affect in any material respect, the value or
marketability of the Property except those which are insured against by the
Title Insurance Policy.

4.1.26 Leases. The Property is not subject to any Leases other than the CPLV
Lease, the Ground Leases, the Leases entered into by Forum Shops Lessee, as
landlord and the Leases described in the rent roll attached hereto as Schedule I
and made a part hereof, which rent roll is true, complete and accurate in all
material respects with respect to Leases as of the Closing Date. Borrower is the
owner and lessor of landlord’s interest in the CPLV Lease. As of the Closing
Date, CPLV Tenant or the lessee under the Forum Shops Lease is the owner of the
landlord’s interest in the Leases. No Person has any possessory interest in the
Property or right to occupy the same (other than any short term occupancy by
hotel guests) except under and pursuant to the provisions of the CPLV Lease, the
Ground Lease and the Leases (including permitted subleases thereof). There has
been no prior sale, transfer or assignment, hypothecation or pledge by Borrower
of the CPLV Lease or the CPLV Rent received therein which is outstanding. No
Tenant under any Lease has a right or option pursuant to such Lease to purchase
all or any part of the leased premises or the building of which the leased
premises are a part.

4.1.27 Survey. To Borrower’s Knowledge, the Survey for the Property delivered to
Lender in connection with this Agreement does not fail to reflect any material
matter affecting the Property or the title thereto.

4.1.28 Inventory. Borrower or CPLV Tenant is the owner of, or leases all of the
Equipment, Fixtures and Personal Property (as such terms are defined in the
Mortgage) (other than an immaterial portion of such items) located on or at the
Property (except for any Equipment, Fixtures and Personal Property owned by any
Tenant), and Borrower shall not lease any Equipment, Fixtures or Personal
Property other than as permitted hereunder. All of the Equipment, Fixtures and
Personal Property (including any Personal Property owned by CPLV Tenant that is
subject to the CPLV Security Documents) are sufficient to operate the Property
in the manner required hereunder and in the manner in which it is currently
operated, except to the extent the same would not reasonably be expected to have
a Material Adverse Effect. The Borrower has not entered into any purchase money
indebtedness with respect to any Equipment, Fixtures and Personal Property. To
Borrower’s Knowledge, the aggregate amount of all Equipment, Fixtures and
Personal Property at the Property subject to any purchase money indebtedness or
participation agreement does not and shall not exceed at any time, an amount
equal to two and one-half percent (2.5%) of the consolidated total assets of
CPLV Tenant that are related to the Property or CPLV Tenant’s operation thereon
from time to time.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid in
connection with the Loan and the Loan Documents by any Person under applicable
Legal Requirements have been paid. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with

 

-66-



--------------------------------------------------------------------------------

the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage, have been paid or will be paid concurrently with the recording of the
Mortgage (and sufficient funds have been escrowed with the title company for
such payment).

4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, Borrower hereby represents, warrants and covenants that each of Borrower
and Principal is, shall be and shall continue to be a Special Purpose Entity.
Notwithstanding anything to the contrary contained herein, it is understood and
agreed that in no event shall any direct or indirect member, partner or other
interest-holder in Borrower or Principal be required to make any additional
capital contributions or loans or otherwise provide funds to Borrower or
Principal for any reason, including in order for it to be a “Special Purpose
Entity” hereunder.

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

(c) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and Borrower will have
complied and will comply with all of the stated facts and assumptions made with
respect to it in any Insolvency Opinion. Each Affiliate of Borrower with respect
to which an assumption is made or a fact stated in any Insolvency Opinion will
have complied and will comply with all such assumptions and facts in each case
with respect to it in any such Insolvency Opinion. Borrower covenants that in
connection with any Additional Insolvency Opinion delivered in connection with
this Agreement it shall provide an updated certification regarding compliance
with the facts and assumptions made therein.

(d) Borrower covenants and agrees that (i) Borrower shall provide Lender with
five (5) days’ prior written notice prior to the removal of an Independent
Director of any of Borrower and (ii) no Independent Director shall be removed
other than for Cause.

(e) The Organizational Documents for each Borrower and Principal that is a
Delaware limited liability company shall provide that except for duties to
Borrower as set forth in the Organizational Documents (including duties to the
member and Borrower’s creditors solely to the extent of their respective
economic interests in Borrower, but excluding (i) all other interests of the
member, (ii) the interests of other Affiliates of Borrower, and (iii) the
interests of any group of Affiliates of which Borrower is a part), the
Independent Directors shall not have any fiduciary duties to the member, any
officer or any other Person bound by the applicable Borrower’s or Principal’s
Organizational Documents; provided, however, the foregoing shall not eliminate
the implied contractual covenant of good faith and fair dealing. The
Organizational Documents for each Borrower and Principal that is a Delaware
limited liability company shall provide that to the fullest extent permitted by
law, including Section 18-1101(e) of the Delaware limited liability company Act,
an Independent Director shall not be liable to Borrower, the member or any other
Person bound by the applicable Borrower’s or Principal’s Organizational
Documents for breach of contract or breach of duties (including fiduciary
duties), unless the Independent Director acted in bad faith or engaged in

 

-67-



--------------------------------------------------------------------------------

willful misconduct. The Organizational Documents for each Borrower and Principal
that is a Delaware limited liability company shall provide that all right, power
and authority of the Independent Directors shall be limited to the extent
necessary to exercise those rights and perform those duties specifically set
forth in the applicable Borrower’s or Principal’s Organizational Documents. The
Organizational Documents for each Borrower and Principal that is a Delaware
limited liability company shall provide that notwithstanding any other provision
of the applicable Borrower’s or Principal’s Organizational Documents to the
contrary, each Independent Director, in its capacity as an Independent Director,
may only act, vote or otherwise participate in those matters referred to in
Section 9(d)(iii) of the applicable Borrower’s or Principal’s Organizational
Documents or as otherwise specifically required by the applicable Organizational
Documents, and such Independent Director’s act, vote or other participation
shall not be required for the validity of any action taken by the board of
directors of such Borrower or Principal unless, pursuant to the provisions of
Section 9(d)(iii) of the applicable Borrower’s or Principal’s Organizational
Documents or as otherwise specifically provided in the applicable Organizational
Documents, such action would be invalid in the absence of the affirmative vote
or consent of such Independent Director.

(f) Any amendment or restatement of any organizational document of Borrower was
accomplished in accordance with, and was permitted by, the relevant provisions
of said document prior to its amendment or restatement from time to time.

(g) Any assignment of limited liability company interests in Borrower, and the
admission of the assignee as a member of Borrower, was accomplished in
accordance with, and was permitted by, the limited liability company agreement
of Borrower as in effect at such time.

4.1.31 Management Agreement and CPLV Lease Guaranty. Each of the Management
Agreement and the CPLV Lease Guaranty is in full force and effect and there is
no default thereunder by Borrower or to Borrower’s Knowledge, any other party
thereto and to Borrower’s Knowledge, no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.

4.1.32 Illegal Activity. No portion of the Property has been or will be
purchased by Borrower with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted by or on behalf of Borrower
to Lender in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower in this Agreement or in any other
Loan Document are, in each case, to Borrower’s Knowledge, true, complete and
correct in all material respects. To Borrower’s Knowledge, there has been no
material adverse change in any condition, fact, circumstance or event that would
make any such information inaccurate, incomplete or otherwise misleading in any
material respect or that otherwise materially and adversely affects or would be
reasonably expected to result in a Material Adverse Effect. To Borrower’s
Knowledge, Borrower has disclosed to Lender all material facts known to Borrower
and has not failed to disclose any material fact that could cause any Provided
Information or representation or warranty made herein to be materially
misleading.

 

-68-



--------------------------------------------------------------------------------

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower or Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

4.1.36 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower is organized under the laws
of the State of Delaware and its organizational identification number is
6362320.

4.1.37 Environmental Representations and Warranties. Except as otherwise
disclosed by the Environmental Report, to Borrower’s Knowledge, (a) there are no
Hazardous Substances or underground storage tanks in, on, or under the Property,
except those that are (i) in compliance with Environmental Laws and with permits
issued pursuant thereto (to the extent such permits are required under
Environmental Law) in all material respects, and (ii) in amounts not in excess
of that necessary to operate the Property for the purposes set forth in the Loan
Agreement which will not result in an environmental condition in, on or under
the Property; (b) there are no past, present or threatened Releases of Hazardous
Substances in, on, under or from the Property which have not been fully
remediated in accordance with Environmental Law; (c) there is not, and Borrower
has no Knowledge of and has not received any written notice or other written
communication relating to any existing threat of any Release of Hazardous
Substances migrating onto the Property; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with the Property which has not been remediated in all material
respects in accordance with Environmental Law; (e) there are not, and Borrower
has not received any written notice or other written communication from any
Person (including but not limited to a Governmental Authority) relating to, any
of the following: (i) any Release or threatened Release of Hazardous Substances
at, on or from the Property or the Remediation thereof, (ii) of possible
liability of Borrower or any Person pursuant to any Environmental Law arising
out of or in connection with Property, (iii) other environmental conditions in
connection with the Property that could reasonably be

 

-69-



--------------------------------------------------------------------------------

expected to result in the Borrower incurring material liability under
Environmental Law, or (iv) any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; and (f) Borrower has
truthfully and fully disclosed to Lender, in writing, any and all material
information in Borrower’s possession or otherwise known or available to Borrower
relating to any material environmental conditions in, on, under or from the
Properties or any Releases or threatened Releases of Hazardous Substances.

4.1.38 Lockbox Agreement; Cash Management Account. Borrower hereby represents
and warrants to Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code of the
State of New York) in the Lockbox Account and the Cash Management Account in
favor of Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold, pledged, transferred
or otherwise conveyed the Lockbox Account and Cash Management Account;

(b) Each of the Lockbox Account and Cash Management Account constitutes “deposit
accounts” and/or “securities accounts” within the meaning of the Uniform
Commercial Code of the State of New York);

(c) Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Lockbox Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Lockbox Account and Cash Management Account and all
sums at any time held, deposited or invested therein, together with any interest
or other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and

(d) The Lockbox Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has not
consented to the Lockbox Bank and Agent complying with instructions with respect
to the Lockbox Account and Cash Management Account from any Person other than
Lender.

(e) Any amounts or revenues from the Property which are the property of or
payable to Borrower, are subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.

4.1.39 Taxes. Borrower is not subject to U.S. federal income tax on a net income
basis. Borrower has timely filed or caused to be filed all U.S. federal and
other material tax returns and reports required to have been filed by it and has
timely paid or caused to be paid all U.S. federal and other material Section 2.8
Taxes required to have been paid by it, except for (a) any such Section 2.8
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower has set aside on its books adequate reserves in accordance
with GAAP, and (b) Taxes and Other Charges, the payment of which shall be
governed by Section 5.1.2 and Section 7.2 hereof.

 

-70-



--------------------------------------------------------------------------------

4.1.40 Ground Lease.

Borrower hereby represents and warrants to Lender the following with respect to
the Ground Lease:

(a) The Ground Lease or a memorandum of the Ground Lease has been duly recorded.
The Ground Lease permits the interest of Borrower to be encumbered by a mortgage
or the Ground Lessor has approved and consented to the encumbrance of the
portion of the Property that is subject to the Ground Lease by the Mortgage.
There have not been amendments or modifications to the terms of the Ground Lease
since recordation of the Ground Lease (or a memorandum thereof), with the
exception of written instruments which have been recorded or as disclosed to
Lender in this Agreement.

(b) The Ground Lease may not be terminated, surrendered or amended without the
prior written consent of Lender; provided that the Ground Lessor shall not be
prevented from exercising its remedies in accordance with the Ground Lease if
the obligations of Borrower under the Ground Lease are not performed as provided
in the Ground Lease.

(c) Except for the Permitted Encumbrances and other encumbrances of record,
Borrower’s interest in the Ground Lease is not subject to any Liens or
encumbrances superior to, or of equal priority with, the applicable Mortgage
other than the Ground Lessor’s related fee interest.

(d) Borrower’s interest in the Ground Lease is assignable without the consent of
the Ground Lessor to Lender, the purchaser at any foreclosure sale or the
transferee under a deed or assignment in lieu of foreclosure in connection with
the foreclosure of the Lien of the Mortgage or transfer of Borrower’s leasehold
estate by deed or assignment in lieu of foreclosure, so long as such transferee
also acquires concurrently therewith a fee or leasehold interest in the balance
of the Property (other than de minimis portions thereof). Thereafter, the Ground
Lease is further assignable by such transferee and its successors and assigns
without the consent of the Ground Lessor.

(e) As of the date hereof, the Ground Lease is in full force and effect and no
default has occurred on the part of the Borrower under the Ground Lease, nor to
Borrower’s knowledge has any default occurred by the Ground Lessor under such
Ground Lease (except in each case, any such default that has been previously
cured). There is no existing condition which, but for the passage of time or the
giving of notice, could result in a default by the Borrower or Ground Lessor
under the terms of such Ground Lease.

(f) Under the terms of the Ground Lease and the Loan Documents, taken together,
any related insurance and condemnation proceeds that are paid or awarded to
Borrower with respect to the leasehold interest will be applied either to the
repair or restoration of all or part of the Property, with Lender having the
right subject to the terms of the Loan Documents to hold and disburse the
proceeds as the repair or restoration progresses, or to the payment of the
outstanding principal balance of the Loan together with any accrued interest
thereon.

 

-71-



--------------------------------------------------------------------------------

(g) The Ground Lease requires the Ground Lessor to give notice of any default by
Borrower to Lender prior to exercising its remedies thereunder.

(h) Lender is permitted the opportunity to cure any default under the Ground
Lease, which is curable after the receipt of notice of the default before the
Ground Lessor thereunder may terminate the Ground Lease.

(i) The Ground Lease has a term which extends not less than thirty (30) years
beyond the Maturity Date (including any unexercised option periods and automatic
renewal periods).

(j) The Ground Lease requires the Ground Lessor to enter into a new lease upon
termination (prior to expiration of the term thereof) of the Ground Lease for
any reason, including rejection or disaffirmation of the Ground Lease in a
bankruptcy proceeding.

4.1.41 Gaming Licenses and Operating Permits. (a) Schedule 4.1.41 contains a
correct and complete list of all Gaming Licenses for the Property and the holder
thereof.

(b) Borrower or, to Borrower’s Knowledge, CPLV Tenant possesses all applicable
licenses, permits, franchises, authorizations, certificates, approvals and
consents with respect to the Property, including, without limitation, all
certificates of occupancy, except to the extent the failure to possess such
licenses, permits, franchises, authorizations, certificates, approvals and
consents would not reasonably be expected to have a Material Adverse Effect. To
Borrower’s Knowledge, CPLV Tenant or its subsidiaries possesses all applicable
licenses, permits, franchises, authorizations, certificates, approvals and
consents, including, without limitation, all environmental, liquor, gaming,
health and safety licenses of all Governmental Authorities which are material to
the conduct of their business and the use, occupation and operation of the
Property, including all Gaming Licenses (collectively, “Operating Permits”) and
each such Operating Permit is in full force and effect (unless, in the case of
any Operating Permit, such Operating Permit is no longer necessary or advisable
for the conduct of CPLV Tenant’s business in accordance with the terms of the
CPLV Lease and hereunder). Each of Borrower and its Affiliates, and to
Borrower’s Knowledge, CPLV Tenant and its Affiliates are in compliance with all
such Operating Permits and no event (including, without limitation, any material
violation of any law, rule or regulation) has occurred which would be reasonably
likely to lead to the revocation, limitation, conditioning or termination of any
such Operating Permit or the imposition of any material restriction thereon.

(c) Borrower and any other Affiliate of Borrower and, to Borrower’s Knowledge,
CPLV Tenant and any other Affiliate of CPLV Tenant which is required to possess
a Gaming License under Gaming Regulations, possesses all Gaming Licenses which
are material to the conduct of their business and the ownership, use, occupation
and operation of the Property or any portion thereof. Further, Borrower hereby
represents and warrants as follows:

 

-72-



--------------------------------------------------------------------------------

(i) Each Gaming License held by Borrower or its Affiliates and to the Knowledge
of Borrower, held by CPLV Tenant or its Affiliates, is in full force and effect
and has not been amended or otherwise modified, rescinded, revoked or assigned;

(ii) Borrower and to Borrower’s Knowledge, CPLV Tenant and each of Borrower’s
and CPLV Tenant’s respective Affiliates, directors, members, managers, officers,
key personnel and Persons holding an equity or economic interest directly or
indirectly in Borrower or CPLV Tenant is in compliance in all material respects
with all such Gaming Licenses (to the extent required by Legal Requirements),
and no event (including, without limitation, any material violation of any Legal
Requirements) has occurred which would be reasonably likely to lead to the
revocation, limitation, conditioning or termination of any such Gaming Licenses
or the imposition of any restriction thereon;

(iii) Borrower has no reason to believe that CPLV Tenant will not be able to
maintain in effect all Gaming Licenses necessary for the lawful conduct of their
business or operations wherever now conducted and as planned to be conducted,
including the ownership and operation of the Casino Components, pursuant to all
applicable Legal Requirements;

(iv) Neither Borrower nor to Borrower’s Knowledge, CPLV Tenant is in default in
any material respect under, or in violation in any material respect of, any
Gaming License (and no event has occurred, and no condition exists, which, with
the giving of notice or passage of time or both, would constitute a default
thereunder or violation thereof that has caused or would reasonably be expected
to cause the loss of any Gaming License) (unless, in the case of any Gaming
License, such Gaming License is no longer necessary or advisable for the conduct
of Borrower’s or CPLV Tenant’s, as applicable, business);

(v) Neither Borrower nor to Borrower’s Knowledge, CPLV Tenant has received any
notice of any violation of Legal Requirements which has caused or would
reasonably be expected to cause any Gaming License to be suspended, forfeited,
modified in any manner, conditioned, limited, not renewed, rescinded or revoked
(unless, in the case of any Gaming License, such Gaming License is no longer
necessary or advisable for the conduct of Borrower’s or CPLV Tenant’s, as
applicable, business);

(vi) No condition exists or event has occurred which would reasonably be
expected to result in the suspension, revocation, impairment, limitation,
conditioning, forfeiture, rescission or non-renewal of any Gaming License held
by Borrower or its Affiliates or to the Borrower’s Knowledge, held by CPLV
Tenant or its Affiliates (unless, in the case of any Gaming License, such Gaming
License is no longer necessary or advisable for the conduct of Borrower’s or
CPLV Tenant’s, as applicable, business); and

(vii) The continuation, validity and effectiveness of all Gaming Licenses will
not be adversely affected by the transactions contemplated by this Agreement.

 

-73-



--------------------------------------------------------------------------------

(d) There is no proceeding, investigation or disciplinary action by or before
any Governmental Authority, any Gaming Authority, under any Gaming Law or other
Legal Requirement or otherwise with respect to any Gaming License or other
Operating Permit (other than any administrative proceedings or investigations in
the ordinary course which are customarily performed by the Gaming Authorities on
all Persons with Gaming Licenses that does not seek to refrain, enjoin, prevent
or impair the operations of the Casino Component in the manner required
hereunder), pending against Borrower or its Affiliates or to the Borrower’s
Knowledge against CPLV Tenant or its Affiliates with respect to the Property or,
to Borrower’s Knowledge, threatened against Borrower or CPLV Tenant or, to
Borrower’s Knowledge, any of their respective directors, members, managers,
officers, key personnel or Persons holding a direct or indirect equity or
economic interest in Borrower or CPLV Tenant.

(e) There is no proceeding before any Gaming Authority or any other Governmental
Authority, under any Gaming Law, Legal Requirements or otherwise with respect to
any Gaming License or other Operating Permit or before any other Governmental
Authority) pending against Borrower or its Affiliates or, to Borrower’s
knowledge, against CPLV Tenant or its Affiliates or, to Borrower’s Knowledge,
threatened in writing, in each case, either (a) in connection with, or that
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge,
any of the Loan Documents or any of the transactions contemplated therein, or
(b) that could reasonably be expected to have a Material Adverse Effect.

(f) Neither the execution, delivery or performance of any of the Loan Documents
(nor the Securitization or any participations in the Loan, or the creation or
sale of any of the Mezzanine Loans) will (i) require the consent of any Gaming
Authority not heretofore obtained or (ii) allow or result in the imposition of
any material penalty under, or the revocation or termination of, any Gaming
License or any material impairment of the rights of the holder of any Gaming
License.

(g) Borrower has obtained all Operating Permits from Gaming Authorities that are
required in order to permit the closing of the Loan and the Mezzanine Loan (if
required), or in connection with the CPLV Lease, the other CPLV Lease Documents
and the CPLV Trademark Agreements (if required), or to permit the conveyances of
the Property to Borrower (effected immediately prior hereto) and the operation
of the Property as currently conducted.

4.1.42 Labor. No work stoppage, labor strike, slowdown or lockout is pending or,
to Borrower’s knowledge, threatened by employees and other laborers at the
Property. Except as would not otherwise be reasonably expected to have a
Material Adverse Effect, (i) there are no pending or, to the Borrower’s
Knowledge, threatened material labor disputes, material grievances or
litigations relating to labor matters involving any employees at the Property,
including, without limitation, claims alleging violation of any federal, state
or local labor, wage and hour, safety or employment laws (domestic or foreign)
and/or charges of unfair labor practices or discrimination complaints,
(ii) Borrower is not and to the Borrower’s Knowledge, CPLV Tenant is not engaged
with respect to the Property, in any material unfair labor practices within the
meaning of the National Labor Relations Act or the Railway Labor Act, (iii) as
of the Closing Date, Borrower is not a party to, or bound by, any existing
collective bargaining agreement or union contract with respect to employees and
other laborers at the Property, (iv) except for those certain Collective
Bargaining Agreement set forth on Schedule 1.2 attached

 

-74-



--------------------------------------------------------------------------------

hereto, as of the Closing Date, to Borrower’s Knowledge, CPLV Tenant is not a
party to, or bound by, any existing collective bargaining agreement or union
contract with respect to employees and other laborers at the Property. As of the
Closing Date, there are no material amounts payable by Borrower or to Borrower’s
Knowledge, CPLV Tenant to any employees or former employees under any exit award
agreements and retention award agreements.

4.1.43 CPLV Lease. Borrower is the owner and lessor of landlord’s interest in
the CPLV Lease. CPLV Tenant is the tenant under the CPLV Lease. The current CPLV
Lease is in full force and effect and there are no material defaults thereunder
by Borrower or to Borrower’s Knowledge, any other party thereto and to
Borrower’s Knowledge, there are no conditions that, with the passage of time or
the giving of notice, or both, would constitute defaults thereunder. The CPLV
Lease does not constitute a financing or convey any interest in the Property
other than the leasehold interest (or sub-leasehold interest, as applicable) to
CPLV Tenant therein demised thereby. No CPLV Rent has been paid more than one
(1) month in advance of its due date. To Borrower’s Knowledge, all security
deposits (if any) are held by CPLV Tenant in accordance with applicable law. All
work (if any) to be performed by Borrower under the CPLV Lease as of the date
hereof has been performed as required and has been accepted by CPLV Tenant, and
any payments, free rent, partial rent, rebate of rent or other payments,
credits, allowances or abatements required to be given by Borrower to CPLV
Tenant has already been received by CPLV Tenant. There has been no prior sale,
transfer or assignment, hypothecation or pledge of Borrower’s interest in the
CPLV Lease or of the CPLV Rents received therein which is outstanding. To
Borrower’s Knowledge, CPLV Tenant has not assigned the CPLV Lease (other than to
secure the CPLV Tenant Loan) or sublet all or any portion of the premises
demised thereby other than pursuant to a Lease. CPLV Tenant has no right or
option pursuant to the CPLV Lease or otherwise to purchase all or any part of
the leased premises or the building of which the leased premises are a part. All
of the representations and warranties of Borrower set forth in Article VIII and
Article XXXIX of the CPLV Lease are true, complete in all material respects as
of the date hereof.

4.1.44 Intellectual Property. To Borrower’s Knowledge, IP Owner either owns or
has a valid enforceable right to use all Intellectual Property, including all
Intellectual Property set forth on the IP Schedule, necessary for the current
conduct of CPLV Tenant’s business and the operation of the Property
(collectively, the “CPLV Intellectual Property”). To Borrower’s Knowledge, IP
Owner is duly qualified under applicable law in each jurisdiction in which it is
required to be qualified pursuant to applicable Legal Requirements in order to
act as a licensor or licensee of the aforementioned CPLV Intellectual Property
and sublicensor under the applicable IP Licenses. Attached hereto as Schedule
4.1.44 hereof is a complete and accurate list of the material registrations and
pending applications for CPLV Intellectual Property owned by CPLV Tenant,
anywhere in the world, and all material IP Licenses necessary for the current
conduct of CPLV Tenant’s business and the operation of the Property, including
exclusive IP Licenses to which CPLV Tenant is an exclusive licensee (the “IP
Schedule”). There are no actions or proceedings pending against Borrower, or to
Borrower’s Knowledge, pending against IP Owner or threatened by or against
Borrower or IP Owner: (x) alleging the infringement, dilution, misappropriation,
or other violation of any CPLV Intellectual Property or (y) seeking to limit,
cancel, or question the validity or enforceability of any IP Collateral
(including, without limitation, the right to proceeds therefrom and the right to
bring an action at law or in equity for any infringement, dilution, or violation
of such CPLV Intellectual Property and to collect all

 

-75-



--------------------------------------------------------------------------------

damages, settlements, and proceeds relating to such CPLV Intellectual Property),
or IP Owner’s rights or interests therein, or use thereof. To Borrower’s
Knowledge, no Person has interfered with, infringed upon, diluted,
misappropriated, or otherwise come into conflict with any CPLV Intellectual
Property of IP Owner other than to the extent the same would not reasonably be
expected to have a Material Adverse Effect. To Borrower’s Knowledge, neither the
CPLV Intellectual Property owned by IP Owner nor IP Owner’s use of any CPLV
Intellectual Property is subject to any outstanding injunction, judgment, order,
decree, ruling, or charge. To Borrower’s Knowledge, IP Owner has made all
filings and recordations necessary to adequately effect, reflect, and protect IP
Owner’s ownership in, right to use, or its license of CPLV Intellectual Property
used or held for the use, ownership, management, leasing, renovation, financing,
development, operation and maintenance of the Property by CPLV Tenant. To
Borrower’s Knowledge, (x) all Intellectual Property set forth on the IP Schedule
is subsisting, unexpired, has not been abandoned in any applicable jurisdiction,
(y) is valid and enforceable and (z) the use of the IP Collateral in the manner
in which it is currently used or intended to be used does not infringe, dilute,
misappropriate, or otherwise violate the rights of any Person in any material
respect, other than, in each case of (x) through (z), to the extent the same
would not reasonably be expected to have a Material Adverse Effect.

4.1.45 Operation of the Property. The licenses, permits, and regulatory
agreements, approvals and registrations relating to the Property, including the
Gaming Licenses, may not be, and have not been, transferred by Borrower or to
Borrower’s Knowledge, by CPLV Tenant, to any location other than the Property;
have not been pledged as collateral security for any other loan or indebtedness
that is outstanding as of the Closing Date; and are held by Borrower or to
Borrower’s Knowledge, by CPLV Tenant, free from restrictions or known conflicts
that would materially impair the use or operation of the Property as intended,
are in full force and effect and in good standing and are not provisional,
conditional or probationary in any manner (except in each case, to the extent
that the failure to be in full force and effect or good standing would not
reasonably be expected to have a Material Adverse Effect).

4.1.46 Intellectual Property Title and Lien.

(a) To Borrower’s Knowledge, the IP Owner owns and has good and marketable title
to the CPLV Intellectual Property listed as owned by IP Owner on the IP Schedule
and its rights under the IP Licenses, free and clear of all Liens whatsoever
except the Permitted Encumbrances and the CPLV Trademark Security Agreement.

(b) The CPLV IP Security Agreement, when properly recorded in the appropriate
offices and/or with the applicable Governmental Authority when required by law,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create a valid, perfected first priority
lien in favor of Borrower on the applicable CPLV Intellectual Property and CPLV
Tenant’s rights in, to and under the IP Collateral, subject only to Permitted
Encumbrances.

(c) The IP Security Agreement, when properly recorded in the appropriate offices
and/or with the applicable Governmental Authority when required by law, together
with any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create a valid, perfected first priority lien in
favor of Lender on the applicable Intellectual Property and Borrower’s rights
in, to and under the IP Collateral, subject only to Permitted Encumbrances.

 

-76-



--------------------------------------------------------------------------------

(d) To Borrower’s Knowledge, CPLV Tenant has all requisite consents and
approvals required by the terms of the IP Licenses or as a matter of law to
pledge the IP Collateral to Borrower under the CPLV IP Security Agreement and
the CPLV Trademark Security Agreement, and for Borrower to pledge to Lender
under the IP Security Agreement. To Borrower’s Knowledge, other than the
security interest granted to Borrower under the CPLV IP Security Agreement, the
CPLV Trademark Security Agreement and to Lender hereunder and under the IP
Security Agreement and Permitted Encumbrances, IP Owner has not pledged,
assigned, sold, or granted a security interest in CPLV Intellectual Property or
IP Licenses to any party. Borrower shall and shall cause IP Owner to reasonably
cooperate with Lender to permit Lender to complete all filings, to be executed
by Borrower and/or such IP Owner, as may be necessary to protect and evidence
Lender’s security interest in the IP Collateral within thirty (30) days from the
date hereof, including filing the UCC-l financing statements and required
filings with the United States Patent and Trademark Office and the United States
Copyright Office. No effective security agreement, financing statement,
equivalent security, or lien instrument or continuation statement authorized by
Borrower or, to Borrower’s Knowledge, any IP Owner and listing Borrower or such
IP Owner as debtor covering all or any part of the IP Collateral has been filed
with any Governmental Authority, or is of record in any jurisdiction in the
United States or in any foreign jurisdiction, except as may have been filed,
recorded, or made by an IP Owner in favor of the Borrower in connection with the
CPLV IP Security Agreement, and Borrower and, to Borrower’s Knowledge, IP Owner
have not authorized any such filing.

4.1.47 REOA. Borrower hereby represents and warrants to Lender the following
with respect to each REOA:

(a) Borrower is a party (either directly or as a successor-in-interest) to the
REOA and has not been amended or modified and Borrower’s interest therein has
not been assigned pursuant to any assignment which survives the Closing Date
except the assignment to Lender pursuant to the Loan Documents (provided that
Borrower has granted Tenant certain rights and obligations, but not a security
interest, under the REOAs as set forth in the CPLV Lease);

(b) to Borrower’s Knowledge, the REOA is in full force and effect and the REOA
is in full compliance with all applicable local, state and federal laws, rules
and regulations, except where the failure to be in full force and effect or in
compliance with applicable local, state and federal laws, rules and regulations
would not reasonably be expected to result in a Material Adverse Effect,

(c) Borrower has not received any notice of default with respect to the REOA,
and to Borrower’s Knowledge, Borrower is not in default under the REOA;

(d) Borrower has no Knowledge of any current or outstanding notices of
termination or default given with respect to the REOA;

 

-77-



--------------------------------------------------------------------------------

(e) except as disclosed in writing to Lender, neither Borrower nor, to
Borrower’s Knowledge, any other party to the REOA has performed any work
pursuant to the REOA, the cost of which Borrower or to Borrower’s Knowledge such
other party is or will be entitled to charge in whole or in part to Borrower
under the provisions of the REOA except in the ordinary course of operation in
accordance with the REOA;

(f) Borrower has not received notice of any settlements, claims, counterclaims
or defenses and, to Borrower’s Knowledge, there are no set-offs, claims,
counterclaims or defenses being asserted in writing, if any, required under the
REOA or otherwise known by Borrower for the enforcement of the obligations under
the REOA;

(g) Borrower has not requested that a matter be submitted to arbitration under
the REOA; and

(h) all common charges and other sums due from Borrower under the REOA have been
paid to the extent they are payable to the date hereof.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE V – BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage encumbering the Property (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall and shall
use commercially reasonable efforts to cause CPLV Tenant to do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
in all material respects its existence, rights, licenses, permits and franchises
and comply in all material respects with all Legal Requirements applicable to it
and the Property, including, without limitation, building and zoning codes and
certificates of occupancy and the procurement of all necessary and required
hospitality, liquor, gaming or innkeeper’s licenses. There shall never be
committed by Borrower, and Borrower shall use commercially reasonable efforts to
never permit any other Person, including CPLV Tenant, in occupancy of or
involved with the operation or use of the Property to commit any act or omission
affording the federal government or any state or local government the right of
forfeiture against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower shall and shall use
commercially reasonable efforts to cause CPLV

 

-78-



--------------------------------------------------------------------------------

Tenant to at all times maintain, preserve and protect all franchises and trade
names and preserve in all material respects all the remainder of its property
used or useful in the conduct of its business and shall keep the Property in
good working order and repair (normal wear and tear and casualty excepted), and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Loan Documents. Borrower shall, or shall cause CPLV Tenant to,
keep the Property insured at all times by financially sound and reputable
insurers, to such extent and against such risks, and maintain liability and such
other insurance, as is more fully provided in this Agreement. After prior
written notice to Lender (except no notice shall be required in the event the
amounts subject to contest at any time shall not exceed $1,000,000, individually
or in the aggregate), Borrower, at Borrower’s own expense, may (or may permit
CPLV Tenant to, at CPLV Tenant’s own expense) contest by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrower, CPLV Tenant or the Property or any alleged violation of
any Legal Requirement, provided that any contest by CPLV Tenant shall be
conducted in accordance with the CPLV Lease and the CPLV Lease SNDA, provided,
further, that, with respect to any contest by Borrower, (i) no Event of Default
has occurred and remains uncured; (ii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall promptly upon final determination thereof comply with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (v) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower, CPLV Tenant or
the Property, as applicable; and (vi) Borrower shall furnish such security as
may be required in the proceeding, or in the event the amount reasonably
determined to be necessary to cause compliance with such Legal Requirement
exceeds $1,000,000, as may be reasonably requested by Lender, to insure
compliance with such Legal Requirement, together with all interest and penalties
payable in connection therewith. Lender may apply any such security, as
necessary to cause compliance with such Legal Requirement at any time when, in
the reasonable judgment of Lender, the validity, applicability or violation of
such Legal Requirement is finally established or the Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

5.1.2 Taxes and Other Charges. Borrower shall, or shall cause CPLV Tenant to,
pay all Taxes and Other Charges now or hereafter levied or assessed or imposed
against the Property or any part thereof prior to the date the same shall become
delinquent; provided, however, Borrower’s obligation to directly pay Taxes shall
be suspended for so long as Borrower complies with the terms and provisions of
Section 7.2 hereof. Borrower shall, or shall cause CPLV Tenant to, deliver to
Lender receipts for payment or other evidence satisfactory to Lender that the
Taxes and Other Charges have been so paid or are not then delinquent no later
than ten (10) days prior to the date on which the Taxes and/or Other Charges
would otherwise be delinquent if not paid. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent (provided, however, Borrower is not required to
furnish (or caused to be furnished) such receipts for payment of Taxes in the
event that such Taxes have been paid by Lender pursuant to Section 7.2 hereof
and

 

-79-



--------------------------------------------------------------------------------

Lender has received receipts from the relevant taxing authority). Borrower shall
not, and shall not permit CPLV Tenant to, suffer and shall promptly cause to be
paid and discharged any Lien or charge whatsoever which may be or become a Lien
or charge against the Property other than Permitted Encumbrances, and shall
promptly pay for all utility services provided to the Property, subject to the
right to contest as set forth in this Section 5.1.2. After prior written notice
to Lender (except no notice shall be required in the event the amounts subject
to contest at any time shall not exceed $1,000,000, individually or in the
aggregate), Borrower, at Borrower’s own expense, may (or may permit CPLV Tenant,
at CPLV Tenant’s cost and expense), contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that any contest by CPLV Tenant shall be conducted in
accordance with the CPLV Lease and the CPLV Lease SNDA; provided, further, that,
with respect to any contest by Borrower: (i) no Event of Default has occurred
and remains uncured; (ii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; and (vi) Borrower shall furnish such security as may be required in
the proceeding, or in the event the amount of such Taxes or Other Charges shall
reasonably be expected to exceed $1,000,000, as may be reasonably requested by
Lender, to insure the payment of any such Taxes or Other Charges, together with
all interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established or
the Property (or part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost or there shall be any danger of
the Lien of the Mortgage being primed by any related Lien.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower or
Guarantor, or upon Borrower obtaining Knowledge or receipt of notice thereof
against CPLV Tenant and/or CPLV Lease Guarantor, which would reasonably be
expected to have a Material Adverse Effect.

5.1.4 Access to Property. Borrower shall, and shall use commercially reasonable
efforts to cause CPLV Tenant to, permit agents, representatives and employees of
Lender to inspect the Property or any part thereof at reasonable hours upon
reasonable advance notice, subject to applicable Gaming Laws, the rights of
Tenants under Leases and the rights of any other third party occupants.

5.1.5 Notice of Material Adverse Change. Borrower shall promptly advise Lender
of any material adverse change in Borrower’s, Guarantor’s, CPLV Tenant’s or CPLV
Lease Guarantor’s condition, financial or otherwise, of which Borrower has
knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate in all reasonable
respects fully with Lender with respect to any proceedings before any
Governmental Authority which may in any way adversely affect the rights of
Lender hereunder or any rights obtained by Lender under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.

 

-80-



--------------------------------------------------------------------------------

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

5.1.8 Award and Insurance Benefits. Borrower shall, and shall cause CPLV Tenant
to, cooperate with Lender in obtaining for Lender the benefits of any Awards or
Insurance Proceeds lawfully or equitably payable in connection with the Property
(other than any portion of any Award or Insurance Proceeds that belong to CPLV
Tenant under Sections 14.1 and 15.2 of the CPLV Lease (excluding, however, any
such Award or Insurance Proceeds in respect of Tenant Material Capital
Improvements (as defined in the CPLV Lease)), except to the extent Borrower is
not required to restore the New Hotel Tower in accordance with Section 6.4(g)
hereof), and Lender shall be reimbursed for any reasonable out-of-pocket
expenses incurred in connection therewith (including reasonable attorneys’ fees
and disbursements, and the payment by Borrower of the expense of an appraisal on
behalf of Lender in case of Casualty or Condemnation in excess of $50,000,000.00
affecting the Property or any part thereof) out of such Insurance Proceeds.

5.1.9 Further Assurances. Borrower shall and shall use commercially reasonable
efforts to cause CPLV Tenant to, at Borrower’s sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts reasonably necessary, to
evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require including, without limitation, the execution and
delivery of all such writings necessary to transfer any hospitality, liquor or
gaming licenses with respect to the Property into the name of Lender or its
designee during the continuance of an Event of Default to the extent such
transfer is permitted by applicable law or, to the extent such transfer is not
permitted by applicable law, reasonably cooperate with Lender in obtaining new
hospitality, liquor, gaming or other licenses required for the continued
operation of the Property and terminating existing licenses, in each case solely
at the direction of Lender (provided, that the execution of any such document
shall not increase the liability of Borrower hereunder or decrease the rights of
Borrower hereunder, other than to a de minimis extent); and

 

-81-



--------------------------------------------------------------------------------

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time including, without limitation, the
execution and delivery of all such writings necessary to transfer any liquor
licenses with respect to the Property into the name of Lender or its designee
after the occurrence and during the continuance of an Event of Default to the
extent such transfer is permitted by applicable law or, to the extent such
transfer is not permitted by applicable law, reasonably cooperate with Lender in
obtaining new hospitality, liquor or other licenses required for the continued
operation of the Property and terminating existing licenses, in each case solely
at the direction of Lender (provided, that the execution of any such document
shall not increase the liability of Borrower hereunder or decrease the rights of
Borrower hereunder, other than to a de minimis extent).

5.1.10 Principal Place of Business, State of Organization. Borrower will not
cause or permit any change to be made in its name, identity (including its trade
name or names), place of organization or formation (as set forth in Section
4.1.36 hereof) or Borrower’s limited liability company or partnership or other
structure (except as permitted pursuant to Section 5.2.10 hereof); provided,
that with respect to a change of name only, Borrower shall be permitted to make
such change if Borrower shall have first notified Lender in writing of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Lender for the purpose of
perfecting or protecting the lien and security interests of Lender pursuant to
this Agreement, and the other Loan Documents Borrower shall not change its
organizational structure (except as expressly permitted pursuant to and in
accordance with Section 5.2.10(d) hereof) or place of organization or formation
without first obtaining the prior written consent of Lender, which consent may
be given or denied in Lender’s sole discretion. Upon Lender’s request, Borrower
shall, at Borrower’s sole cost and expense, execute and deliver additional
security agreements and other instruments which may be necessary to effectively
evidence or perfect Lender’s security interest in the Property as a result of
such change of principal place of business or place of organization approved in
accordance with the foregoing sentence. Borrower’s principal place of business
and chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement. Borrower
shall not change in its organizational identification number.

5.1.11 Financial Reporting. (a) Borrower will keep and maintain or will cause to
be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein in accordance with
GAAP, proper and accurate books, records and accounts reflecting all of the
financial affairs of Borrower and all items of income and expense in connection
with the ownership of the Property. Lender shall have the right from time to
time at all times during normal business hours upon reasonable notice (and, in
any event, not more than two (2) times in any calendar year unless an Event of
Default of Material Adverse Effect is continuing, in which case no such
restriction shall apply) to examine such books, records and accounts at the
office of Borrower or any other Person maintaining such books, records and
accounts and to make such copies or extracts thereof as Lender shall desire.
After the occurrence and during the continuance of an Event of Default, Borrower
shall pay any reasonable and actual costs and expenses incurred by Lender to
examine Borrower’s accounting records, as Lender shall determine to be necessary
or appropriate in the protection of Lender’s interest.

 

-82-



--------------------------------------------------------------------------------

(b) Borrower will furnish to Lender annually, (i) within one hundred twenty
(120) days following the end of such Fiscal Year of Borrower, a complete copy of
Borrower’s annual financial statements audited by a “Big 4” accounting firm or
other independent certified public accountant reasonably acceptable to Lender in
accordance with GAAP for each Fiscal Year and containing statements of profit
and loss for Borrower and a balance sheet for Borrower (provided, that the
requirement under this clause (i) may be satisfied by the delivery to Lender of
the financial statements of the REIT audited by a “Big 4” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
in the form delivered to Lender prior to the closing or such other form
reasonably acceptable to Lender, so long as the REIT is a Public Vehicle and
such financial statements include a supplemental schedule or note to the
financial statements presenting an income statement and balance sheet for such
Fiscal Year for the Borrower and shall indicate that Borrower is a separate
legal entity from its parents and Affiliates and indicate that the assets and
liabilities of Borrower are not available to satisfy the debts and other
obligations of such Affiliates or any other Person) and (ii) within one hundred
twenty (120) days following the end of each Fiscal Year of CEOC and CPC, a
complete copy of CEOC and CPC’s annual financial statements audited by a “Big 4”
accounting firm or other independent certified public accountant selected by
CEOC and/or CPC and reasonably acceptable to Lender in accordance with GAAP
covering the Property for such Fiscal Year and containing statements of profit
and loss for CEOC and CPC and a balance sheet for CEOC and CPC, in each case, in
the form attached hereto as Exhibit C-1 or such other form reasonably acceptable
to Lender. Such statements shall set forth the financial condition and the
results of operations for the Property for such Fiscal Year, and shall include,
but not be limited to, amounts representing annual net operating income, net
cash flow, gross income, and operating expenses (provided, that the requirement
under this clause (ii) may be satisfied by the delivery to Lender of the
financial statements of CEC audited by a “Big 4” accounting firm or other
independent certified public accountant reasonably acceptable to Lender, in the
form delivered to Lender prior to the closing or such other form reasonably
acceptable to Lender, so long as the CEC is a Public Vehicle and such financial
statements include a supplemental schedule or note to the financial statements
presenting an income statement and balance sheet for such Fiscal Year for CEOC
and CPC).

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
sixty-five (65) days after the end of the first three calendar quarters of each
fiscal year the following items: (i) quarterly unaudited financial statements,
prepared in accordance with GAAP, for CPC, consisting of an income statement and
a balance sheet for such calendar quarter, in the form attached hereto as
Exhibit C-2 or such other form reasonably acceptable to Lender, (ii) a
calculation of EBITDAR, (iii) a rent roll for the subject months in such
quarter; (iv) an occupancy report for the subject months in such quarter setting
forth the average daily rate and revenue per available room, and (v) PACE
reports, accompanied by an Officer’s Certificate from Borrower stating that such
items are true and complete copies of the financial statements and documents
delivered by CPLV Tenant to Borrower under the CPLV Lease. In addition, such
certificate shall also be accompanied by (x) an Officer’s Certificate stating
that the representations and warranties of Borrower set forth in Section 4.1.30
with respect to subsection (xxiii) of the definition of “Special Purpose Entity”
are true and correct as of the date of such certificate and (y) a calculation
reflecting the annual DSCR for the immediately preceding one (1), two (2) and
four (4) quarter periods as of the last day of such calendar quarter.

 

-83-



--------------------------------------------------------------------------------

(d) Prior to a Securitization, Borrower will furnish, or cause to be furnished,
to Lender, on or before thirty-five (35) days after the end of each calendar
month the following items: (i) monthly and year-to-date operating statements
prepared for each calendar month, noting gross revenue, net revenue, operating
expenses and operating income (not including any contributions to the
Replacement Reserve Fund), and other information reasonably necessary and
sufficient to fairly represent the results of operation of operation of CPC
during such calendar month and containing a comparison of budgeted income and
expenses and the actual income and expenses, in the form attached hereto as
Exhibit C-3 or such other form reasonably acceptable to Lender, (ii) a rent roll
for the subject month; (iii) an occupancy report for the subject month setting
forth the average daily rate and revenue per available room, and (iv) PACE
reports, accompanied by an Officer’s Certificate from Borrower stating that such
items are true and complete copies of the financial information delivered by
CPLV Tenant to Borrower under the CPLV Lease.

(e) For each Fiscal Year beginning January 1, 2018 or thereafter, Borrower shall
or shall cause CPLV Tenant or Manager to, submit to Lender an Annual Budget
(including the Annual Budget (as defined in the Management Agreement)) not later
than sixty (60) days after the commencement of such period or Fiscal Year in
form reasonably satisfactory to Lender. To the extent that Borrower shall have
any consent or approval right under the CPLV Lease of the Annual Budget or any
line items thereunder, Borrower shall not grant any such consent during the
continuance of an Event of Default without the prior approval of Lender.
Borrower shall deliver to Lender, copies of any other operating and/or capital
budgets prepared with respect to the Property by Manager or CPLV Tenant which
are delivered or required to be delivered to Borrower promptly upon Borrower’s
receipt.

(f) Borrower shall, and shall use commercially reasonable efforts to cause CPLV
Tenant to, furnish to Lender, within ten (10) Business Days after request (or as
soon thereafter as may be reasonably possible), such further detailed
information with respect to the operation of the Property and the financial
affairs of CPC or Borrower as may be reasonably requested by Lender.

(g) Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from CPLV Tenant or any Tenant designated by
Lender (to the extent such financial and sales information is required to be
provided under the CPLV Lease or the applicable Lease and same is received by
Borrower after request therefor).

(h) Borrower will cause (i) Guarantor to furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Guarantor,
financial statements in accordance with GAAP audited by a “Big 4” accounting
firm or other independent certified public accountant reasonably acceptable to
Lender, which shall include an annual balance sheet and profit and loss
statement of Guarantor, in the form reasonably acceptable to Lender (provided,
that the requirement under this clause (i) may be satisfied by

 

-84-



--------------------------------------------------------------------------------

the delivery to Lender of the financial statements of the REIT audited by a “Big
4” accounting firm or other independent certified public accountant reasonably
acceptable to Lender, in the form reasonably required by Lender, so long as the
REIT is a Public Vehicle and such financial statements include a supplemental
schedule or note to the financial statements presenting an income statement and
balance sheet for such Fiscal Year for the Guarantor) and (ii) CPLV Tenant to
cause CPLV Lease Guarantor to furnish to Lender annually, within one hundred
twenty (120) days following the end of each Fiscal Year of CPLV Lease Guarantor,
financial statements audited by a “Big 4” accounting firm or other independent
certified public accountant, which shall include an annual balance sheet and
profit and loss statement of CPLV Lease Guarantor, in each case, in the form
filed attached hereto as Exhibit C-4 or such other form reasonably acceptable to
Lender.

(i) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files). Borrower agrees that
Lender may disclose information regarding CPC, the Property and Borrower that is
provided to Lender pursuant to this Section 5.1.11 in connection with the
Securitization to such parties requesting such information in connection with
such Securitization, provided that, except for any disclosures necessary in
connection with a Securitization of all or any portion of the Loan, with respect
to such information that is non-public and for which Lender has been informed of
the confidential nature thereof by Borrower, Lender shall use commercially
reasonable efforts to inform any recipient of such confidential information that
it should keep such confidential information confidential and provided that
Lender shall not provide copies of or disclose any entertainment contracts with
respect to the Property, the partnership reports or the list of the top accounts
at the Property) to any third-party.

(j) Borrower shall provide to Lender written notice of any material Intellectual
Property acquired by Borrower (or following receipt of notice of any acquisition
of CPLV Intellectual Property by an IP Owner) that is necessary for the use,
ownership, management, leasing, renovation, financing, development, operation
and maintenance of the Property after the date hereof, in each case which is the
subject of a registration or application (including IP Collateral which was
theretofore unregistered and becomes the subject of a registration or
application) or any exclusive IP Licenses under which Borrower (or, following
receipt of notice of any license of CPLV Intellectual Property to CPLV Tenant or
an IP Owner) is an exclusive licensee, and deliver to Lender an amendment to the
IP Security Agreement and/or such other instrument in form and substance
reasonably acceptable to Lender. Borrower shall provide such notice with respect
to such Intellectual Property to Lender within thirty-five (35) days after the
end of each calendar year in which the acquisition of such Intellectual Property
occurred. Borrower shall execute and deliver to Lender all filings necessary to
protect and evidence the Lender’s security interest in such Intellectual
Property and IP Licenses. Further, Borrower authorizes Lender to modify this
Agreement by amending the IP Schedule to include any applications or
registrations constituting IP Collateral (but the failure to do so modify such
IP Schedule shall not be deemed to affect Lender’s security interest in or lien
upon such IP Collateral).

 

-85-



--------------------------------------------------------------------------------

5.1.12 Business and Operations. Borrower shall and shall use commercially
reasonable efforts to cause CPLV Tenant to continue to engage in the businesses
presently conducted by it as and to the extent the same are necessary for the
ownership, maintenance, management and operation of the Property. Borrower shall
and shall use commercially reasonable efforts to cause CPLV Tenant to qualify to
do business and will remain in good standing under the laws of the jurisdiction
of its formation as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property. Borrower shall or shall
cause CPLV Tenant to at all times during the term of the Loan, continue to own
or lease all of Equipment, Fixtures and Personal Property which are necessary to
operate the Property in all material respects in the manner required hereunder
and in the manner in which it is currently operated.

5.1.13 Title to the Property. Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the Lien
of the Mortgage on the Property, subject only to Liens permitted hereunder
(including Permitted Encumbrances), in each case against the claims of all
Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and expenses) actually
incurred by Lender if an interest in the Property, other than as permitted
hereunder, is claimed by another Person.

5.1.14 Costs of Enforcement. In the event (a) that the Mortgage encumbering the
Property is foreclosed in whole or in part or that the Mortgage is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage encumbering the Property prior to or subsequent to
the Mortgage in which proceeding Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all
out-of-pocket costs of collection and defense, including reasonable thirty-party
attorneys’ fees and expenses, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required service or use taxes.

5.1.15 Estoppel Statement. (a) After request by Lender, Borrower shall within
ten (10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i) the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Interest Rate of the Note, (iv) the date
installments of interest and/or principal were last paid, (v) any offsets or
defenses to the payment of the Debt, if any, claimed by Borrower, and (vi) that
the Note, this Agreement, the Mortgage and the other Loan Documents are valid,
legal and binding obligations (subject to bankruptcy, insolvency or other
similar laws and general principles of equity) and have not been modified or if
modified, giving particulars of such modification; provided, however, that so
long as no Event of Default has occurred and is continuing, Borrower shall not
be required to provide such statement more than one (1) time in any calendar
year.

 

-86-



--------------------------------------------------------------------------------

(b) Borrower shall request and shall use commercially reasonable efforts to (i)
deliver to Lender upon request estoppel certificates from CPLV Tenant,
(ii) deliver to Lender upon request estoppel certificates from Manager and
(iii) cause CPLV Tenant to deliver estoppel certificates from each commercial
Tenant leasing space at the Property in form and substance reasonably
satisfactory to Lender, provided that Borrower shall not be required to deliver
such certificates more frequently than two (2) times in any calendar year.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill in all material respects, each and every covenant, term and
provision of each Loan Document executed and delivered by, or applicable to,
Borrower, and shall not enter into or otherwise suffer or permit any amendment,
waiver, supplement, termination or other modification of any Loan Document
executed and delivered by, or applicable to, Borrower without the prior written
consent of Lender.

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations made by Borrower in the Loan Documents
as of the date of the closing of such Securitization in all relevant
jurisdictions except (i) to the extent that any such representation is made as
of a specific date in which case such representation is accurate and complete in
all material respects as of such specific date, and (ii) to the extent any such
representations require qualification on such date, setting forth such
qualifications in reasonable detail, and (b) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of Borrower and Guarantor as of the date of the
Securitization.

5.1.19 Environmental Covenants. (a) Borrower covenants and agrees that: (i) all
uses and operations on or of the Property, by Borrower or any of its Affiliates
shall be, and Borrower shall use commercially reasonable efforts to cause all
uses and operations of the Property by CPLV Tenant and any other Person to be,
in compliance, in all material respects, with all Environmental Laws and permits
issued pursuant thereto; (ii) there shall be no Releases of Hazardous Substances
in, on, under or from the Property except for such Releases that are both (x) in
compliance, in all material respects, with all Environmental Laws and with
permits issued pursuant thereto (to the extent such permits are required by
Environmental Law) and (y) either (A) in amounts not in excess of that necessary
to operate the Property for the purposes set forth in this Agreement which would
not reasonably be expected to result in an environmental condition in, on or
under the Property or (B) fully disclosed to Lender in writing or in the
Environmental Report; (iii) Borrower shall not, and shall take commercially
reasonable measures to ensure that all other Persons, including CPLV Tenant,
occupying or operating the Property, shall not store any Hazardous Substances
in, on, or under the Property, except those that are both (x) in compliance in
all material respects with all Environmental Laws and with permits issued
pursuant thereto (to the extent such permits are required by Environmental Law
and (y) either (A) in amounts not in excess of that necessary to operate the
Property for the purposes set forth in this Agreement which would not reasonably
be expected to result in an environmental condition in, on or under the Property
or (B) fully disclosed to Lender in writing or in the Environmental Report;
(iv) Borrower shall keep, or shall cause to be kept, the Property free and clear
of all liens and other encumbrances imposed pursuant to any Environmental Law,
whether

 

-87-



--------------------------------------------------------------------------------

due to any act or omission of Borrower or any other Person (the “Environmental
Liens”); (v) Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to subsection (b) below,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews; (vi) Borrower shall, or shall
cause CPLV Tenant to, at its sole cost and expense, perform any environmental
site assessment or other investigation of environmental conditions in connection
with the Property (including but not limited to sampling, testing and analysis
of soil, water, air, building materials and other materials and substances
whether solid, liquid or gas), pursuant to any reasonable written request of
Lender made in the event that Lender has a reasonable good-faith basis to
believe that an environmental hazard exists on the Property that would
reasonably be expected to (i) endanger, in any material respect, CPLV Tenant,
any Tenants or other occupants of the Property or their guests or the general
public or (ii) have a Material Adverse Effect (including but not limited to
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances whether solid, liquid or gas), and share with Lender
the reports and other results thereof, and Lender and other Indemnified Parties
shall be entitled to rely on such reports and other results thereof;
(vii) Borrower shall, at its sole cost and expense, comply with all reasonable
written requests of Lender made in the event that Lender has a good faith reason
to believe that an environmental hazard exists on the Property (including but
not limited to a Release of a Hazardous Substance) to (A) reasonably effectuate
Remediation of any such environmental hazard as required pursuant to
Environmental Law; (B) comply with applicable Environmental Law related thereto;
(C) comply with any applicable directive from any Governmental Authority related
thereto; and (D) take any other reasonable action necessary or appropriate for
protection of human health or the environment with regard to such environmental
hazard; (viii) Borrower shall not do and shall use commercially reasonable
efforts to cause CPLV Tenant or other user of the Property to not commit any act
relating to the manufacture, use, storage, handling, Release or Remediation of
Hazardous Substances that materially increases the dangers to human health or
the environment, poses an unreasonable risk of harm to any Person (whether on or
off the Property), impairs or may impair in any material respect the value of
the Property, is contrary to any requirement of any insurer, constitutes a
public or private nuisance, constitutes waste, or violates any covenant,
condition, agreement or easement applicable to the Property in any material
respect; and (ix) Borrower shall notify Lender in writing, promptly upon
obtaining actual knowledge of (A) any presence or Releases or threatened
Releases of Hazardous Substances in, on, under, from or migrating towards the
Property (other than any Hazardous Substances which satisfy the conditions set
forth in Section 5.1.19(a)(ii)(x) and (y)); (B) any non-compliance with any
Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to the Property; and (E) any written notice or
other written communication of which Borrower becomes aware from any source
whatsoever (including but not limited to a Governmental Authority) relating in
any way to either (x) the matters referred to in items (A) through (D) or
(y) any other environmental conditions with respect to the Property that are
likely to result in liability of Borrower or any Person holding an interest in
the Property pursuant to any Environmental Law, including any actual or
potential administrative or judicial proceedings in connection with the matters
referred to in this Section 5.1.19.

 

-88-



--------------------------------------------------------------------------------

(b) In the event that Lender has a reasonable good-faith basis to believe that
an environmental hazard exists on the Property that would reasonably be expected
to (i) endanger, in any material respect, CPLV Tenant, any Tenants or other
occupants of the Property or their guests or the general public or (ii) have a
Material Adverse Effect, upon reasonable notice from Lender, Borrower shall, at
Borrower’s expense, promptly cause a qualified engineer or consultant reasonably
satisfactory to Lender to conduct an environmental assessment or audit with
respect to such environmental hazard (the scope of which shall be reasonably
satisfactory to Lender) which may including taking any samples of soil,
groundwater or other water, air, or building materials or any other invasive
testing reasonably requested by Lender and promptly deliver the results of any
such assessment, audit, sampling or other testing to Lender; provided, however,
if such results are not delivered to Lender within a reasonable period or if
Lender has a good faith reason to believe that an environmental hazard exists on
the Property that, in Lender’s reasonable judgment, poses an imminent danger, in
any material respect, to any Tenant or other occupant of the Property or their
guests or the general public or may materially and adversely affect the value of
the Property, upon reasonable advance notice to Borrower (subject to the rights
of CPLV Tenant, Tenants and any other third-party occupants of the Property and
compliance with any applicable Gaming Laws), Lender and any other Person
designated by Lender, including but not limited to any receiver, any
representative of a governmental entity with relevant jurisdiction, and any
environmental consultant, shall have the right, but not the obligation, to enter
upon the Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property related to the environmental hazard,
including but not limited to conducting any environmental assessment or audit
with respect to such environmental hazard (the scope of which shall be
determined in Lender’s reasonable discretion) which may include taking samples
of soil, groundwater or other water, air, or building materials, and reasonably
conducting other invasive testing. Borrower shall reasonably cooperate with and
provide Lender and any such Person designated by Lender with access to the
Property and Borrower shall be permitted to accompany and observe (but not
otherwise disrupt or restrict) Lender or any other Person designated by Lender
during such assessment, audit, sampling or testing.

(c) Intentionally Omitted.

(d) Borrower hereby represents and warrants that attached hereto as Exhibit E is
a true and complete copy of the Asbestos Operations & Maintenance Plan, dated as
of September 19, 2017, prepared by EMG (“O&M Program”), and (b) Borrower has as
of the date hereof complied in all material respects with the O&M Program.
Borrower hereby covenants and agrees that, during the term of the Loan,
including any extension or renewal thereof, Borrower shall comply in all
material respects with the terms and conditions of the O&M Program.

5.1.20 Leasing Matters. (a) Borrower shall not enter into any Leases other than
the CPLV Lease and Borrower shall enforce its rights in a commercially
reasonable manner, the provisions of the CPLV Lease with respect to any leases
or subleases at the Property. Borrower shall not and shall use commercially
reasonable efforts to not permit CPLV Tenant to enter into any Leases with
respect to the Property, other than as set forth in this Section 5.1.20.

(b) Borrower shall not permit CPLV Tenant to assign or otherwise transfer the
CPLV Lease or any interest therein, except in accordance with Section 5.2.10(e)
hereof. CPLV Tenant shall be permitted to sublease a portion of the Property
pursuant to Leases; provided that (i) each Lease entered into by CPLV Tenant
shall be entered into in accordance with the

 

-89-



--------------------------------------------------------------------------------

terms of the CPLV Lease, and (ii) subject to Section 5.1.20(c) below all Leases
executed by Borrower after the date hereof shall provide that they are
subordinate to the Mortgage and that the Tenant agrees to attorn to Lender or
any purchaser at a sale by foreclosure or power of sale. Notwithstanding
anything to the contrary herein, Borrower shall not permit CPLV Tenant to enter
into any Lease for all or substantially all of the Property without the prior
written consent of Lender.

(c) Upon written request from Borrower, Lender shall enter into a subordination,
non-disturbance and attornment agreement with respect to any Major Lease entered
into in accordance with the terms hereof after the Closing Date, in the form
attached hereto as Exhibit F, attached hereto or substantially in the form then
used by Lender at the time of request (subject to adjustments and modifications
reasonably acceptable to Lender arising out of the specific nature and terms of
such Major Lease), provided that (i) CPLV Tenant is not in default under the
CPLV Lease and CPLV Lease Guarantor is not in default under the CPLV Lease
Guaranty and (ii) Borrower shall reimburse Lender for all reasonable
out-of-pocket costs and expenses (including reasonable attorney’s fees) incurred
by Lender in connection therewith.

5.1.21 Alterations. (a) Borrower shall obtain Lender’s prior written consent to
any Alterations to any Improvements (each, an “Alteration” and collectively,
“Alterations”), which consent shall not be unreasonably withheld or delayed
except with respect to Alterations that would reasonably be expected to have a
Material Adverse Effect. Notwithstanding the foregoing, Lender’s consent shall
not be required in connection with any Alterations that (i) will not have a
Material Adverse Effect and the cost of any individual Alteration project does
not exceed $75,000,000 (the “Threshold Amount”), (ii) any Alterations set forth
on Schedule 5.1.21 hereto (the “Pre-Approved Alterations”), (iii) Replacements
if there are sufficient reserves on deposit in the Replacement Reserve Fund to
pay for such obligations, (iv) that are Required Repairs, (v) to address any
life safety issues to avoid imminent danger to the health or safety of Persons
at the Property or the Property, (vi) are required to comply with Legal
Requirements which will not have a Material Adverse Effect and are not subject
to contracts with an aggregate remaining cost in excess of the Threshold Amount,
or (vii) Alterations performed in connection with the Restoration of the
Property after the occurrence of a Casualty or Condemnation in accordance with
the terms and provisions of this Agreement. Lender shall grant or deny any
consent required under this Section 5.1.21 within ten Business Days after the
receipt of the applicable request and all documents reasonably necessary in
connection therewith. In the event that Lender fails to respond within such ten
Business Day period and such request was marked in bold lettering with the
following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS
OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the envelope containing the such notice shall have
been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”, and Borrower has submitted a
second request for consent after such ten (10) Business Day period accompanied
by all documents reasonably necessary in connection therewith, which such second
notice shall have been marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND
LENDER” and the envelope containing the Second Notice shall have been marked
“PRIORITY-DEEMED APPROVAL MAY APPLY”, then in the event that Lender

 

-90-



--------------------------------------------------------------------------------

shall fail to respond to such second notice within the ten (10) Business Day
period, such failure to respond shall be deemed to be the consent and approval
of Lender to the requested item, provided, that Lender requesting additional
and/or clarified information, in addition to approving or denying any request
(in whole or in part), shall be deemed a response by Lender for purposes of the
foregoing. If the total unpaid amounts due and payable with respect to any
alterations to the Improvements at the Property, in the aggregate, shall at any
time exceed the Threshold Amount (excluding (a) such amounts to be paid or
reimbursed by Tenants under the Leases, (b) such amounts for Replacements which
are reserved and are permitted to be paid or reimbursed from the Replacement
Reserve Fund in accordance with the terms hereunder, (c) any amounts for the
construction of the New Hotel Tower pursuant to and in accordance with Section 0
hereof and (d) costs incurred in connection with a Restoration of the Property
in accordance with the terms hereunder), Borrower shall promptly deliver to
Lender (or cause CPLV Tenant to deliver) such excess amount as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following (each, an “Alteration Deposit”):
(A) cash, (B) U.S. Obligations, (C) other securities having a rating acceptable
to Lender and that, at Lender’s option, the Approved Rating Agencies have
provided a Rating Agency Confirmation with respect to or (D) a Letter of Credit,
provided that any such Alteration Deposit made by CPLV Tenant in cash shall be
made into (i) an account of Lender or (ii) if the funds are being deposited by
CPLV Tenant in an account in the name of CPLV Tenant held by an Eligible
Institution subject to a security interest in favor of Borrower and assigned to
Lender and subject to the control of Lender pursuant to a deposit or securities
account control agreement in form and substance reasonably satisfactory to
Lender, and such security shall be subject to the terms and conditions of the
CPLV Lease SNDA. Subject to Section 0 below and the CPLV Lease SNDA, during the
continuance of an Event of Default (other than a CPLV Lease Default so long as
Borrower is proceeding to cure subject to the terms and within the time periods
set forth in Section 8.3 hereof), unless the amounts are being contested by CPLV
Tenant pursuant to contest in good faith and in CPLV Tenant’s prudent business
judgment, if amounts are not otherwise paid by CPLV Tenant or Borrower prior to
delinquency, upon two (2) Business Days prior notice to CPLV Tenant or Borrower,
Lender may apply such security from time to time at the option of Lender to pay
for such Alterations. In the event any Alteration constitutes Material Capital
Improvements (as defined in the CPLV Lease), Lender shall have the right, at
Borrower’s or CPLV Tenant’s cost and expense, to engage an engineer or other
construction consultant to conduct inspections during the construction of any
such Material Capital Improvements.

(b) Each such Alterations Deposit shall be disbursed from time to time by Lender
to Borrower or if directed by Borrower, to CPLV Tenant for completion of the
Alterations at the Property upon the satisfaction of the following conditions:
(i) Borrower shall (or shall cause CPLV Tenant to) submit a request for payment
to Lender at least 10 days prior to the date on which Borrower requests that
such payment be made, which request for payment shall specify the Alterations
for which payment is requested, (ii) on the date such request is received by
Lender and on the date such payment is to be made, no Event of Default shall be
continuing, and (iii) such request shall be accompanied by (x) an Officer’s
Certificate (or a certification from CPLV Tenant) stating that the applicable
portion of the Alterations to be funded by the requested disbursement have been
completed in good and workmanlike manner and in accordance in all material
respects with all applicable Legal Requirements, (y)(A) if requested by Lender,
copies of paid invoices or copies of invoices to be paid, as applicable, for
each contractor that supplied

 

-91-



--------------------------------------------------------------------------------

materials or labor in connection with the applicable portion of the Alterations
to be funded by the requested disbursement if such disbursement to the
applicable contractor is in excess of $250,000 and (B) if requested by Lender,
proofs of payment for each contractor that supplied materials or labor in
connection with the applicable portion of the Alterations to be funded by the
requested disbursement if such disbursement to the applicable contractor is in
excess of $25,000 and (z) copies of any licenses, permits or other approvals by
any Governmental Authority required in connection with the applicable portion of
the Alterations, and (iv) lien waivers (which may be conditioned upon receipt of
payment) from any contractors, subcontractors, materialmen, mechanics or other
parties providing labor or materials under contracts or work orders in excess of
$250,000. Each Alterations Deposit shall be held by Lender in an account and,
until disbursed in accordance with the provisions of this Section 5.1.21, shall
constitute additional security for the Debt and other obligations under the Loan
Documents. Upon completion of the Alterations in accordance with the terms
hereunder and payment of all costs and expenses in connection therewith for
which such Alterations Deposit was made, any remaining portion of the
Alterations Deposit shall be returned to Borrower or CPLV Tenant, as applicable.

(c) The Borrower shall have the right to permit CPLV Tenant to construct a tower
of hotel rooms, with related amenities, on the portion of the Property as set
forth on Exhibit B (the “New Hotel Tower”), subject to the satisfaction of the
following conditions:

(i) if Borrower is constructing the New Hotel Tower, no Event of Default has
occurred and is continuing;

(ii) there is no Uncured CPLV Lease Event of Default at the initial commencement
of such New Hotel Tower;

(iii) the New Hotel Tower and the construction thereof will comply in all
material respects with all Legal Requirements, including zoning and gaming
requirements;

(iv) Lender shall have received from Borrower or CPLV Tenant, (A) evidence
reasonably satisfactory to Lender that the New Hotel Tower has been legally
subdivided from the remainder of the Property (provided, that the New Hotel
Tower shall be treated as a part of the Property for all purposes hereunder),
and (B) an amendment to the Mortgage and endorsements to the Lender’s Title
Insurance Policy with respect to such subdivision, new tax lot and that the
Mortgage shall continue to insure that the Lender has a first priority security
interest in the Property (subject only to Permitted Encumbrances), including the
real property upon which the New Hotel Tower is being constructed;

(v) prior to the construction of the New Hotel Tower, Lender shall have received
from Borrower or CPLV Tenant, (A) copies of all plans and specifications for the
New Hotel Tower and if requested, copies of all contracts that have been entered
into with contractors and other suppliers of work or materials for the New Hotel
Tower, that are then in existence and (B) any documents required to collaterally
assign such plans and specifications, contracts, and all permits, licenses and
approvals required or obtained in connection with the construction to Borrower,
as landlord and Lender;

 

-92-



--------------------------------------------------------------------------------

(vi) the New Hotel Tower shall be constructed in all material respects the same
aesthetic and standard as the other portions of the Property, such that the
Property continues to operate as an integrated hotel and resort facility in
substantially the same manner and at the same standard, as the Property
currently functions and operates,

(vii) prior to commencement of the construction work for the New Hotel Tower or
any phase thereof, Lender shall have received from Borrower or CPLV Tenant,
(a) a budget for such phase of construction, (b) the plans and specifications
for such phase (if not delivered under clause (v) above and any modifications to
the plans and specifications delivered to Lender pursuant to clause (v) above,
(c) copies of all contracts executed by CPLV Tenant (or Borrower) or otherwise
in the possession of CPLV Tenant, with a guaranteed maximum price for all hard
costs for such phase, (d) certification from an officer of CPLV Tenant that
states (x) all materials installed and work and labor performed from any prior
phase of construction of the New Hotel Tower have been paid for in full (other
than customary hold-back amounts in accordance with the terms of the
construction contract and certain amounts that are being contested in good faith
in accordance with the terms of the Loan Documents), (y) there exist no notices
of pendency, stop orders, mechanic’s or materialman’s liens or any other Liens
or encumbrances on the Property (other than Permitted Encumbrance or any
ordinary course customary notice of right or notices of commencement or similar
notices which do not otherwise create a lien or encumbrance on the Property)
which have not either been fully bonded to the reasonable satisfaction of Lender
and discharged of record or in the alternative fully insured to the reasonable
satisfaction of Lender by the title company issuing the Title Insurance Policy,
and (z) all work for any prior phase has been performed in a good and
workmanlike manner and in accordance with all applicable building codes, rules
and regulations in all material respects, (e) an “in balance” certification, in
the form attached hereto as Exhibit G, attached hereto or in such other form and
substance reasonably satisfactory to Lender that demonstrates that CPLV Tenant
has liquidity, in the form of cash, cash equivalents and/or proceeds from
available unfunded loan commitments (including through distributions and
contributions to be made to CPLV Tenant in accordance with its organizational
documents from CEC and/or any other Affiliates of CPLV Tenant, including any
such Affiliates that may be a borrower or restricted subsidiary under the CPLV
Tenant Loan or other corporate credit facility), in an amount sufficient to pay
for all hard and soft construction costs for such phase of construction of the
New Hotel Tower and (f) certification from an officer of CPLV Tenant that all
conditions required for CPLV Tenant or CEOC to receive the amount required under
the CPLV Tenant Loan or other corporate credit facility to comply with clause
(e) of this subsection have been or shall be satisfied prior to each such
disbursement or advance thereunder;

(viii) upon commencement of any construction work on the New Hotel Tower, CPLV
Tenant will proceed with construction in a diligent manner to complete all
construction activities as soon as reasonably practicable, in compliance in all
material respects with all Legal Requirements and in a manner which does not
adversely affect the remaining Property, including any operations thereon or any
Tenants and guests to the Property (other than de minimis effects of
construction, which may include reasonable noise, dust, modified ingress and
egress, so long as Tenant shall minimize all such effects to the extent
practicable and shall reasonably cooperate with Borrower and Lender to minimize
any adverse effects on the Property and its Tenants and guests during the
construction;

 

-93-



--------------------------------------------------------------------------------

(ix) the construction and operation of the New Hotel Tower by CPLV Tenant shall
be in accordance with the CPLV Lease and the terms hereunder, including, Section
6.1 hereof;

(x) Borrower shall, or shall cause CPLV Tenant to, deliver to Lender, a
reaffirmation from CPLV Lease Guarantor with respect to its guaranty of the
obligations of CPLV Tenant with respect to the New Hotel Tower, including the
lien free completion of the New Hotel Tower and the payment of all costs and
expenses in incurred in such construction, as set forth in the CPLV Lease
Guaranty;

(xi) upon completion of the New Hotel Tower, the New Hotel Tower will be
considered a “Leased Improvement” for all purposes under the CPLV Lease (except
as set forth in Section 5.1.8 and except that CPLV Tenant shall be entitled to
the depreciation of such New Hotel Tower for accounting purposes and shall be
treated as Tenant’s Property for purposes of the definition of Fair Market
Value) and shall be subject to the lien of the Mortgage and Borrower shall
deliver to Lender, (A) if required by Lender, an amendment to the Mortgage, in
form and substance reasonably acceptable to Lender, to include the New Hotel
Tower as part of the Property and (B) an endorsement to the Title Insurance
Policy (to the extent reasonably available in the applicable State) insuring the
Mortgage or an updated Title Insurance Policy or similar coverage where such
endorsement is not available, which endorsement or updated Title Insurance
Policy insures the rights and benefits of such New Hotel Tower;

(xii) Borrower or CPLV Tenant shall deliver to Lender, an amendment to the
Management Agreement (or Replacement Management Agreement, if applicable), in
form and substance reasonably acceptable to Lender, that provides that the New
Hotel Tower will be managed by Manager (or Qualified Replacement Manager) under
the Management Agreement (or Replacement Management Agreement, if applicable) in
a manner and at a standard, consistent, in all material respects, with the
Property, as currently operated;

(xiii) during construction of the New Hotel Tower, Lender will have the right to
engage construction consultants, at the cost and expense of Borrower or CPLV
Tenant, to conduct inspections during the construction of such New Hotel Tower,
which inspections shall be conducted during normal business hours upon
reasonable prior notice and subject to the rights of Tenants under Leases and
the rights of any other third party occupants; and

(xiv) upon final completion of the New Hotel Tower, Borrower shall, or shall
cause CPLV Tenant to, deliver to Lender, (a) a certificate of occupancy for the
New Hotel Tower, (b) any other required certificates and/or licenses required by
applicable Legal Requirements, including any required Gaming Licenses and (c) a
certification from an officer of CPLV Tenant stating that each person that
supplied materials or labor in connection with the New Hotel Tower has been paid
in full (subject to any right to contest such amounts in accordance with the
terms hereunder) to be accompanied by lien waivers, invoices or other evidence
of payment reasonably satisfactory to Lender, in each case, except for amounts
contested in good faith in accordance with terms of this Agreement.

 

-94-



--------------------------------------------------------------------------------

5.1.22 Operation of Property. (a) Borrower shall, and shall use commercially
reasonable efforts to cause CPLV Tenant to, cause the Property to be operated,
in all material respects, in accordance with the CPLV Lease, the Management
Agreement, the CPLV Trademark Agreements and all other CPLV Lease Documents and
in accordance with all applicable Legal Requirements, including Gaming Laws, and
all Gaming Licenses and other Operating Permits and in a manner and standard
consistent in all material respects with their respective use as of the Closing
Date. Borrower shall, and shall use commercially reasonable efforts to cause
CPLV Tenant to maintain, in all material respects, all Operating Permits in full
force and effect (unless, in the case of any Operating Permit, such Operating
Permit is no longer necessary or advisable for the conduct of CPLV Tenant’s
business in accordance with the terms of the CPLV Lease and hereunder). In the
event that the Management Agreement expires or is terminated (without limiting
any obligation of Borrower to obtain Lender’s consent to any termination or
modification of the Management Agreement in accordance with the terms and
provisions of this Agreement), Borrower shall promptly enter into a Replacement
Management Agreement with Manager or another Qualified Replacement Manager, as
applicable or upon the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, enter into a Replacement Structure.

(b) Borrower shall at all times cause the Property to be licensed, operated and
branded by Manager as a “Caesars Palace” property pursuant to the Management
Agreement. Without the prior written consent of Lender in its sole discretion,
Borrower shall not and shall not permit CPLV Tenant to, (i) rebrand the Property
or operate the Property under another flag or brand or as an unbranded property,
or (ii) operate the Property under any name other than “Caesars Palace Las
Vegas”.

(c) Borrower shall, and shall use commercially reasonable efforts to cause CPLV
Tenant to, post all required bonds, if any, with any Gaming Authority as and in
the amounts required under all applicable Legal Requirements (and shall, if
Lender makes a request therefor, promptly provide Lender with copies of all such
bonds).

(d) Borrower shall, and shall use commercially reasonable efforts to cause CPLV
Tenant to make all filings required under the Gaming Laws, or in connection with
any Gaming Licenses or Operating Permits, including in connection with the
origination of the Loan and the Mezzanine Loan, and shall deliver copies of such
filings as Lender shall reasonably request to Lender, promptly upon request.
Borrower shall, and shall use commercially reasonable efforts to cause CPLV
Tenant to, timely pay all fees, investigative fees and costs required by the
Gaming Authorities with respect to any such approvals and licenses with respect
to the Property or the operations thereof. Borrower shall, and shall use
commercially reasonable efforts to cause CPLV Tenant to, diligently and
comprehensively respond to any inquiries and requests from the Gaming
Authorities and promptly file or cause to be filed any additional information
required in connection with any required filings as soon as practicable after
receipt of requests therefor.

 

-95-



--------------------------------------------------------------------------------

(e) Upon the written request of Lender, Borrower shall (i) deliver to Lender
such evidence of compliance (by Borrower) with all Legal Requirements, including
Gaming Laws as shall be reasonably requested by Lender and (ii) use commercially
reasonable efforts to cause CPLV Tenant to deliver to Lender such evidence of
compliance (by CPLV Tenant and the Property) with all Legal Requirements,
including Gaming Laws as shall be reasonably requested by Lender. Borrower shall
promptly deliver to Lender any notice of material non-compliance or material
violation of any Legal Requirement, or of any material inquiry or investigation
commenced by the Gaming Authorities in connection with the Property, in each
case received by Borrower or its Affiliates, and shall use commercially
reasonable efforts to cause CPLV Tenant to deliver such notices to Lender in
accordance with the terms of the CPLV Lease. Borrower shall promptly notify
Lender if it believes has knowledge of, or has received notice, that any
material license, including any Gaming License, is being or could be revoked or
suspended, or that any action is pending, being considered or being, or could
be, taken to revoke or suspend any of Borrower’s or CPLV Tenant’s material
licenses, including the Gaming Licenses, or to fine, penalize or impose remedies
upon Borrower or CPLV Tenant, or that any action is pending, being considered,
or being, or could be, taken to discontinue, suspend, deny, decrease or recoup
any payments due, made or coming due to Borrower of CPLV Tenant.

(f) Borrower shall, or shall cause CPLV Tenant to, cause the Hotel Components to
be at all times open for business as a hotel and the Casino Components to be
open for business as a casino, except to the extent necessary to undertake any
Alterations or repairs (subject to the provisions of this Agreement with respect
to the performance of any such Alterations or repairs) or any Permitted
Operation Interruption (as defined in the CPLV Lease). Borrower shall, or shall
use commercially reasonable efforts to cause CPLV Tenant to cause the Property
to be at all times operated, managed and maintained, at all times and in the
manner and accordance with the standards required pursuant to the CPLV Lease and
all applicable Legal Requirements, including Gaming Laws in all material
respects.

(g) In the event that Borrower shall enter into a Replacement Management
Agreement with respect to the Property in accordance with the terms hereunder,
such Management Agreement shall (i) be with a Qualified Manager, (ii) be entered
into on an arms’ length basis and on commercially reasonable and market terms
and in form and substance reasonably acceptable to Lender, and (iii) be subject
to an assignment and subordination of management agreement (but without
subordination of the fees, reimbursements or other amounts payable thereunder if
the related Replacement Management Agreement is with a third party manager and
without subordination of the reimbursements and similar amounts if the related
Replacement Management Agreement is with an Affiliate of the Qualified CPLV
Replacement Guarantor) and non-disturbance agreement substantially in the form
then used by Lender (or of such other form and substance acceptable to Lender),
executed by Borrower, CPLV Tenant, Lender and such Qualified Manager at
Borrower’s expense.

(h) Borrower shall, and shall use commercially reasonable efforts to cause CPLV
Tenant to, (i) promptly perform and/or observe, in all material respects, all of
the covenants and agreements required to be performed and observed by it under
the Management Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
material default under the Management Agreement of which

 

-96-



--------------------------------------------------------------------------------

it is aware; (iii) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, notice, report and estimate
received by it under the Management Agreement; and (iv) enforce the performance
and observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement in a commercially
reasonable manner.

5.1.23 Embargoed Person. Borrower has performed and shall perform reasonable due
diligence to insure that at all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Guarantor constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person; (b) no Embargoed Person has any interest of any nature whatsoever in
Borrower or Guarantor, as applicable, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Borrower or Guarantor, as applicable, have been derived from, or are the
proceeds of, any unlawful activity, including money laundering, terrorism or
terrorism activities, with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law, or may cause the Property to be subject to
forfeiture or seizure.

5.1.24 Ground Leases.

(a) Borrower shall, or shall cause CPLV Tenant, at its sole cost and expense,
promptly and timely perform and observe all the material terms, covenants and
conditions required to be performed and observed by Borrower as lessee under the
Ground Lease (including, but not limited to, subject to Section 7.4 below, the
payment of all rent, additional rent, percentage rent and other charges required
to be paid under each Ground Lease).

(b) If Borrower or Lender receives from Ground Lessor a notice of default under
the Ground Lease, then, subject to the terms of the Ground Lease, Borrower shall
grant Lender the right (but not the obligation), to cause the default or
defaults under the Ground Lease to be remedied and otherwise exercise any and
all rights of Borrower under the Ground Lease, as may be necessary to prevent or
cure any default, and Lender shall have the right to enter all or any portion of
the Property that is subject to the Ground Lease at such reasonable times and in
such manner as Lender deems necessary (subject to the terms of the Ground Lease
and the rights of the CPLV Tenant under the CPLV Lease and Tenants Leases and
any third-party occupants), to prevent or to cure any such default.

(c) The actions or payments of Lender to cure any default by Borrower under the
Ground Lease shall not remove or waive, as between Borrower and Lender, the
default that occurred under this Agreement by virtue of the default by Borrower
under the Ground Lease. All sums expended by Lender to cure any such default
shall be paid by Borrower to Lender, within five (5) Business Days of demand,
with interest on such sum at the rate set forth in this Agreement from the date
of such demand to and including the date the reimbursement payment is made to
Lender. All such indebtedness shall be deemed to be secured by the Mortgage.

 

-97-



--------------------------------------------------------------------------------

(d) Borrower shall notify Lender promptly in writing of it becoming aware of the
occurrence of any default by Ground Lessor under the Ground Lease (beyond all
applicable notice and cure periods thereunder) or following the receipt by
Borrower of any written notice from Ground Lessor under the Ground Lease noting
or claiming the occurrence of any default by Borrower under the Ground Lease or
the occurrence of any event that, with the passage of time or service of notice,
or both, would constitute a default by Borrower under the Ground Lease. Borrower
shall promptly deliver to Lender a copy of any such written notice of default.

(e) Within ten (10) days after receipt of written demand by Lender, Borrower
shall use commercially reasonable efforts to obtain from Ground Lessor under the
Ground Lease and furnish to Lender the estoppel certificate of Ground Lessor
stating the date through which rent has been paid and whether or not there are
any defaults thereunder and specifying the nature of such claimed defaults, if
any; provided that Lender shall not make such demand more than once in any
twelve (12) month period unless an Event of Default is continuing.

(f) Borrower shall promptly execute, acknowledge and deliver to Lender such
instruments as may be reasonably required to permit Lender to cure any default
under the Ground Lease in accordance with the terms of this Agreement or permit
Lender to take such other action required to enable Lender to cure or remedy the
matter in default and preserve the security interest of Lender under the Loan
Documents with respect to the Property. Borrower irrevocably appoints Lender as
its true and lawful attorney-in-fact to do, in its name or otherwise, during the
continuance of an Event of Default, any and all acts and to execute any and all
documents that are necessary to preserve any rights of Borrower under or with
respect to the Ground Lease, including, without limitation, the right to
effectuate any extension or renewal of the Ground Lease, or to preserve any
rights of Borrower whatsoever in respect of any part of the Ground Lease (and
the above powers granted to Lender are coupled with an interest and shall be
irrevocable), provided, except in the event of imminent damage to the Property
or imminent danger of the termination or loss of the Ground Lease, Lender shall
not make or execute any such documents under such power until three (3) days
after notice has been given to Borrower by Lender of Lender’s intent to exercise
its rights under such power.

(g) Notwithstanding anything to the contrary contained in this Agreement with
respect to the Ground Lease: (i) The lien of the Mortgage attaches to all of
Borrower’s rights and remedies at any time arising under or pursuant to
Subsection 365(h) of the Bankruptcy Code, 11 U.S.C. Sections 101 et seq.,
including, without limitation, all of Borrower’s rights, as debtor, to remain in
possession of the Property.

(ii) Borrower shall not, without Lender’s written consent, elect to treat the
Ground Lease as terminated under Subsection 365(h)(l) of the Bankruptcy Code.
Any such election made without Lender’s prior written consent shall be void.

(iii) As security for the Debt, Borrower unconditionally assigns, transfers and
sets over to Lender all of Borrower’s claims and rights to the payment of
damages arising from any rejection of the Ground Lease by the lessor under the
Bankruptcy Code. Lender and Borrower shall proceed jointly or in the name of
Borrower in respect of any claim, suit, action or proceeding relating to the
rejection of the Ground Lease, including, without limitation, the right to file
and prosecute any proofs of claim, complaints, motions,

 

-98-



--------------------------------------------------------------------------------

applications, notices and other documents in any case in respect of lessor under
the Bankruptcy Code. This assignment constitutes a present, irrevocable and
unconditional assignment of the foregoing claims, rights and remedies, and shall
continue in effect until all of the Debt shall have been satisfied and
discharged in full. Any amounts received by Lender or Borrower as damages
arising out of the rejection of the Ground Lease as aforesaid shall be applied
to all out-of-pocket costs and expenses of Lender (including, without
limitation, reasonable attorney’s fees and costs) incurred in connection with
the exercise of any of its rights or remedies in accordance with the applicable
provisions of this Agreement.

(iv) If, pursuant to Subsection 365(h) of the Bankruptcy Code, Borrower seeks to
offset, against the rent reserved in the Ground Lease, the amount of any damages
caused by the nonperformance by the lessor of any of its obligations thereunder
after the rejection by lessor of the Ground Lease under the Bankruptcy Code,
then Borrower shall not effect any offset of the amounts so objected to by
Lender. If Lender has failed to object as aforesaid within ten (10) days after
notice from Borrower in accordance with the first sentence of this subsection,
Borrower may proceed to offset the amounts set forth in Borrower’s notice.

(v) If any action, proceeding, motion or notice shall be commenced or filed in
respect of any lessor of all or any part of the Property in connection with any
case under the Bankruptcy Code, Lender and Borrower shall cooperatively conduct
and control any such litigation with counsel agreed upon between Borrower and
Lender in connection with such litigation. Borrower shall, within five
(5) Business Days of written demand, pay to Lender all costs and expenses
(including attorneys’ fees and costs) incurred in connection with the
cooperative prosecution or conduct of any such proceedings. All such costs and
expenses shall be secured by the Lien of the Mortgage.

(vi) Borrower shall, upon obtaining notice or knowledge, notify Lender of any
filing by or against the lessor under the Ground Lease of a petition under the
Bankruptcy Code, setting forth any information available to Borrower as to the
date of such filing, the court in which such petition was filed, and the relief
sought in such filing. Borrower shall deliver to Lender any and all notices,
summonses, pleadings, applications and other documents received by Borrower in
connection with any such petition and any proceedings relating to such petition.

(h) If Lender, its nominee, designee, successor, or assignee acquires title
and/or rights of Borrower under the Ground Lease by reason of foreclosure of the
Mortgage, deed in lieu of foreclosure or otherwise, such party shall (x) succeed
to all of the rights of and benefits accruing to Borrower under the Ground
Lease, and (y) be entitled to exercise all of the rights and benefits accruing
to Borrower under the Ground Lease. At such time as Lender shall request,
Borrower agrees to execute and deliver and use commercially reasonable efforts
to cause any third party to execute and deliver to Lender such documents as
Lender and its counsel may require in order to insure that the provisions of
this Section will be validly and legally enforceable and effective against
Borrower and all parties claiming by, through, under or against Borrower.

 

-99-



--------------------------------------------------------------------------------

5.1.25 CPLV Lease, CPLV Lease Documents, CPLV Trademark Agreements and CPLV
Security Documents.

(a) Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the CPLV Lease, the other CPLV Lease Documents and the CPLV
Trademark Agreements and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly after they become
aware, notify Lender of any material default under the CPLV Lease and the other
CPLV Lease Documents; (iii) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, material written notice,
written report and written estimate received by it under the CPLV Lease and the
other CPLV Lease Documents; (iv) promptly deliver to Lender a copy of any
proposed amendment or modification to the CPLV Lease, the other CPLV Lease
Documents and the CPLV Trademark Agreements; and (v) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by CPLV Tenant under the CPLV Lease and the other CPLV Lease
Document in a commercially reasonable manner.

(b) Borrower represents, covenants and warrants that it is the express intent of
Borrower and CPLV Tenant that (i) the CPLV Lease constitute a “true lease” for
all purposes of the Bankruptcy Code (including Section 365(d) and 502(b)(6)
thereof) and applicable Legal Requirements (and knows of no reason why the CPLV
Lease would not be such a “true lease”), (ii) the CPLV Lease does not constitute
a financing or convey any interest in any Property other than the leasehold
interest therein leased thereby and the security interest in favor of Borrower,
as landlord in the Tenant’s Pledged Property (as defined in the CPLV Lease), and
(iii) the sole interest of CPLV Tenant in the Property is that of tenant under
the CPLV Lease. In the event that it shall be determined that the CPLV Lease is
not a lease under applicable real property laws or under laws governing
bankruptcy, insolvency and creditors’ rights generally, and that the interest of
CPLV Tenant in the Property is other than that of tenant under the CPLV Lease,
Borrower hereby covenants and agrees that it shall cause CPLV Tenant’s interest
in the Property, however characterized, to continue to be subject and
subordinate to the lien of the Mortgage, or Borrower’s fee interest in the
Property, on all the same terms and conditions as contained in the CPLV Lease
and the Mortgage.

(c) Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the CPLV Security Documents and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
after they become aware, notify Lender of any material default under the CPLV
Security Documents; (iii) promptly deliver to Lender a copy of any written
notice received by it under the CPLV Security Documents; and (iv) enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by CPLV Tenant under the CPLV Security Documents in a
commercially reasonable manner.

(d) In the event that Borrower shall exercise any remedy against Lease Guarantor
pursuant to the Lease Guaranty or the CPLV Lease Indemnity Agreement, including,
any claim or demand for payment thereunder (“Lease Guaranty Claim”), prior to
pursing any enforcement of any claim or judgment against Lease Guarantor,
Borrower shall deliver prior

 

-100-



--------------------------------------------------------------------------------

written notice to Lender of such claim or judgment. If Lender has a claim
against Lease Guarantor based on the same action, omission, event or occurrence
which such Borrower’s claim against Lease Guarantor is based and Lender
commences an action on such claim within thirty (30) days of such notice,
Borrower shall not pursue such Lease Guaranty Claim with respect to such action,
omission, event or occurrence, except in the event that the full amount of such
Lease Guaranty Claim is paid by Borrower to Lender. In the event that Borrower
shall obtain any proceeds from any judgment against Lease Guarantor for any
Lease Guaranty Claim (except to the extent that the amount of such Lease
Guaranty Claim was previously paid by Borrower to Lender), Borrower shall hold
such amounts in trust for Lender and cause such amounts to be deposited with
Lender to be applied by Lender against the applicable monetary obligation of
CPLV Tenant guaranteed by CPLV Lease Guarantor, including, any losses, damages,
costs or expenses incurred by Lender from such action, omission, event or
occurrence which gave rise to such Lease Guaranty Claim or against the
Indemnified Amount (as defined in the CPLV Lease Indemnity Agreement), as
applicable.

5.1.26 Transition Period. Borrower shall collaterally assign to Lender, all of
its rights, title and interest, in and to the Transition Services Agreement.
Borrower shall not, without Lender’s prior written consent: (i) surrender,
terminate, cancel, amend or modify the Transition Services Agreement; (ii) sell,
assign or transfer the Transition Services Agreement; (iii) reduce or consent to
the reduction of any of the liabilities or obligations of CPLV Tenant or Manager
under the Transition Services Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Transition Services Agreement.

5.1.27 IP Collateral. (a) Borrower agrees that it will not, and shall use
commercially reasonable efforts to cause CPLV Tenant to not, do any act, or omit
to do any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act), whereby any material IP
Collateral would be reasonably likely to become invalidated, abandoned or
dedicated to the public.

(b) Borrower (either through itself or its licensees or sublicensees) shall, and
shall use commercial reasonable efforts to cause CPLV Tenant to, as to each
material Trademark included in the IP Collateral, reasonably maintain the
quality of the products and services offered under such Trademark. Borrower
shall not and shall use commercially reasonable efforts to cause CPLV Tenant to
not amend, modify or terminate the CPLV Trademark License Agreement or the CPLV
Trademark Security Agreement without the prior written consent of Lender.

(c) If Borrower shall, at any time after the date hereof, obtain any additional
rights under CPLV Intellectual Property or IP Licenses (including any security
interests therein), then the provisions of this Agreement shall automatically
apply (to the extent permitted under the terms of any such IP License) thereto
to the extent of Borrower’s interest therein and any such Intellectual Property
and/or IP Licenses shall automatically constitute IP Collateral and Collateral
and shall be subject to the lien and security interest created by the IP
Security Agreement, or any other Loan Document without further action by any
party.

 

-101-



--------------------------------------------------------------------------------

(d) Borrower shall promptly notify Lender if Borrower knows or has reason to
know that any IP Collateral that is material to the use, ownership, management,
leasing, renovation, financing, development, operation and maintenance of the
Property is reasonably likely to become inadvertently abandoned or dedicated to
the public, or of any final adverse determination or development (including the
institution of, or any such final materially adverse determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office, or any court or similar office of any other
country, but excluding any determinations of Intellectual Property Offices
issued in the ordinary course of prosecuting an Intellectual Property
application) regarding Borrower’s ownership of such IP Collateral or, its right
to register or maintain the same.

(e) If Borrower knows that any IP Collateral has been or is being
misappropriated, diluted, infringed, or otherwise violated by a third party in
such a manner that would reasonably be expected to have a Material Adverse
Effect on the IP Collateral or Borrower’s interest therein or the condition
(financial or otherwise) or business of Borrower or the condition or ownership
of the IP Collateral, then Borrower shall promptly notify Lender and shall take
reasonable and appropriate actions to protect Borrower’s rights in such IP
Collateral, such actions to be determined in Borrower’s reasonable business
judgment.

(f) Upon the occurrence and during the continuance of any Event of Default,
Borrower shall use commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each IP License to, if necessary, and
if permissible under the terms of such IP License, effect the assignment of
Borrower’s right, title, and interest in such IP License to Lender.

(g) There shall be no Liens with respect to, or upon, or no restrictions on the
transferability of the IP Collateral, other than the Permitted Encumbrances and
as set forth in the IP Licenses.

5.1.28 Payment of Obligations. Borrower will pay its obligations, including tax
liabilities and any obligations under any employment, incentive, retention, exit
or similar agreement, that, if not paid, would reasonably be expected to result
in a Material Adverse Effect before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) Borrower has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect, and provided that the foregoing shall not
require any partners, members, shareholders or other owners of Borrower to make
additional capital contributions to Borrower.

5.1.29 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

 

-102-



--------------------------------------------------------------------------------

5.1.30 REOA. Borrower hereby covenants and agrees with Lender with respect to
the REOA as follows:

(a) Borrower shall, or shall cause CPLV Tenant to, pay all charges and other
sums to be paid by Borrower pursuant to the terms of the REOA as the same shall
become due and payable and prior to delinquency. After prior written notice to
Lender with respect to a Material REOA, Borrower (or CPLV Tenant pursuant to the
CPLV Lease), at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any charges required to
be paid by Borrower pursuant to the REOA, provided, that (x) any contest by CPLV
Tenant shall be subject to the terms and conditions of the CPLV Lease and CPLV
Lease SNDA and (y) any contest by Borrower of the Material REOA shall be subject
to the following conditions: (i) no Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of the Material REOA and any other instrument to
which Borrower is subject or by which the Property is bound and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) the Property
and no part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost; (iv) no Material REOA will be in
danger of being terminated; (v) Borrower shall promptly upon final determination
thereof pay the amount of any such charges, together with all costs, interest
and penalties which may be payable in connection therewith; and (vi) Borrower
shall furnish such security as may be required in the proceeding to insure the
payment of any such charges, together with all interest and penalties thereon;

(b) Borrower shall and shall use commercially reasonable efforts to cause CPLV
Tenant to comply, in all material respects, with all of the terms, covenants and
conditions on the Borrower’s part to be complied with pursuant to terms of the
Material REOA;

(c) Borrower shall and shall use commercially reasonable efforts to cause CPLV
Tenant to take commercially reasonable actions as may be necessary from time to
time to preserve and maintain the Material REOA, in all material respects, in
accordance with applicable laws, rules and regulations;

(d) To the extent Borrower has the rights under the applicable REOA, Borrower
shall, and shall use commercially reasonable efforts to cause CPLV Tenant to,
enforce, in a commercially reasonably manner, the material obligations to be
performed by the parties to the REOA (other than Borrower);

(e) Borrower shall promptly furnish to Lender any written notice of default or
other material communication delivered to Borrower in connection with any
Material REOA (or any default under any other REOA which may result in a
Material Adverse Effect) by any party to the REOA or any third-party other than
routine correspondence and invoices;

(f) Borrower shall not, without the prior written consent of Lender, not to be
unreasonably withheld, conditioned or delayed, take any action to terminate,
surrender, or accept any termination or surrender of, any Material REOA or any
other REOA required for the operation of the Property as required hereunder or
during an Event of Default (other than a CPLV Lease Default so long as Borrower
is proceeding to cure subject to the terms and within the time periods set forth
in Section 8.3 hereof) (and hereby assigns to Lender any right it may have to
take any action to terminate, surrender, or accept any termination or surrender
of, any REOA);

 

-103-



--------------------------------------------------------------------------------

(g) Borrower shall not assign (other than to Lender or CPLV Tenant pursuant to
the CPLV Lease) or encumber its rights under the REOA (other than Permitted
Encumbrances), provided that Borrower may grant Tenant certain rights and
obligations, but not a security interest, under the REOAs as set forth in the
CPLV Lease; and

(h) If Lender, its nominee, designee, successor, or assignee acquires title
and/or rights of Borrower under the REOA by reason of foreclosure of the related
Mortgage, deed-in-lieu of foreclosure or otherwise, such party shall (x) succeed
to all of the rights of and benefits accruing to Borrower under the REOA, and
(y) be entitled to exercise all of the rights and benefits accruing to Borrower
under the REOA. At such time as Lender shall reasonably request, Borrower agrees
to execute and deliver to Lender such documents as Lender and its counsel may
reasonably require in order to insure that the provisions of this Section will
be validly and legally enforceable and effective against Borrower and all
parties claiming by, through, under or against Borrower.

5.1.31 ERISA. As soon as practicable, and in any event within ten (10) days
after Borrower has knowledge of the occurrence thereof, (i) Borrower shall
provide Lender with notice of the occurrence of any ERISA Event (or, to
Borrower’s Knowledge, the occurrence with respect to an unaffiliated third-party
property manager engaged by Borrower of an event that would constitute an ERISA
Event if it occurred to a Plan, provided that Borrower has an obligation to
indemnify such manager in respect of such event) that would reasonably be
expected to have a Material Adverse Effect and (ii) if the employees at the
Property are employed by a manager other than the Borrower or an ERISA
Affiliate, Borrower shall provide Lender with notice of any ERISA Event,
relating to any Multiemployer Plan or plan subject to Title IV of ERISA, of
which it knows or should have known, which could reasonably be expected to
result in a Material Adverse Effect including by reason of indemnification or
other contractual agreement with such manager. Borrower shall not (i) permit any
ERISA Event to occur and (ii) if the employees at the Property are employed by a
manager other than the Borrower or an ERISA Affiliate, incur any liability or
obligation with respect to withdrawal or partial withdrawal from a Multiemployer
Plan or termination of a plan subject to Title IV of ERISA, whether by reason of
indemnification or other contractual agreement with such manager, if in the case
of (i) and (ii) above such event could reasonably be expected to, either
individually or in the aggregate, have a Material Adverse Effect on the
Borrower, the Property or the ability to repay the Debt.

5.1.32 Multiemployer Plan Statements. (a) With respect to each Multiemployer
Plan, for which Borrower or Guarantor has an obligation to make contributions,
within the meaning of Section 101(l) of ERISA (a “Contributing Employer”),
within 30 days following the applicable Multiemployer Plan’s year end, if Lender
so requests Borrower to do so, Borrower shall request, or cause to be requested,
in accordance with Section 101(1)(1) of ERISA, that the plan sponsor or
administrator of the applicable Multiemployer Plan provide: (i) an estimate of
the amount of the Contributing Employer’s withdrawal liability under Part 1 of
Subtitle E of Title IV of ERISA

 

-104-



--------------------------------------------------------------------------------

if the Contributing Employer were to have completely withdrawn from the
applicable Multiemployer Plan on the last day of the plan year preceding the
date of the request; and (ii) an explanation of how such estimated withdrawal
liability amount was determined, including the actuarial assumptions and methods
used to determine the value of the Multiemployer Plan’s liabilities and assets,
the data regarding employer contributions, unfunded vested benefits, annual
changes in the Multiemployer Plan’s unfunded vested benefits and the application
of any relevant limitations on the estimated withdrawal liability amount. As
soon as available, and in any event within 10 days after the receipt from the
plan sponsor or administrator of the applicable Multiemployer Plan, Borrower
shall provide Lender with the information received from the Multiemployer Plan
pursuant to the estimated withdrawal liability request described in the
preceding sentence.

(b) As reasonably requested by Lender, Borrower shall promptly provide Lender
with a copy of the most recent plan funding notice (if any) issued to each
Contributing Employer pursuant to Section 101(f) of ERISA by a plan sponsor or
administrator of a Multiemployer Plan.

(c) To the extent that a member of Borrower holds an equity interest in Borrower
with Plan Assets, Borrower will use commercially reasonable efforts to do, or
cause to be done, all things reasonably necessary to ensure that it will not be
deemed to hold Plan Assets at any time; provided, that if on any date Borrower
determines that it is deemed to hold Plan Assets, as promptly as practicable
following the event but no later than five (5) Business Days after the date of
such event, Borrower shall notify Lender in writing of such event.

5.1.33 Taxes. Borrower will be treated as a partnership or a disregarded entity
for U.S. federal income tax purposes. The Borrower will timely file or cause to
be filed for itself all federal income and other material tax returns and
reports required to be filed by it and will pay or cause to be paid all federal
income and other material taxes and related liabilities required to be paid by
it, except taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower sets aside on its books adequate reserves
in accordance with GAAP. Borrower will not permit any Liens for Section 2.8
Taxes to be imposed on or with respect to any of its income or assets, other
than Liens for Section 2.8 Taxes not yet due and payable and for which Borrower
sets aside on its books adequate reserves in accordance with GAAP.

5.1.34 Required Repairs. Borrower shall, or shall cause CPLV Tenant to, perform
the repairs at the Property, as more particularly set forth on Schedule II
hereto (such repairs hereinafter referred to as “Required Repairs”). Borrower
shall use commercially reasonable efforts to cause CPLV Tenant to complete the
Required Repairs on or before the required deadline for each repair as set forth
on Schedule II.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage and any other collateral in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:

 

-105-



--------------------------------------------------------------------------------

5.2.1 Operation of Property. (a) Borrower shall not, without Lender’s prior
written consent: (i) surrender, terminate or cancel, or permit CPLV Tenant to
surrender, terminate or cancel the Management Agreement except that the CPLV
Tenant Lender shall have the right to replace the Manager in accordance with a
Transfer under Section 5.2.10(e) below, so long as the replacement manager is a
Qualified Manager pursuant to a Replacement Management Agreement entered into in
accordance with the terms hereunder and provided, further, that any Qualified
Manager shall have all the appropriate hospitality, liquor and gaming licenses
and be in compliance with all applicable Legal Requirements (including without
limitation, Gaming Laws) at or prior to the time such Replacement Management
Agreement is entered into and CPLV Tenant Lender shall take any other actions
required to ensure continuous operation of the Property as a hotel and casino;
(ii) assign or transfer the Management Agreement or any of its rights
thereunder; (iii) reduce or consent to the reduction of the term of the
Management Agreement; (iv) increase or consent to the increase of the amount of
any charges under the Management Agreement; or (v) amend or modify the
Management Agreement or otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the Management Agreement;
provided, that without Lender’s consent, (x) so long as no Event of Default is
continuing and no Uncured CPLV Lease Event of Default is continuing, Borrower
shall have the right to and may permit CPLV Tenant to enter into modifications
of the Management Agreement, which shall not (1) increase, in any material
respect, Borrower’s or CPLV Tenant’s obligations or liabilities thereunder,
(2) decrease any of Borrower’s, CPLV Tenant’s rights, in any material respect,
thereunder, (3) decrease any of Lender’s rights thereunder (other than to a de
minimis extent), (4) decrease, in any material respect, any of Property Manager
or any of its Affiliates responsibilities, liabilities or obligations thereunder
and (5) otherwise adversely affect Lender in any material respect or otherwise
result in a Material Adverse Effect. Borrower shall promptly deliver to Lender,
any modification to the Management Agreement entered into in accordance with
this Section 5.2.1 and all reasonable documented out-of-pocket costs and
expenses incurred by Lender with respect to such modification, including, but
not limited to, its reasonable documented attorneys’ fees shall be paid by
Borrower.

(b) Following the occurrence and during the continuance of an Event of Default
(other than a CPLV Lease Default so long as Borrower is proceeding to cure
subject to the terms and within the time periods set forth in Section 8.3
hereof), Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under or with respect to the Management
Agreement without the prior written consent of Lender, which consent may be
granted, conditioned or withheld in Lender’s sole discretion.

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances. Borrower shall not, and shall not permit CPLV
Tenant to, enter into any PACE Loan without the prior written consent of Lender.
After prior written notice to Lender (except no notice shall be required in the
event the amounts subject to contest at any time shall not exceed $1,000,000,
individually or in the aggregate), Borrower, at Borrower’s own expense, may (or
may permit CPLV Tenant, at CPLV Tenant’s cost and expense), contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Lien, provided that any contest by CPLV Tenant shall be conducted in
accordance with the CPLV Lease; provided, further, that, with respect to

 

-106-



--------------------------------------------------------------------------------

any contest by Borrower: (i) no Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(iii) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall promptly upon final determination thereof pay the amount of any such Lien,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Lien from the Property; and (vi) Borrower shall furnish such security
as may be required in the proceeding, or in the event the amount of such Lien
shall reasonably be expected to exceed $1,000,000, as may be reasonably
requested by Lender, to insure the payment of any such Lien, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established or
the Property (or part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost or there shall be any danger of
the Lien of the Mortgage being primed by any related Lien.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership of the Property,
(c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents or (d) modify,
amend, in any material respect, waive or terminate its organizational documents
or its qualification and good standing in any jurisdiction.

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership and leasing of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.2.6 Zoning. Borrower shall not, and shall not permit CPLV Tenant to, initiate
or consent to any zoning reclassification of any portion of the Property or seek
any variance under any existing zoning ordinance or use or permit the use of any
portion of the Property, in each case, in any manner that could result in such
use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior written consent
of Lender, not to be unreasonably withheld, conditioned or delayed; provided,
however, upon prior written notice to Lender, provided, subject to the CPLV
Lease SNDA, no Event of Default (other than a CPLV Lease Default so long as
Borrower is proceeding to cure subject to the terms and within the time periods
set forth in Section 8.3 hereof) is continuing, Borrower may and may permit CPLV
Tenant to seek a conditional use permit or similar permit to permit additional
uses so long as such action does not change the current zoning of the Property
or the conformance status of the Property under zoning regulations and such use
does not adversely affect the current use or value of the Property.

 

-107-



--------------------------------------------------------------------------------

5.2.7 No Joint Assessment. Borrower shall not, and shall not permit CPLV to,
suffer, permit or initiate the joint assessment of the Property (a) with any
other real property constituting a tax lot separate from the Property, and
(b) which constitutes real property with any portion of the Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of the Property.

5.2.8 Intentionally Omitted.

5.2.9 ERISA. (a) Neither Borrower nor Guarantor shall engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder
(including but not limited to the exercise by Lender of any of its rights under
the Note, this Agreement or the other Loan Documents) to be a non-exempt (under
a statutory or administrative class exemption) prohibited transaction under
Section 406(a) of ERISA or Section 4975(c)(1)(A) - (D) of the Code or Similar
Law.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) neither Borrower
nor Guarantor is subject to any state statute regulating investment of, or
fiduciary obligations with respect to governmental plans which is a Similar Law
and (B) one or more of the following circumstances is true:

(i) Equity interests in each of Borrower and Guarantor are publicly offered
securities, within the meaning of 29 C.F.R. §2510.3-101 as modified by Section 3
(42) of ERISA (the “Plan Asset Regulations”);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in each of Borrower and Guarantor are held by “benefit plan investors”
within the meaning of the Plan Asset Regulations; or

(iii) Each of Borrower and Guarantor qualifies as an “operating company” or a
“real estate operating company” within the meaning of the Plan Asset Regulations
or another exception to ERISA applies such that each of Borrower’s and
Guarantor’s assets should not constitute Plan Assets; or

Borrower and the Guarantor will fund or cause to be funded each Plan established
or maintained by Borrower, the Guarantor, or any ERISA Affiliate, as the case
may be, so that there is never a failure to satisfy the minimum funding
standards, within the meaning of Sections 412 or 430 of the Internal Revenue
Code or Section 302 of ERISA (whether or not such standards are waived). As soon
as possible and in any event within ten (10) days after the Borrower knows that
any ERISA Event has occurred with respect to any Plan, Lender will be provided
with a statement, signed by an Authorized Representative of Borrower, and/or the
Guarantor, describing said ERISA Event and the action which the Borrower and/or
the Guarantor proposes to take with respect thereto.

 

-108-



--------------------------------------------------------------------------------

5.2.10 Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its stockholders, general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and leasing
properties such as the Property in agreeing to make the Loan, and will continue
to rely on Borrower’s ownership of the Property as a means of maintaining the
value of the Property as security for repayment of the Debt and the performance
of the Other Obligations. Borrower acknowledges that Lender has a valid interest
in maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property.

(b) Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein, (ii) enter into
any PACE Loan, (iii) permit a Sale or Pledge of an interest in any Restricted
Party, (iv) permit a Sale or Pledge of the CPLV Lease or any interest therein or
(v) permit a Sale or Pledge of any interest in CPLV Tenant or CPLV Tenant’s
leasehold interest in the Property other than (A) pursuant to Leases of space in
the Improvements to Tenants in accordance with the provisions of Section 5.1.20,
(B) Permitted Transfers (including Permitted Encumbrances), (C) pursuant to
customary short-term occupancy agreements with the CPLV Tenant or short-term
hotel guests, or (D) a Transfer of a portion of the Property to a Governmental
Authority in connection with a Condemnation of such portion of the Property in
accordance with Section 6.3 hereof.

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
Tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to the CPLV
Lease or any CPLV Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the Manager other than in accordance with Section 5.1.22
hereof.

 

-109-



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of this Section 5.2.10(a), Lender’s consent
shall not be required in connection with (i) one or a series of Transfers
(except for a Pledge), of (x) not more than forty-nine percent (49%) of the
stock, the limited partnership interests or non-managing membership interests
(as the case may be) in a Restricted Party or (y) the indirect equity interests
in Mezzanine C Borrower by any Person that owns less than forty-nine percent
(49%) of the economic and legal beneficial interests in, and does not Control,
any of Borrower, Principal, any Mezzanine Borrower or Guarantor, (ii) any
transfer of any direct or indirect legal or beneficial interests in the REIT, so
long as it is a Public Vehicle, (iii) the cancellation, surrender, disposition,
issuance, sale, grant, or Transfer of the operating partnership units of
Guarantor, so long as the REIT continues to Control Guarantor and own directly
or indirectly not less than 51% of the legal and beneficial interest in
Guarantor, (iv) the pledge of or grant of a security interest the direct or
indirect equity interests in Borrower as security for the Mezzanine Loan,
(v) the exercise by any Mezzanine Lender of any rights or remedies such
Mezzanine Lender may have under the applicable Mezzanine Loan Documents with
respect to the pledge and/or security interest referred to in the foregoing
clause (iv), and (vi) the Mezzanine C Equity Conversion; provided, however, that
with respect to each such Transfer (other than under clause (v) or clause
(vi) above), (A) after giving effect to such Transfer, (x) REIT shall continue
to Control Borrower and Guarantor, (y) REIT shall continue to own, directly or
indirectly, at least fifty-one percent (51%) in the aggregate of the legal and
beneficial interest in Borrower and (z) Guarantor shall continue to own,
directly or indirectly, at least fifty-one percent (51%) in the aggregate of the
legal and beneficial interest in Borrower, (B) as a condition to each such
Transfer, Lender shall receive not less than thirty (30) days prior written
notice of such proposed Transfer (except with respect to any Transfer pursuant
to clause (i) or clause (iii) to the extent that any such Transfer will not
result in the transferee (either itself or collectively with its Affiliates)
after giving effect to such Transfer owning a 10% or greater equity interest
(directly or indirectly) in Borrower (that did not own a 10% or greater interest
therein as of the Closing Date), clause (ii) if the REIT is a Public Vehicle,
clause (iv) or clause (v) above), (C) the representations set forth in Section
4.1.9 and hereof shall continue to be true and correct after giving effect to
any such Transfer and except with respect to any Transfer of a direct or
indirect interest in a Public Vehicle or pursuant to clause (v), transferee and
its principals are not an Embargoed Person and the representations set forth in
Section 4.1.35 hereof shall continue to be true and correct after giving effect
to any such Transfer; (D) such Transfer shall be at Borrower’s sole cost and
expense; (E) if after giving effect to any such Transfer, more than forty-nine
percent (49%) in the aggregate of direct interests in Borrower is owned by any
Person and its Affiliates that owned less than forty-nine percent (49%) direct
interest in Borrower as of the Closing Date, Borrower shall, no less than ten
(10) days prior to the effective date of any such Transfer, deliver to Lender an
Additional Insolvency Opinion reasonably acceptable to Lender and after a
Securitization, the Approved Rating Agencies; (F) to the extent that any
Transfer (other than any Transfer of shares in a Restricted Party that is a
Public Vehicle and except with respect to any Transfer pursuant to clauses
(iv) or (v)) will result in the transferee (either itself or collectively with
its Affiliates) after giving effect to such Transfer owning a 10% or greater
equity interest (directly or indirectly) in Borrower (that did not own a 10% or
greater interest therein as of the Closing Date), Lender shall (x) have the
right to perform any searches and/or reasonably request other

 

-110-



--------------------------------------------------------------------------------

diligence from Borrower to permit Lender to comply with its then current “know
your customer” requirements, including, but not limited to Patriot Act and OFAC
searches and (y) receive Satisfactory Search Results, at Borrower’s cost and
expense, as a condition precedent to such Transfer, (G) for so long as the
Mezzanine A Loan shall remain outstanding, no such Transfer or encumbrance of
any direct interests in Borrower shall be permitted (other than the pledges and
security interests securing the Mezzanine A Loan and any Transfer pursuant to
clause (v)); (H) for so long as the Mezzanine B Loan shall remain outstanding,
no such Transfer or encumbrance of any direct interests in Mezzanine A Borrower
shall be permitted (other than the pledges and security interests securing the
Mezzanine B Loan and any Transfer pursuant to clause (v)), (I) for so long as
the Mezzanine C Loan shall remain outstanding, no such Transfer or encumbrance
of any direct interests in Mezzanine C Borrower shall be permitted (other than
the pledges and security interests securing the Mezzanine C Loan and any
Transfer pursuant to clause (v)), (J) for so long as the Loan or any Mezzanine
Loan shall remain outstanding, neither Borrower nor Mezzanine Borrower shall
issue preferred equity interests (except as otherwise permitted pursuant to the
Loan Documents, Mezzanine A Loan Documents, Mezzanine B Loan Documents or
Mezzanine C Loan Documents, as applicable), (K) all Transfers must be made in
accordance with all Gaming Regulations, including receipt of any required Gaming
Licenses and (L) in no event may Borrower effect a Transfer, or permit or suffer
any Transfer, that would result in a Gaming License Default.

(e) Without the prior written consent of Lender, Borrower shall not permit any
Transfer (including any Sale or Pledge) of any interest in CPLV Tenant or any
interest of CPLV Tenant in the CPLV Lease, except that Lender’s consent shall
not be required in connection with:

(i) one or a series of Transfers of the direct or indirect legal or beneficial
interests in CEC, including any acquisition, merger, amalgamation or
consolidation of CEC, shall be permitted, so long as (1) either (x) CEC, an
entity that acquires controlling interest in CEC or, in the case of a merger,
consolidation or amalgamation of CEC where CEC is not the surviving entity, the
surviving entity (the entity that acquires a controlling interest in CEC or that
survives a merger, amalgamation or consolidations with CEC (if CEC is not the
survivor), a “Replacement CEC Sponsor”) remains a Public Vehicle or (y)
immediately after giving effect to such Transfer, CEC or the Replacement CEC
Sponsor satisfies the requirements of a Qualified CPLV Replacement Guarantor and
(2) in the case where after such Transfer, CEC is not a Public Vehicle, the
surviving Public Vehicle or entity that qualifies as a Qualified CPLV
Replacement Guarantor pursuant to clause (1)(x) or (1)(y) above, as applicable,
delivers a reaffirmation of the CPLV Lease Guaranty, in form and substance
reasonably acceptable to Lender contemporaneous with such Transfer or, if
requested by Lender, a replacement guaranty substantially similar to the CPLV
Lease Guaranty or in such other form and substance as reasonably acceptable to
Lender;

(ii) one or more encumbrances of CPLV Tenant’s leasehold interest in the
Property pursuant to one or more mortgages and/or pledges of the direct or
indirect equity interests in CPLV Tenant, to secure indebtedness of CPLV Tenant
and/or its direct or indirect parent entities or Affiliates (each, a “CPLV
Tenant Loan”), so long as (x) each such mortgage or pledge agreement shall
provide that any security interest granted under

 

-111-



--------------------------------------------------------------------------------

such mortgage or pledge agreement with respect to Tenant’s Pledged Property (as
defined in the CPLV Lease) shall be subordinate to the lien granted in favor of
Borrower and otherwise be in accordance with the terms and conditions hereunder
and the CPLV Lease SNDA and the CPLV Tenant Loan Intercreditor Agreement and
(y) the lender of any CPLV Tenant Loan that encumbers Tenant’s Pledged Property
(a “CPLV Tenant Lender”) shall enter into an intercreditor agreement with Lender
in the form of the CPLV Existing Intercreditor Agreement (or join the CPLV
Existing Intercreditor Agreement), in form and substance reasonably acceptable
to Lender (a “CPLV Tenant Loan Intercreditor Agreement”) as a condition
precedent to such CPLV Tenant Loan;

(iii) one or a series of Transfers (except for a Pledge), of not more than
forty-nine percent (49%) of the direct or indirect stock, partnership interests
or membership interests (as the case may be) in CPLV Tenant;

(iv) a Transfer of 100% of the direct or indirect legal and beneficial interests
in CPLV Tenant and/or the leasehold interest of CPLV Tenant in the Property
(subject to exclusion with respect to items that are not capable of being
mortgaged and that, in the aggregate, are de minimis) pursuant to or at any time
after a foreclosure (or conveyance in lieu thereof or pursuant to any other
exercise of remedies) of the CPLV Tenant Loan by CPLV Tenant Lender, subject to
satisfaction of the following conditions:

(A) either of the following conditions shall be satisfied (the “CPLV Tenant
Transferee Requirement”):

(1) (x) the proposed transferee that assumes all of the obligations, liabilities
and rights of CPLV Tenant under the CPLV Lease, CPLV Lease Documents and CPLV
Trademark Agreements (the “CPLV Tenant Transferee”) shall be a Qualified CPLV
Tenant Transferee or a Qualified CPLV Tenant Transferee shall Control and own
not less than 51% of the economic and beneficial interests in CPLV Tenant or
such CPLV Tenant Transferee after such Transfer, (y) a replacement lease
guarantor that is a Qualified CPLV Replacement Guarantor shall execute a
replacement guaranty substantially similar to the CPLV Lease Guaranty or in such
other form and substance as acceptable to Lender and (z) the Property is managed
by a Qualified Replacement Manager; or

(2) (x) a transferee that satisfies the requirements in (b) through (g) in the
definition of “Qualified CPLV Tenant Transferee shall be, or Control and own not
less than 51% of the economic and beneficial interests in CPLV Tenant or CPLV
Tenant Transferee after such Transfer, (y) the CPLV Lease is guaranteed by CEC
(or following any Transfer under Section 5.2.10(e)(i) above, the Replacement CEC
Sponsor) and (z) the Property is managed by the Manager under the Management
Agreement (or a Qualified Replacement Manager under a Replacement Management
Agreement in the event Borrower terminated Manager in accordance with
Section 16.5 of the Management Agreement and the terms hereunder (unless Lender
has consented in its sole and absolute discretion to the permanent termination
of the Management Agreement))]; and

 

-112-



--------------------------------------------------------------------------------

(B) such Transfer shall not diminish any of the rights of Borrower or Lender
under, or other result in any change to the transition services for the benefit
of Borrower and Lender, set forth in the Transition Services Agreement or under
the Loan Documents;

(v) prior to any Transfer pursuant to clause (iv) above, a Transfer of all
right, title and interest of CPLV Tenant in the CPLV Lease to an Affiliate of
CPLV Tenant that is owned and Controlled by CEC (the “Affiliate Tenant
Transferee”), so long as a condition precedent to such Transfer, (A) there is no
Uncured CPLV Lease Event of Default, (B) Affiliate Tenant Transferee shall
assume all of the obligations of CPLV Tenant under the CPLV Lease SNDA, the CPLV
Security Documents and all other Loan Documents to which CPLV Tenant is a party,
in a manner reasonably satisfactory to Lender in all material respects,
including, without limitation, by entering into an assumption agreement in form
and substance satisfactory to Lender and Affiliate Tenant Transferee shall
execute and deliver to Lender, any modifications or amendments to such Loan
Documents reasonably required by Lender in connection with such Transfer and
shall take all such actions to continue the perfected security interest granted
to Borrower or Lender under the CPLV Security Documents, (C) Affiliate Tenant
Transferee must be able to satisfy all of the representations, warranties and
covenants set forth in the CPLV Lease SNDA, (D) CPLV Lease Guarantor shall
deliver a reaffirmation of the CPLV Lease Guaranty, in form and substance
reasonably acceptable to Lender, (E) CPLV Tenant, Affiliate Tenant Transferee
and any applicable CPLV Tenant Party shall execute and deliver an assignment and
assumption agreement in form and substance reasonably acceptable to Lender
pursuant to which, (x) all rights, title and interest of CPLV Tenant in the CPLV
Lease, the Management Agreement, the other CPLV Lease Documents, and the CPLV
Trademark Agreements, including all obligations and liabilities thereunder,
shall be assigned to and assumed by the Affiliate Tenant Transferee and (y) all
rights, title and interest of CPLV Tenant in its Personal Property and all other
assets or property of CPLV Tenant, including by not limited to, all rights and
interests to any CPLV Intellectual Property, and all of Tenant’s Property and
Tenant’s Pledged Property (as each such term is defined in the CPLV Lease) shall
be assigned to Affiliate Tenant Transferee, (F) Borrower or CPLV Tenant shall
deliver to Lender evidence that all necessary consents, approvals and licenses
required to be obtained from the Gaming Authorities in connection with such
Transfer and Affiliate Tenant Transferee and necessary to continue the operation
of the hotel and casino at the Property have been obtained, (G) Affiliate Tenant
Transferee must not have been the subject of any Bankruptcy Action within seven
(7) years prior to the date of the proposed Transfer (other than an involuntary
Bankruptcy Action that was not consented to by such Person and was discharged or
dismissed within ninety (90) days of the date such Bankruptcy Action was filed),
(H) (x) there shall be no material litigation or regulatory action pending or
threatened against the Affiliate Tenant Transferee which is not reasonably
acceptable to Lender and (y) Lender shall have performed searches and/or
received other diligence such that Lender is in compliance with Lender’s then
current “know your customer” requirements and Lender shall have received
Satisfactory Search Results for Affiliate Tenant Transferee, and (I) Borrower or
CPLV Tenant shall pay any and all out-of-pocket costs incurred in connection
with such Transfer (including, without limitation, Lender’s counsel fees and
disbursements and all recording fees, title insurance premiums and similar
amounts or taxes in connection with any documents delivered in connection with
such Transfer);

 

-113-



--------------------------------------------------------------------------------

(vi) one or a series of Transfers (except for a Pledge) of all the direct or
indirect stock, partnership interests or membership interests in CPLV Tenant in
connection with a transfer pursuant to Section 22.2(vi) of the CPLV Lease so
long as after giving effect to such Transfer, (A) a Person that is a Qualified
CPLV Tenant Transferee shall Control and own not less than 51% of the economic
and beneficial interests in CPLV Tenant; (B) the CPLV Lease Guaranteed
Obligations shall be guaranteed by (1) CEC (or following any Transfer under
Section 5.2.10(e)(i) above, the Replacement CEC Sponsor) so long as it shall
satisfy the conditions required to be a Qualified CPLV Replacement Guarantor
(other than clause (a) in the definition thereof) and delivers a reaffirmation
of the CPLV Lease Guaranty, in form and substance reasonably acceptable to
Lender contemporaneous with such Transfer, (2) a Person that Controls or is
under common Control with CPLV Tenant and satisfies the conditions required to
be a Qualified CPLV Replacement Guarantor (other than clause (a) in the
definition thereof) pursuant to a replacement guaranty substantially similar to
the CPLV Lease Guaranty or in such other form and substance as acceptable to
Lender or (3) on a joint and several basis, CEC (or following any Transfer under
Section 5.2.10(e)(i) above, the Replacement CEC Sponsor) together with one or
more Persons that Control or is under common Control with CPLV Tenant, that
shall together satisfy the conditions required to be a Qualified CPLV
Replacement Guarantor (other than clause (a) in the definition thereof) pursuant
to a joinder to the CPLV Lease Guaranty in form and substance reasonably
acceptable to Lender and (C) the Property is managed by the Manager under the
Management Agreement (or a Qualified Replacement Manager under a Replacement
Management Agreement in the event Borrower terminated Manager in accordance with
Section 16.5 of the Management Agreement and the terms hereunder (unless Lender
has consented in its sole and absolute discretion to the permanent termination
of the Management Agreement)) (clauses (A) through (C), collectively, the “CEC
Substantial Transfer Conditions”); or

(vii) after a Transfer pursuant to and in accordance with Section 5.2.10(e)(iv)
above, the Transfer of 100% of the direct or indirect legal and beneficial
interests in CPLV Tenant and/or the leasehold interest of CPLV Tenant in the
Property to a transferee so long as after giving effect to such Transfer,
(x) the CPLV Tenant or the replacement CPLV Tenant shall be a Qualified CPLV
Tenant Transferee (except clause (a)(3) thereunder if CEC (or following any
Transfer under Section 5.2.10(e)(i) above, the Replacement CEC Sponsor) shall
remain as Lease Guarantor) or a Qualified CPLV Tenant Transferee shall Control
and own not less than 51% of the economic and beneficial interests in such CPLV
Tenant, (y) the CPLV Lease is guaranteed by, either (A) a Qualified CPLV
Replacement Guarantor pursuant to a replacement guaranty substantially similar
to the CPLV Lease Guaranty or in such other form and substance as acceptable to
Lender or (B) solely with respect to the first Transfer of 100% of the direct or
indirect legal and beneficial interests in CPLV Tenant and/or the leasehold
interest of CPLV Tenant in the Property after a Transfer pursuant to and in
accordance with Section 5.2.10(e)(iv) above, CEC (or following any Transfer
under Section 5.2.10(e)(i) above, the Replacement CEC Sponsor), and (z) the
Property is managed by Manager under the Management Agreement or a Qualified
Replacement Manager under a Replacement Management Agreement, as applicable,

 

-114-



--------------------------------------------------------------------------------

provided, however, that with respect to each such Transfer: (A) immediately
after giving effect to such Transfer, (x) CPLV Tenant shall at all times be
Controlled by CEC or the applicable Person that obtains Control and ownership of
51% of the direct or indirect economic and beneficial interests in CPLV Tenant
in a Transfer pursuant to and in accordance with clauses (i), (iv), (vi) or
(vii) above, (y) the Property shall at all times be managed by Manager pursuant
to the Management Agreement or by a Person that was a Qualified Replacement
Manager at the time it entered into a Replacement Management Agreement pursuant
to and in accordance with a Transfer pursuant to and in accordance with this
Section 5.2.10(e) and provided that no change in the Manager shall be permitted
except as provided in clauses (iv) or (vii) above or if the Borrower terminates
the Manager pursuant to Section 16.5 of the Management Agreement and replaces
Manager with a Qualified Replacement Manager under a Replacement Management
Agreement) and (z) the CPLV Lease Guaranty and the CPLV Lease Guarantor shall
not be replaced except with a replacement CPLV Lease Guaranty from a Qualified
Replacement Guarantor or a Replacement CEC Sponsor in accordance with the terms
hereunder pursuant to a Transfer pursuant to and in accordance with clause (i),
(iv), (vi) or (vii) above, (B) Lender shall receive evidence that all necessary
consents, approvals and licenses required to be obtained from the Gaming
Authorities in connection with such Transfer and the CPLV Tenant Transferee and
any applicable Affiliates and necessary to continue the operation of the hotel
and casino at the Property have been obtained, (C) all Transfers must be made in
accordance with all Gaming Regulations, and in no event shall any such Transfer
result in a Gaming License Default and (D) Lender shall have the right to
perform any searches and/or request other diligence from transferee to permit
Lender to comply with its then current “know your customer” requirements,
including, but not limited to Patriot Act and OFAC searches and to the extent
that any Transfer (other than any Transfer of shares in a such Person that is a
Public Vehicle) will result in the transferee (either itself or collectively
with its affiliates) owning a 10% or greater equity interest (directly or
indirectly) in CPLV Tenant (that did not own a 10% or greater interest therein
as of the Closing Date), Lender’s receipt of the Satisfactory Search Results, as
a condition precedent to such Transfer.

5.2.11 CPLV Lease, CPLV Lease Documents and CPLV Trademark Agreements.

(a) Borrower shall not, without Lender’s prior written consent: (i) surrender,
terminate or cancel the CPLV Lease or any of the other CPLV Lease Documents,
including the CPLV Lease Guaranty or the CPLV Trademark Agreements; (ii) sell,
assign or transfer the CPLV Lease or any of the other CPLV Lease Documents,
including the CPLV Lease Guaranty or the CPLV Trademark Agreements, or any of
its rights thereunder; (iii) reduce or consent to the reduction of the term of
the CPLV Lease or any of the other CPLV Lease Documents or the CPLV Trademark
Agreements; (iv) reduce or consent to the reduction of the amount of the rent
payable to Borrower under the CPLV Lease or any of the other CPLV Lease
Documents; (v) reduce or consent to the reduction of any of the liabilities or
obligations of CPLV Lease Guarantor under the CPLV Lease Guaranty; or (vi) amend
or modify the CPLV Trademark Agreements, the CPLV Lease or any of the other CPLV
Lease Documents (including the

 

-115-



--------------------------------------------------------------------------------

CPLV Lease Guaranty) or otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the CPLV Lease or any of
the other CPLV Lease Documents (including the CPLV Lease Guaranty), provided,
that Borrower shall be permitted to enter into non-material amendments or
modifications to the CPLV Lease, so long as (A) no Event of Default is
continuing and no Uncured CPLV Lease Event of Default is continuing, (B) all
reasonable documented out-of-pocket costs and expenses incurred by Lender,
including, but not limited to, its reasonable documented attorneys’ fees shall
be paid by Borrower and (C) such amendment or modification of the CPLV Lease
shall not (1) increase Borrower’s obligations under the CPLV Lease or decrease
CPLV Tenant’s obligations thereunder (other than in a de minimis amount), (2)
diminish Borrower’s rights under the CPLV Lease, (3) diminish or adversely
affect any rights of Lender under the CPLV Lease or the Loan Documents,
(4) adversely impact the value of the Property or otherwise result in a Material
Adverse Effect, (5) result in the CPLV Lease not constituting a “true lease” and
(D) such amendment or modification is otherwise made in accordance with the
terms of the CPLV Lease. Notwithstanding anything to the contrary herein, at any
time after a Lease Foreclosure Transaction (as defined in the CPLV Lease),
Borrower shall not, without Lender’s prior written consent, amend, modify,
change, supplement, or otherwise alter, the CPLV Lease or any of the obligations
thereunder (other than an amendment in connection with such Lease Foreclosure
Transaction in accordance with the third to last paragraph of Section 22.2 of
the CPLV Lease and that otherwise complies with the terms of this Section
5.2.11(a)). Borrower shall promptly deliver to Lender, any modification to the
CPLV Lease entered into in accordance with this Section 5.2.11.

(b) Following the occurrence and during the continuance of an Event of Default
(other than a CPLV Lease Default so long as Borrower is proceeding to cure
subject to the terms and within the time periods set forth in Section 8.3
hereof), Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the CPLV Trademark Agreements, CPLV
Lease or any of the other CPLV Lease Documents without the prior written consent
of Lender, which consent may be granted, conditioned or withheld in Lender’s
sole discretion, except in the event such Event of Default arises solely from a
CPLV Lease Default in connection with the termination of the CPLV Lease in
accordance with Section 8.3.

(c) Borrower shall not at any time during the term of the Loan be or become an
Affiliate of CPLV Tenant.

5.2.12 CPLV Security Documents.

(a) Borrower shall not, without Lender’s prior written consent: (i) surrender,
terminate, cancel, amend or modify the CPLV Security Documents; (ii) sell,
assign or transfer the CPLV Security Documents; (iii) reduce or consent to the
reduction of any of the liabilities or obligations of CPLV Tenant under the CPLV
Security Documents; or (iv) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the CPLV
Security Documents.

 

-116-



--------------------------------------------------------------------------------

(b) Following the occurrence and during the continuance of an Event of Default
(other than a CPLV Lease Default so long as Borrower is proceeding to cure
subject to the terms and within the time periods set forth in Section 8.3 hereof
but solely to enforce a right or remedy against CPLV Tenant thereunder necessary
to effect a cure of such CPLV Lease Default and to otherwise comply with
Borrower’s obligations under the Loan Documents, so long as the same could not
reasonably be expected to impair the Collateral or Lender’s security interest
therein), Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the CPLV Security Documents without
the prior written consent of Lender, which consent may be granted, conditioned
or withheld in Lender’s sole discretion.

5.2.13 Ground Lease.

(a) Borrower shall not, without Lender’s written consent, not to be unreasonably
withheld, conditioned or delayed, fail to timely exercise any option or right to
renew or extend the term of the Ground Lease, and shall give immediate written
notice to Lender and shall execute, acknowledge, deliver and record any document
requested by Lender to evidence the lien of the Mortgage on such extended or
renewed lease term; provided, however, Borrower shall not be required to
exercise any particular such option or right to renew or extend to the extent
Borrower shall have received the prior written consent of Lender (which consent
may not be unreasonably withheld, delayed or conditioned) allowing Borrower to
forego exercising such option or right to renew or extend. If Borrower shall
fail to timely exercise any such option or right as aforesaid, Lender may
exercise the option or right as Borrower’s agent and attorney-in-fact as
provided above in Lender’s own name or in the name of and on behalf of a nominee
of Lender, as Lender may determine in the exercise of its sole and absolute
discretion.

(b) Borrower shall not waive, excuse, condone or in any way release or discharge
the Ground Lessor under the Ground Lease of or from Ground Lessor’s material
obligations, covenant and/or conditions under the Ground Lease without the prior
written consent of Lender, not to be unreasonably withheld, conditioned or
delayed.

(c) Borrower shall not, without Lender’s prior written consent, not to be
unreasonably withheld, conditioned or delayed, surrender, terminate, forfeit, or
suffer or permit the surrender, termination or forfeiture of, or change, modify
or amend the Ground Lease, other than an expiration of the Ground Lease pursuant
to its terms. Consent to one amendment, change, agreement or modification shall
not be deemed to be a waiver of the right to require consent to other, future or
successive amendments, changes, agreements or modifications. Any acquisition of
Ground Lessor’s interest in the Ground Lease by Borrower or any Affiliate of
Borrower shall be accomplished by Borrower in such a manner so as to avoid a
merger of the interests of lessor and lessee in such Ground Lease, unless
consent to such merger is granted by Lender.

5.2.14 REOA. (a) The Borrower hereby covenants and agrees with Lender with
respect to the REOA as follows:

(b) Borrower shall not, without Lender’s prior written consent, not to be
unreasonably withheld, conditioned or delayed, vote to materially and adversely
amend, modify or supplement, or consent to the material and adverse amendment,
modification or supplementation of, the Material REOA or any other REOA to the
extent the same could be

 

-117-



--------------------------------------------------------------------------------

reasonably expected to result in a Material Adverse Effect, except that
(i) Lender shall not unreasonably withhold or delay its consent to any amendment
or modification which is not reasonably likely to have a material adverse effect
upon the Borrower, the Property and (ii) no consent shall be required in
connection with (x) an amendment solely with respect to the extension of the
term of any REOA or (y) entering into an easement or similar agreement that is
contemplated and required to be entered into by Borrower pursuant to the terms
of a REOA;

(c) Borrower shall not, without the prior written consent of Lender, as
determined in its reasonable discretion, take (and hereby assigns to Lender
(exercisable during any Event of Default) any right it may have to take) any
action to terminate, surrender, vote to accept any termination or surrender of,
the REOA; and

(d) Borrower shall not assign (other than to Lender) or encumber (other than
Permitted Encumbrances) its rights under the REOA, provided that Borrower may
grant Tenant certain rights and obligations, but not a security interest, under
the REOAs as set forth in the CPLV Lease.

ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Property (which shall include the New
Hotel Tower upon any commencement of construction thereof) providing at least
the following coverages:

(i) comprehensive all risk “special form” insurance including, but not limited
to, loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, (A) in an amount equal to $2,500,000,000 per occurrence,
including a $300,000,000 per occurrence loss limit for named storm, in each case
on a replacement cost basis (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation;
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions or to be written on a no
co-insurance form; (C) providing for no deductible in excess of $10,000,000.00
for all such insurance coverage; provided however with respect to windstorm and
earthquake coverage, providing for a deductible not to exceed 5% of the total
insurable value of the Property; and (D) if any of the Improvements or the use
of the Property shall at any time constitute legal non-conforming structures or
uses, coverage for loss due to operation of law, demolition costs and increased
costs of construction in amounts acceptable to Lender. In addition, Borrower
shall obtain: (y) if any portion of the Improvements is currently or at any time
in the future located in a federally designated “special flood hazard area”,
flood hazard insurance in an amount equal to (1) the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended plus (2) such greater amount as is customarily
maintained by prudent owners of properties with a standard of operation and
maintenance comparable to the Property and reasonably acceptable to Lender based
upon limits which are typically required by institutional lenders originating
comparable loans on similarly situated properties, and (z) earthquake insurance
with limits no less than $300,000,000 per occurrence and in the annual
aggregate; provided that the insurance pursuant to clauses (y) and (z) hereof
shall be on terms consistent with the comprehensive all risk insurance policy
required under this subsection (i);

 

-118-



--------------------------------------------------------------------------------

(ii) business income or rental loss insurance on terms consistent with the
commercial property insurance policy required under subsection (i) above, (A)
with loss payable to Lender; (B) covering all risks required to be covered by
the insurance provided for in subsection (i) above; (C) in an amount equal to
one hundred percent (100%) of the projected gross revenues from the operation of
the Property (as reduced to reflect expenses not incurred during a period of
Restoration) for a period of at least twenty-four (24) months after the date of
the Casualty, such insurance being subject to loss limits set forth in
Section 6.1.(a)(i) above; and (D) containing an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of six (6) months from the date that the Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such business income or rental loss insurance shall be determined
prior to the date hereof and at least once each year thereafter based on
Borrower’s reasonable estimate of the gross revenues from the Property for the
succeeding twelve (12) month period. Notwithstanding the provisions of Section
2.7.1 hereof, all proceeds payable to Lender pursuant to this subsection shall
be CPLV Rent payable by CPLV Tenant under the CPLV Lease and any excess shall be
paid to CPLV Tenant. With respect to amounts applied to rents under the CPLV
Lease such amounts shall be held by Lender and shall be further applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
this Agreement and the other Loan Documents except to the extent such amounts
are actually paid out of the proceeds of such business income insurance;

(iii) at all times during which structural construction, structural repairs or
alterations are being made with respect to the Improvements (including during
construction of the New Hotel Tower), and only if the property and liability
coverage forms do not otherwise apply, (A) commercial general liability and
umbrella/excess liability insurance, covering claims related to the structural
construction, repairs or alterations being made at the Property which are not
covered by or under the terms or provisions of the below mentioned commercial
general liability and umbrella/excess liability insurance policies and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property and (4) with an agreed amount endorsement waiving
co-insurance provisions;

(iv) comprehensive boiler and machinery insurance in amounts as shall be
reasonably required by Lender on terms consistent with the commercial property
insurance policy required under subsection (i) above;

 

-119-



--------------------------------------------------------------------------------

(v) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be provided on an “occurrence” basis with a
combined limit of not less than $2,000,000.00 in the aggregate and $1,000,000.00
per occurrence; and (B) to cover at least the following hazards: (1) premises
and operations; (2) products and completed operations; (3) independent
contractors; (4) contractual liability for all insured contracts (5) liquor
liability and (6) acts of terrorism;

(vi) if applicable, commercial automobile liability coverage for all owned and
non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence of $1,000,000.00;

(vii) if applicable, worker’s compensation and employee’s liability subject to
the worker’s compensation laws of the applicable state;

(viii) umbrella and excess liability insurance, including acts of terrorism, in
an amount not less than $100,000,000 per occurrence on terms generally
consistent with the commercial general liability insurance policy required under
subsection (v) above and, including coverage for employer liability, liquor
liability and automobile liability, if applicable, which umbrella liability
coverage shall apply in excess of such supplemental coverage;

(ix) insurance against loss or damage by acts of terrorism, either included as
part of the property policy or as standalone coverage, in either case, in
amounts and on terms consistent with those required pursuant to Sections
6.1(a)(i) and (ii) above; provided, however, that if the Terrorism Risk
Insurance Program Reauthorization Act of 2015 (“TRIPRA”) or a similar or
subsequent statute is not in effect, Borrower shall be required to carry
terrorism insurance throughout the term of the Loan as required by the preceding
sentence but, in such event, Borrower shall not be required to spend on
terrorism insurance coverage more than two times the amount of the insurance
premium that is payable at such time in respect of the property and business
income/rental loss insurance (without giving effect to the cost of terrorism
coverage) required hereunder (“Terrorism Premium Cap”) and, if the cost of
terrorism insurance exceeds such amount, Borrower shall purchase the maximum
amount of terrorism insurance available with funds equal to the Terrorism
Premium Cap. For so long TRIPRA is in effect and continues to cover both foreign
and domestic acts, Lender shall accept terrorism insurance with coverage against
acts which are “certified” within the meaning of TRIPRA; and

(x) Employment Practices Liability, including third party coverage, in an amount
not less than $10,000,000.00 with respect to the Tenant:

(xi) Crime coverage in amounts not less than $8,000,000.00 with respect to the
Tenant;

(xii) Reserved;

 

-120-



--------------------------------------------------------------------------------

(xiii) upon sixty (60) days written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards, in each case, which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

(b) All insurance provided for in Section 6.1(a) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the reasonable approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by insurance companies authorized to do business in the
State and having a rating of “A: VIII” or better in the current Best’s Insurance
Reports and a claims paying ability rating of “A” or better by S&P and “A2” or
better by Moody’s, (if Moody’s rates the Securities and rates the applicable
insurance company. Notwithstanding the foregoing, Borrower shall be permitted to
maintain a portion of the property coverage with Aspen Specialty Insurance
Company (“Aspen”) and Starr Surplus Lines Insurance Company (“Starr”) on the
property policy in their current participation amounts and positions within the
syndicate provided that (x) the respective AM Best rating of either Aspen or
Starr as of the date hereof is not withdrawn or downgraded below the date hereof
and (y) at renewal of the current policy term, Borrower shall replace Aspen and
Starr with insurance companies meeting the rating requirements set forth
hereinabove. In addition, in the event that any of the insurance companies’
ratings fall below the requirements set forth above, Borrower shall have sixty
(60) days within which to replace such insurance company with an insurance
company that qualifies under the requirements set forth above. The Policies
described in Section 6.1 hereof (other than those strictly limited to liability
protection) shall designate Lender as loss payee. Prior to the expiration of the
Policies theretofore furnished to Lender, certificates of insurance evidencing
the renewal Policies, to be followed by complete copies of the Policies upon
issuance, accompanied by evidence satisfactory to Lender of payment of the
premiums due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender. Notwithstanding the foregoing, Borrower shall be permitted
to pay the premiums in installments to the insurance company and/or finance the
premiums through a premium finance company provided Borrower submits to Lender
proof of payment of each and every installment prior to the date such
installments become due and payable. Borrower shall, within three (3) Business
Days, forward to Lender a copy of each written notice received by Borrower of
any proposed or actual adverse modification, reduction or cancellation of any of
the Policies or of any of the coverages afforded under any of the Policies.

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder or shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a) hereof. Further, to
the extent the Policies providing terrorism coverage as set forth in Section
6.1(a)(ix) are maintained pursuant to a blanket insurance Policy that covers
more than one location within a one thousand foot radius of the Property (the
“Radius”), the limits of such blanket insurance Policy must be sufficient to
maintain terrorism coverage as set forth in this Section 6.1 for the Property
and any and all other locations combined within the Radius that are covered by
such blanket insurance policy calculated on a total insured value basis unless
(i) Borrower delivers to Lender an endorsement to the direct blanket insurance
Policy (and any reinsurance agreements with respect to a Captive Insurance
Company shall follow form in this regard), in form and substance acceptable to
Lender,

 

-121-



--------------------------------------------------------------------------------

guaranteeing priority payout privilege over any and all other locations insured
by the blanket insurance Policy in the event of a Casualty; or (ii) Borrower
provides such terrorism coverage by a separate Policy insuring only the Property
and otherwise in compliance with the provisions of Section 6.1. With regard to
any blanket insurance Policy with respect to property-related coverages (other
than terrorism), in the event a catastrophic loss or multiple losses at multiple
properties covered by such blanket insurance policy exhaust any per occurrence
or aggregate insurance limits under such policy, the Property shall be allocated
no less than its pro rata share of the proceeds with respect to such loss based
on the proportion that the limits bear to the total loss born by all the
properties affected by such catastrophic loss which are covered under such
blanket policy, with no property receiving an allocation exceeding the loss
suffered by such property.

(d) All Policies provided for or contemplated by Section 6.1(a) hereof, (other
than those required by Sections 6.1(vii), (x) and (xi) with respect to the
Tenant), shall list Borrower as a named insured or additional insured without
restrictions (or loss payee with respect to property-related coverages
maintained by the CPLV Tenant) and, with respect to liability policies, except
for the Policies referenced in Section 6.1(a)(vi), (vii), (x) and (xi) of this
Agreement, shall list Lender its successors and/or assigns as the additional
insured, as its interests may appear, and in the case of property policies,
including but not limited to terrorism, boiler and machinery, flood and
earthquake insurance, shall contain a standard non-contributing mortgagee clause
in favor of Lender providing that the loss thereunder shall be payable to
Lender. Nothing herein shall prohibit CPLV Tenant Lender and their respective
successors and/or assigns from being listed as additional insureds and receiving
the benefit of a non-contributing mortgage clause (“CPLV Tenant Lender
Endorsements”) to the extent required pursuant to the CPLV Tenant Loan and, in
either case, as their interests may appear. In no event shall any CPLV Tenant
Lender Endorsements impede or supersede Lender’s right to any proceeds in
connection with the Property.

(e) All property Policies shall contain clauses or endorsements to the effect
that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, or foreclosure or similar action, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

(ii) the Policy shall not be canceled without at least thirty (30) days written
notice to Lender, except ten (10) days’ notice for non-payment of premiums;

(iii) the issuers thereof shall give written notice to Lender if the issuers
elect not to renew the Policy prior to its expiration; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

-122-



--------------------------------------------------------------------------------

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of the insurance coverage as required hereunder after five
(5) Business Days’ notice to Borrower if prior to the date upon which any such
coverage will lapse or at any time Lender deems necessary (regardless of prior
notice to Borrower) to avoid the lapse of any such coverage. All premiums
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand and,
until paid, shall be secured by the Mortgage and shall bear interest at the
Default Rate.

(g) As an alternative to the Policies required to be maintained pursuant to the
preceding provisions of this Section 6.1, Borrower will not be in default under
this Section 6.1 if Borrower maintains (or causes to be maintained) Policies
which (i) have coverages, deductibles and/or other related provisions other than
those specified above and/or (ii) are provided by insurance companies not
meeting the ratings requirements set forth above (any such Policy, a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-
Conforming Policies (or permitting such Non-Conforming Policies to be obtained),
Borrower shall have received (1) Lender’s prior written consent thereto and
(2) confirmed that Lender has received a Rating Agency Confirmation with respect
to any such Non-Conforming Policy. Notwithstanding the foregoing, Lender hereby
reserves the right to deny its consent to any Non-Conforming Policy regardless
of whether or not Lender has consented to the same on any prior occasion.

(h) Notwithstanding the foregoing rating requirements as set forth in
Section 6.1(b), the terrorism coverage required in Section 6.1(a)(ix) may be
written by a non-rated captive insurer owned by CEC (“Captive Insurance
Company”), provided the following conditions are met and continue to be
satisfied with respect to such Captive Insurance Company:

(i) TRIPRA or a similar or subsequent statute shall be in full force and effect;

(ii) the terrorism Policy issued by such Captive Insurance Company, together
with any other terrorism Policy then in effect issued by one or more insurance
companies which shall satisfy the requirements of Section 6.1, provides a limit
in compliance with the requirements of Section 6.1(a)(ix) and, as applicable,
Section 6.1(c) above;

(iii) except with respect to the deductibles permitted under Section 6.1, those
covered losses under terrorism policies which are not reinsured by the federal
government under TRIPRA and paid to the Captive Insurance Company shall be
reinsured with a cut-through endorsement by insurance companies which shall be
rated “A:VIII” or better in the current Best’s Insurance Reports and at least
“A” with S&P and “A2” with Moody’s, to the extent Moody’s rates the Securities
and rates the applicable insurance company;

(iv) all re-insurance agreements between such Captive Insurance Company and all
such re-insurance companies providing the referenced re-insurance shall be
subject to reasonable approval of Lender. Lender confirms that it has received
and approved such agreements as of the Closing Date and that any material and
adverse changes to such form of re-insurance agreement shall be subject to
reasonable approval of Lender;

 

-123-



--------------------------------------------------------------------------------

(v) such Captive Insurance Company shall not be subject to a bankruptcy or
similar insolvency proceeding;

(vi) such Captive Insurance Company shall be prohibited from conducting other
business unrelated to the operation of the captive (the operation of the captive
being the issuance of policies and purchase of reinsurance and other like
services in connection with properties in which Tenant, Borrower or Affiliates
of Tenant or Borrower have a management and/or ownership interest and obtaining
letters of credit or backstopping or otherwise collateralizing or supporting
letters of credit for the purpose of insurance and surety bonds, including for
the benefit of its Affiliates);

(vii) such Captive Insurance Company shall be licensed in any state of the
United States of America or such other jurisdiction reasonably acceptable to
Lender and qualified to issue the terrorism Policy in accordance with all
applicable Legal Requirements;

(viii) such Captive Insurance Company shall qualify for the reinsurance and
other benefits afforded insurance companies under TRIPRA in accordance with the
regulations as currently constituted;

(ix) no law or regulation, or formal written opinion, statement, or decree
binding on a Governmental Authority, shall have been issued by any Governmental
Authority providing that any insurance company or program which is similar to
such Captive Insurance Company or its program does not qualify for such
benefits;

(x) Lender shall have received each of the following, each of which shall be
subject to the reasonable approval of the Lender:

 

  (A) the organizational documents of such Captive Insurance Company;

 

  (B) any regulatory agreements of such Captive Insurance Company;

 

  (C) the license for the State of Nevada or such other jurisdiction as
applicable for such Captive Insurance Company;

 

  (D) the form of the Policy to be used by such Captive Insurance Company to
provide the insurance coverage described above;

 

  (E) a description of the structure and amount of reserves and capitalization
of such Captive Insurance Company;

Lender confirms that it has received and approved the items listed in clauses
(A) through (E) above.

(xi) the organizational documents of such Captive Insurance Company shall not be
materially amended without the prior written consent of Lender, which consent
shall not be unreasonably withheld, conditioned or delayed; and

 

-124-



--------------------------------------------------------------------------------

(xii) except as otherwise expressly set forth above, all such insurance provided
by such Captive Insurance Company to Borrower, with respect to the Property,
shall otherwise comply with all other terms and conditions of Section 6.1;

(xiii) in the event that an official written Interpretive Letter or Interim
Guidance (as such terms are used on the official website of the United States
Treasury Department) is published by the United States Treasury Department with
respect to TRIPRA binding on a Governmental Authority with respect to Borrower
and which provides that any insurance company or program which is similar to
such Captive Insurance Company or its program does not qualify for the benefits
under TRIPRA, then Borrower shall be required to procure a terrorism Policy
otherwise complying with the above provisions. If any such Interpretive Letter
or Interim Guidance referred to in this paragraph provides (A) for a period
during which the Treasury Department will defer or suspend enforcement of the
provisions of such Interpretive Letter or Interim Guidance, then Borrower shall
have the right to defer procurement of a replacement terrorism Policy until the
expiration of such deferral or suspension period or (B) that existing programs
would be exempt from the Interpretive Letter or Interim Guidance, then Borrower
shall not be required to procure a replacement terrorism Policy; and

(xiv) in the event that an official written Interpretive Letter or Interim
Guidance (as such terms are used on the official website of the United States
Treasury Department) is published by the United States Treasury Department with
respect to the TRIPRA which is not binding on a Governmental Authority with
respect to Borrower and which provides that any insurance company or program
which is similar to such Captive Insurance Company or its program does not
qualify for the benefits under TRIPRA, then Borrower shall have the right to
challenge such official written Interpretive Letter or Interim Guidance, as the
case may be, by appropriate proceedings and in the event that such challenge is
not successfully concluded within two hundred seventy (270) days after the
publication of such Interpretive Letter or Interim Guidance, then Borrower shall
have an additional period of ninety (90) days to procure a terrorism Policy
otherwise complying with the provisions of this Section 6.1. In addition, if any
Interpretive Letter or Interim Guidance provides that any insurance company or
program which is similar to such Captive Insurance Company or its program does
not qualify for the benefits under TRIPRA and provides, further, (A) for a
period during which the Treasury Department will defer or suspend enforcement of
the provisions of such Interpretive Letter or Interim Guidance which is greater
than two hundred seventy (270) days, then Borrower shall have the right to defer
procurement of a replacement terrorism Policy until the expiration of such
deferral or suspension period or (B) that existing programs would be exempt from
the Interpretive Letter or Interim Guidance, then Borrower shall not be required
to procure a replacement Terrorism Policy.

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such damage to Lender and shall, or shall cause CPLV Tenant
to, promptly (but in no event later than two hundred seventy (270) days after
such Casualty or Condemnation, whichever the case may be, occurs, so long as
Borrower shall otherwise take all actions to remedy any life safety issues
necessary to avoid imminent danger to the health or safety of Persons at the
Property or the Property during such period) commence and diligently prosecute
the completion of the Restoration of the Property (or the applicable portion
thereof, as applicable) pursuant to

 

-125-



--------------------------------------------------------------------------------

Section 6.4 hereof to substantially the same condition the Property was in
immediately prior to such Casualty, with such alterations as may be reasonably
approved by Lender and otherwise in accordance with Section 6.4 hereof. Borrower
shall or shall cause CPLV Tenant to pay all costs of such Restoration whether or
not such costs are covered by insurance. Lender may, but shall not be obligated
to make proof of loss if not made promptly by Borrower or CPLV Tenant. In
addition, Lender may participate in any settlement discussions with any
insurance companies (and shall approve the final settlement, which approval
shall not be unreasonably withheld or delayed) with respect to any Casualty in
which the Net Proceeds or the costs of completing the Restoration are equal to
or greater than $50,000,000.00 and Borrower shall deliver to Lender all
instruments reasonably required by Lender to permit such participation.

Section 6.3 Condemnation. (a) Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments reasonably requested by it to permit such participation. Borrower
shall or shall cause CPLV Tenant to, at its expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If any portion of the Property is taken
by a condemning authority, Borrower shall or shall cause CPLV Tenant to,
promptly commence and diligently prosecute the Restoration of the Property
pursuant to Section 6.4 hereof and otherwise comply with the provisions of
Section 6.4 hereof. If the Property is sold, through foreclosure or otherwise,
prior to the receipt by Lender of the Award, Lender shall have the right,
whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan or any portion thereof is included in a REMIC Trust
and, immediately following a release of any portion of the Lien of the Mortgage
in connection with a Condemnation of a Property (but taking into account any
proposed Restoration on the remaining portion the Property), the Loan-to-Value
Ratio is greater than 125% (such value to be determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC Trust),
the principal balance of the Loan must be prepaid down by an amount not less
than the least of the following amounts: (i) the Condemnation Proceeds, (ii) the
fair market value of the released property at the time of the release, or
(iii) an amount such that the Loan-to-Value Ratio (as so determined by Lender)
does not increase after the release, unless Lender receives an opinion of
counsel that if such amount is not paid, the Securitization will not fail to
maintain its status as a REMIC Trust as a result of the related release of such
portion of the Lien of the Mortgage. Any such prepayment shall be deemed a
voluntary prepayment and shall be subject to Section 2.4.1 hereof (other than
the requirements to prepay the Debt in full and provide thirty (30) days notice
to Lender).

 

-126-



--------------------------------------------------------------------------------

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of the Property:

(a) If the Net Proceeds shall be less than $50,000,000 (the
“Casualty/Condemnation Threshold Amount”) and the costs of completing the
Restoration shall be less than the Casualty/Condemnation Threshold Amount, the
Net Proceeds will be disbursed by Lender to Borrower (or if directed by
Borrower, to CPLV Tenant) upon receipt for Restoration in accordance with the
terms hereunder, provided that Borrower certifies to Lender in an Officer’s
Certificate that (x) subject to the CPLV Lease SNDA, no Event of Default shall
have occurred and be continuing at the time of the disbursement and (y) Borrower
will (or will cause CPLV Tenant to) complete the Restoration in compliance with
all of the conditions set forth in Section 6.4(b)(i)(A), (C), (F), (G) (H) and
(I) hereof and agrees to expeditiously commence and to satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement. Borrower shall thereafter commence and complete such Restoration with
due diligence in accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Casualty/Condemnation
Threshold Amount or the costs of completing the Restoration is equal to or
greater than Casualty/Condemnation Threshold Amount Lender shall make the Net
Proceeds available to Borrower (or if directed by Borrower, CPLV Tenant) for the
Restoration in accordance with the provisions of this Section 6.4. The term “Net
Proceeds” for purposes of this Section 6.4 shall mean: (i) the net amount of all
insurance proceeds received by Lender pursuant to Section 6.1(a)(i), (iv), (ix)
and (x) as a result of such damage or destruction, after deduction of its
reasonable out-of-pocket costs and expenses (including, but not limited to,
reasonable outside counsel fees), if any, in collecting same (“Insurance
Proceeds”), or (ii) the net amount of the Award, after deduction of Lender’s
reasonable out-of-pocket costs and expenses (including, but not limited to,
reasonable outside counsel fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.

(i) The Net Proceeds shall be made available to Borrower (or if directed by
Borrower, CPLV Tenant) for Restoration, provided that each of the following
conditions are met:

(A) no Event of Default shall have occurred and be continuing (or, if Borrower
is performing the Restoration on behalf of CPLV Tenant, to the extent an Uncured
CPLV Lease Event of Default shall have occurred and be continuing so long as no
Event of Default shall have occurred and be continuing and Borrower shall have
agreed to complete the Restoration on behalf of the CPLV Tenant);

(B) intentionally omitted;

(C) the CPLV Lease and the Forum Shops Lease remains in full force and effect
during and after the completion of the Restoration;

 

-127-



--------------------------------------------------------------------------------

(D) Borrower or CPLV Tenant shall commence the Restoration as soon as reasonably
practicable (but in no event later than one hundred eighty (180) days after such
Casualty or Condemnation, whichever the case may be, occurs) and shall
diligently pursue the same to satisfactory completion;

(E) Lender shall be satisfied in its reasonable discretion that any operating
deficits, including all scheduled payments of principal and interest under the
Note, which will be incurred with respect to the Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower
or CPLV Tenant;

(F) Lender shall be satisfied in its reasonable discretion that the Restoration
will be completed on or before the earliest to occur of (1) the Maturity Date,
or (2) the earliest date required for such completion under the terms of the
CPLV Lease, the Ground Leases and the Forum Shops Lease;

(G) the Property and the use thereof after the Restoration will be in compliance
in all material respects with and permitted under all applicable Legal
Requirements;

(H) the Restoration shall be done and completed by Borrower or CPLV Tenant in an
expeditious and diligent fashion and in compliance in all material respects with
all applicable Legal Requirements;

(I) in the case of a Condemnation, such Condemnation does not result in the loss
of legal access to the Property or the Improvements;

(J) intentionally omitted;

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s or CPLV Tenant’s architect or
engineer stating the entire cost of completing the Restoration, which budget
shall be subject to Lender’s reasonable approval; and

(L) the Net Proceeds together with any cash or cash equivalent or any Letter of
Credit deposited by Borrower or CPLV Tenant with Lender are sufficient in
Lender’s reasonable discretion to cover the cost of the Restoration.

(ii) The Net Proceeds shall be held by Lender in an interest-bearing Eligible
Account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and Other
Obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower (or if directed by Borrower, CPLV Tenant)
from time to time during the course of the Restoration, upon receipt of evidence
satisfactory to Lender that (A) all materials installed and work and labor
performed in connection with the Restoration have been paid for in full (except
to the extent that they are to be paid for out of the requested

 

-128-



--------------------------------------------------------------------------------

disbursement or are being contested in accordance with the Loan Documents (or
which are being contested by CPLV Tenant in accordance with the CPLV Lease and
the CPLV Lease SNDA)), and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property which have
not either been fully bonded to the satisfaction of Lender and discharged of
record or in the alternative fully insured to the satisfaction of Lender by the
title company issuing the Title Insurance Policy. Notwithstanding the foregoing,
any Net Proceeds that relate to the portion of the Property that is subject to
the Ground Lease and is equal to or in excess of $20,000,000 shall be held by a
third party escrow agent reasonably acceptable to Lender in accordance with the
terms of the Ground Lease.

(iii) All plans and specifications required in connection with any Restoration
in which the Net Proceeds shall equal or exceed the Casualty/Condemnation
Threshold Amount or the costs of completing such Restoration is greater than the
Casualty/Condemnation Threshold Amount shall be subject to prior review and
acceptance in all respects by Lender and by an independent consulting engineer
selected by Lender (the “Casualty Consultant”), such approval not to be
unreasonably withheld, conditioned or delayed. Lender shall have the use of the
plans and specifications and all permits, licenses and approvals required or
obtained in connection with the Restoration. The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts under which they have been engaged, shall be subject to prior review
and reasonable approval by Lender and the Casualty Consultant. All actual,
reasonable and out-of-pocket costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including, without
limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower within five (5) Business Days of
demand. Lender shall grant or deny any consent required for any Restoration
under this Section 6.4 within ten Business Days after the receipt of the
applicable request and all documents reasonably necessary in connection
therewith. In the event that Lender fails to respond within such ten day period
and such request was marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND
LENDER” and the envelope containing the such notice shall have been marked
“PRIORITY-DEEMED APPROVAL MAY APPLY”, and Borrower has submitted a second
request for consent after such ten (10) Business Day period accompanied by all
documents reasonably necessary in connection therewith, which such second notice
shall have been marked in bold lettering with the following language: “LENDER’S
RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE
PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER”
and the envelope containing the Second Notice shall have been marked
“PRIORITY-DEEMED APPROVAL MAY APPLY”, then in the event that Lender shall fail
to respond to such second notice within the ten (10) Business Day period, such
failure to respond shall be deemed to be the consent and approval of Lender to
the requested item, provided, that Lender requesting additional and/or clarified
information, in addition to approving or denying any request (in whole or in
part), shall be deemed a response by Lender for purposes of the foregoing.

 

-129-



--------------------------------------------------------------------------------

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until such time as the Casualty Consultant certifies to Lender that
fifty percent (50%) of the Restoration has been completed in accordance with the
terms hereunder and thereafter, five percent (5%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
or CPLV Tenant from contractors, subcontractors and materialmen engaged in the
Restoration. The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate governmental and quasi-governmental authorities, and Lender
receives evidence reasonably satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the Casualty
Retainage; provided, however, that Lender will release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, any contractor, subcontractor or materialman with a
contract in excess of $1,000,000 delivers the lien waivers (which may be
conditioned upon receipt of payment) and evidence of payment in full of all sums
due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives Lender receives a title search for the Property indicating
that the Property is free from all liens, claims and other encumbrances not
previously approved by Lender or upon reasonable request of Lender and if
reasonably available in the jurisdiction, an endorsement to the Title Insurance
Policy insuring] the continued priority of the lien of the Mortgage and evidence
of payment of any premium payable for such endorsement. If required by Lender,
the release of any such portion of the Casualty Retainage shall be approved by
the surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty

 

-130-



--------------------------------------------------------------------------------

Consultant to be incurred in connection with the completion of the Restoration,
Borrower shall or shall cause CPLV Tenant to deposit the deficiency (the “Net
Proceeds Deficiency”) in the form of cash, cash equivalents or a Letter of
Credit, with Lender before any further disbursement of the Net Proceeds shall be
made. The Net Proceeds Deficiency deposited with Lender shall be held by Lender
and shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents, provided any Net Proceeds Deficiency deposited by CPLV Tenant shall
be subject to the terms of the CPLV Lease SNDA.

(vii) The excess, if any, of the Net Proceeds (and the remaining balance, if
any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall, subject to the
CPLV Lease SNDA, be deposited in the Cash Management Account to be disbursed in
accordance with this Agreement, unless an Event of Default shall have occurred
and shall be continuing or a Mezzanine Loan Default shall have occurred and be
continuing. If no Event of Default is continuing, but one or more Mezzanine Loan
Defaults shall have occurred and be continuing, the Excess Net Proceeds shall be
distributed to the senior Mezzanine Lender with respect to which such Mezzanine
Loan Default shall have occurred and be continuing to be applied in accordance
with the Mezzanine Loan Documents.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 2.4.2 hereof, whether or not then
due and payable in such order, priority and proportions as Lender in its sole
discretion shall deem proper, or, at the discretion of Lender, the same may be
paid, either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its discretion.

(d) In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title, subject to the terms of
the CPLV Lease and the CPLV Lease SNDA.

(e) Notwithstanding anything to the contrary contained in the Ground Lease with
respect to the disbursement of Insurance Proceeds or Condemnation Proceeds, the
provisions set forth in this Agreement and the other Loan Documents shall govern
and Borrower hereby agrees that compliance with the terms of this Agreement and
the other Loan Documents with respect to disbursement for Restoration shall not
create a default under the terms and provisions of the Ground Lease. Borrower
shall not grant its consent, approval or waiver with respect to any disbursement
of Insurance Proceeds or Condemnation Proceeds in respect of any

 

-131-



--------------------------------------------------------------------------------

portion of the Property subject to the Ground Lease (if such disbursement would
violate the terms and provisions of this Section 6.4) as may be requested or
required in connection with the terms and provisions of the Ground Lease without
first obtaining the written consent, approval, or waiver of Lender.

(f) With respect to insurance proceeds received by Lender pursuant to
Section 6.1(a)(ii) hereof, if Lender has received evidence satisfactory to
Lender or has otherwise determined in its reasonable discretion that a portion
of the aggregate insurance proceeds received by Lender as a result of a Casualty
or Condemnation was designated by the insurance company for business income or
rental loss pursuant to Section 6.1(a)(ii) hereof, Lender shall disburse such
portion of the insurance proceeds to Borrower (so long as there is no Event of
Default, or if directed by Borrower, CPLV Tenant so long as there is no Uncured
CPLV Lease Event of Default and Borrower has demonstrated to Lender’s reasonable
satisfaction that the remaining Net Proceeds (together with any cash, cash
equivalents or Letter of Credit delivered to Lender under this Section 6.4 with
respect to the Restoration) that have been received as a result of a Casualty or
Condemnation are sufficient to pay one hundred percent (100%) of the cost of the
Restoration in accordance with the terms hereunder.

(g) Notwithstanding anything to the contrary in this Section 6.4, in the event
75% or less of the New Hotel Tower is damaged or destroyed by a Casualty (a
“Partial Casualty”), Borrower shall use the Net Proceeds from the Casualty of
the New Hotel Tower to restore the New Hotel Tower as nearly as possible to the
condition the New Hotel Tower was in immediately prior to such Partial Casualty
in accordance with this Section 6.4, including satisfaction of the conditions
required for disbursement of the Net Proceeds for such Restoration. In the event
more than 75% of the New Hotel Tower is damaged or destroyed by a Casualty (a
“Total Casualty”) and the Net Proceeds are sufficient to restore the New Hotel
Tower, Borrower shall use the Net Proceeds to restore the New Hotel Tower as
nearly as possible to the condition the New Hotel Tower was in immediately prior
to such Total Casualty in accordance with this Section 6.4. If the Net Proceeds
are not sufficient to restore the New Hotel Tower, Borrower shall elect to
either (i) restore the New Hotel Tower as nearly as possible to the condition
the New Hotel Tower was in immediately prior to such Total Casualty in
accordance with this Section 6.4, or (ii) not restore the New Hotel Tower. If
Borrower elects not to restore the New Hotel Tower, the Net Proceeds from the
Casualty of the New Hotel Tower shall be disbursed to CPLV Tenant, provided
however, that prior to making such disbursement there shall be sufficient funds
on deposit with Lender to cover one hundred fifteen percent (115%) of (i) if the
Casualty that affect the New Hotel Tower also affected other portions of the
Property (excluding the New Hotel Tower), the estimated cost (as reasonably
determined by the Casualty Consultant) to restore the remaining portions of the
Property (excluding the New Hotel Tower) as nearly as possible to the condition
the Property was in as of the Closing Date (with such changes or alterations
that are reasonably approved by Landlord) and (ii) the estimated cost (as
reasonably determined by the Casualty Consultant) to restore the portion of the
Property where the New Hotel Tower was located to its condition as of the
Closing Date (with such changes and alterations as reasonably approved by the
Lender).

(h) Notwithstanding anything to the contrary in this Section 6.4, to the extent
Borrower is required to undertake and complete Restoration, Borrower shall have
the right to instead cause CPLV Tenant to undertake and complete such
Restoration and, in such event, Borrower shall cause CPLV Tenant to comply with
this Section 6.4.

 

-132-



--------------------------------------------------------------------------------

ARTICLE VII – RESERVE FUNDS

Section 7.1 Reserved.

Section 7.2 Tax and Insurance Escrow Fund. Borrower shall, or shall cause CPLV
Tenant to, pay to Lender or if amounts are being deposited by CPLV Tenant in
accordance with the CPLV Lease SNDA, deposit into an account in the name of CPLV
Tenant held by an Eligible Institution subject to a security interest in favor
of Borrower and assigned to Lender and subject to the control of Lender pursuant
to a Tax and Insurance Reserve Control Agreement, (a) on the Closing Date an
initial deposit in the amount of $5,506,224.22 (the “Initial Tax Reserve
Deposit”) and (b) on each Payment Date thereafter (i) one-twelfth (1/12) of the
Taxes and Other Charges that Lender reasonably estimates will be payable during
the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes and Other Charges at least thirty
(30) days prior to the incurrence of Additional Charges, and (ii) one- twelfth
(1/12) of the Insurance Premiums that Lender reasonably estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies (said amounts in (a) and (b) above hereinafter called the “Tax and
Insurance Escrow Fund” and the account in which such amounts are held shall
hereinafter be referred to as the “Tax and Insurance Reserve Account”) provided
that, (x) other than with respect to the Initial Tax Reserve Deposit, to the
extent that (i) an amount not less than the Initial Tax Reserve Deposit is on
deposit in the Tax and Insurance Escrow Fund, (ii) no Event of Default (other
than a CPLV Lease Default so long as Borrower is proceeding to cure subject to
the terms and within the time periods set forth in Section 8.3 hereof) is
continuing, (iii) all Taxes and Other Charges are paid by Borrower or CPLV
Tenant on or prior to the incurrence of Additional Charges and (iv) Borrower
delivers or causes CPLV Tenant to deliver to Lender, evidence reasonably
acceptable to Lender that all Taxes and Other Charges have been paid on or prior
to the incurrence of Additional Charges, neither Borrower nor CPLV Tenant shall
be required to deposit amounts required under this Section 7.2 for Taxes and
Other Charges for such month. Lender will apply the Tax and Insurance Escrow
Fund to payments of Taxes and Other Charges and Insurance Premiums required to
be made by Borrower pursuant to Section 5.1.2 hereof and under the Mortgage and
(y) to the extent that any of the insurance required to be maintained by
Borrower under this Agreement and/or any other Loan Document is effected under a
blanket policy reasonably acceptable to Lender insuring substantially all of the
real property owned, directly or indirectly, by CPLV Lease Guarantor, neither
Borrower nor CPLV Tenant shall be required to make deposits pursuant to the
foregoing with respect to Insurance Premiums. In making any payment relating to
the Tax and Insurance Escrow Fund, Lender may do so according to any bill,
statement or estimate procured from the appropriate public office (with respect
to Taxes) or insurer or agent (with respect to Insurance Premiums), without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof. If the amount of the Tax and Insurance Escrow Fund shall exceed the
amounts due for Taxes, Other Charges and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, in its sole discretion, return any excess

 

-133-



--------------------------------------------------------------------------------

to Borrower or CPLV Tenant or credit such excess against future payments to be
made to the Tax and Insurance Escrow Fund. If at any time Lender reasonably
determines that the Tax and Insurance Escrow Fund is not or will not be
sufficient to pay Taxes, Other Charges and Insurance Premiums by the dates set
forth in (a) and (b) above, Lender shall notify Borrower of such determination
and Borrower shall, or shall cause CPLV Tenant to, increase its monthly payments
to Lender by the amount that Lender reasonably estimates is sufficient to make
up the deficiency at least thirty (30) days prior to the incurrence of
Additional Charges with respect to Taxes and Other Charges and/or thirty
(30) days prior to expiration of the Policies, as the case may be.
Notwithstanding anything in this Agreement to the contrary, Borrower shall not
be in default under the Loan for failure to pay Taxes and Other Charges or
Insurance Premiums if and to the extent there are sufficient Tax and Insurance
Escrow Funds on deposit to timely pay Taxes and Other Charges or Insurance
Premiums, as applicable.

Section 7.3 Replacements and Replacement Reserve.

7.3.1 Replacement Reserve Fund. Borrower shall, or shall cause CPLV Tenant to,
pay to Lender or if amounts are being deposited by CPLV Tenant in accordance
with the CPLV CPLV Lease SNDA, deposit into an account in the name of CPLV
Tenant held by an Eligible Institution subject to a security interest in favor
of Borrower and assigned to Lender and subject to the control of Lender pursuant
to a Replacement Reserve Control Agreement, (a) on the Closing Date an initial
deposit in the amount of $3,186,001.00 and (b) on each Payment Date thereafter,
the Replacement Reserve Monthly Deposit to be used for FF&E replacements,
repairs and maintenance capital expenditures required to be made to the Property
and the improvements (collectively, the “Replacements”). Amounts so deposited
shall hereinafter be referred to as the “Replacement Reserve Fund” and the
account in which such amounts are held shall hereinafter be referred to as the
“Replacement Reserve Account”.

7.3.2 Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower or if
directed by Borrower, CPLV Tenant only for the costs of the Replacements. Lender
shall not be obligated to make disbursements from the Replacement Reserve
Account to reimburse Borrower or CPLV Tenant for the costs of routine
maintenance to the Property, replacements of inventory, or for any costs with
respect to construction of the New Hotel Tower.

(b) Lender shall disburse to Borrower (or if Borrower delivers a written
notification to Lender that CPLV Tenant has the right to request and receive
disbursements from the Replacement Reserve Account, CPLV Tenant in accordance
with the terms of the CPLV Lease SNDA) the Replacement Reserve Funds from the
Replacement Reserve Account to pay for the actual costs of Replacements or to
reimburse Borrower or CPLV Tenant therefor from time to time promptly upon
satisfaction by Borrower of each of the following conditions: (i) Borrower (or
CPLV Tenant, if applicable) shall submit a written request for payment to Lender
at least ten (10) days prior to the date on which Borrower (or CPLV Tenant, if
applicable) requests such payment be made and specifies the Replacements to be
paid, (ii) on the date such payment is to be made, subject to the CPLV Lease
SNDA, no Event of Default shall exist and remain uncured and (iii) Lender shall
have received an Officer’s Certificate (or if the disbursement is being made to
CPLV Tenant, a certification from an officer of CPLV Tenant): (A) stating that
all Replacements to be funded by the requested disbursement have been or will be
performed

 

-134-



--------------------------------------------------------------------------------

in good and workmanlike manner and in accordance with all applicable federal,
state and local laws, rules and regulations, in all material respects,
(B) identifying each Person that supplied materials or labor in connection with
such Replacements to be funded by the requested disbursement, and (C) stating
that each such Person has been paid or will be paid the amounts then due and
payable to such Person in connection with the Replacements with the proceeds of
such disbursement, such Officer’s Certificate (or if the disbursement is being
made to CPLV Tenant, a certification from an officer of CPLV Tenant) to be
accompanied by, if reasonably requested by Lender, other evidence of payment
reasonably satisfactory to Lender. Lender shall not be required to make
disbursements from the Replacement Reserve Account more frequently than once in
any calendar month and the total cost of the requested disbursement shall be in
an amount greater than Twenty-Five Thousand and No/100 Dollars ($25,000.00) and
such disbursement shall be made only upon satisfaction of each condition
contained in this Section 7.3.2. In no event shall Lender be obligated to
disburse funds to Borrower from the Replacement Reserve Account if an Event of
Default or Mezzanine Loan Default exists (other than a CPLV Lease Default so
long as Borrower is proceeding to cure subject to the terms and within the time
periods set forth in Section 8.3 hereof) or, if a disbursement is being made to
CPLV Tenant, an Uncured CPLV Lease Event of Default exists.

7.3.3 Performance of Replacements. (a) Borrower shall, or shall cause CPLV
Tenant to, make Replacements when required in order to keep the Property in
condition and repair consistent with other comparable properties in the same
market segment in the metropolitan area in which the Property is located, and to
keep the Property or any portion thereof from deteriorating. Borrower shall, or
shall cause CPLV Tenant to, complete all Replacements in a good and workmanlike
manner as soon as practicable following the commencement of making each such
Replacement.

(b) Lender reserves the right, at its option (except in the event Replacements
are being made by CPLV Tenant in accordance with the terms of the CPLV Lease,
the CPLV Lease SNDA and the terms hereunder), to approve all contracts or work
orders in excess of $2,000,000 with materialmen, mechanics, suppliers,
subcontractors, contractors or other parties providing labor or materials in
connection with the Replacements, not to be unreasonably withheld, conditioned
or delayed. Upon Lender’s request, Borrower shall, or shall cause CPLV Tenant
to, assign any contract or subcontract in excess of $2,000,000 to Borrower, to
be collaterally assigned by Borrower to Lender.

(c) In the event Lender determines in its good faith reasonable discretion that
any Replacement is not being performed in a workmanlike or timely manner or that
any Replacement has not been completed in a workmanlike or timely manner, upon
three (3) Business Days written notice to Borrower, Lender shall have the option
to withhold disbursement for such unsatisfactory Replacement and in the event
such Replacement shall not be performed in workmanlike and timely manner within
ten (10) Business Days of such notice, during an Event of Default (other than a
CPLV Lease Default so long as Borrower is proceeding to cure subject to the
terms and within the time periods set forth in Section 8.3 hereof), Lender may
elect to proceed under existing contracts or to contract with third parties to
complete such Replacement and subject to the CPLV Lease SNDA, to apply the
Replacement Reserve Fund toward the labor and materials necessary to complete
such Replacement, without providing any prior notice to Borrower to exercise any
and all other remedies available to Lender upon an Event of Default hereunder.

 

-135-



--------------------------------------------------------------------------------

In order to facilitate Lender’s completion or making of such Replacements
pursuant to Section 7.3.3(c) above, Borrower grants, and shall cause CPLV Tenant
to grant to, Lender the right to enter onto the Property (subject to the rights
of Tenants under Leases and the rights of third-party occupants and applicable
Gaming Laws) at reasonable times and upon reasonable prior notice to Borrower
and perform any and all work and labor necessary to complete or make such
Replacements and/or employ watchmen to protect the Property from damage. All
sums so expended by Lender, to the extent the Replacement Reserve Fund are not
sufficient, shall be deemed to have been advanced under the Loan to Borrower and
secured by the Mortgage. For this purpose Borrower constitutes and appoints
Lender its true and lawful attorney-in-fact with full power of substitution to
complete or undertake such Replacements in the name of Borrower. Such power of
attorney shall be deemed to be a power coupled with an interest and cannot be
revoked. Borrower empowers said attorney-in-fact as follows: (i) to use any
funds in the Replacement Reserve Account for the purpose of making or completing
such Replacements; (ii) to make such additions, changes and corrections to such
Replacements as shall be reasonably necessary or desirable to complete such
Replacements; (iii) to employ such contractors, subcontractors, agents,
architects and inspectors as shall be reasonably required for such purposes;
(iv) to pay, settle or compromise all existing bills and claims which are or may
become Liens against the Property, or as may be reasonably necessary or
desirable for the completion of such Replacements, or for clearance of title;
(v) to execute all applications and certificates in the name of Borrower which
may be required by any of the contract documents; (vi) to prosecute and defend
all actions or proceedings in connection with the Property or the rehabilitation
and repair of the Property; and (vii) to do any and every act which Borrower
might do in its own behalf to fulfill the terms of this Section 7.3.3.

(d) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing any Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower or CPLV Tenant additional sums to make or complete any
Replacement.

(e) If reasonably determined to be necessary by Lender in connection with
Replacements in excess of $5,000,000, Borrower shall, and shall cause CPLV
Tenant to, permit Lender and Lender’s agents and representatives (including,
without limitation, Lender’s engineer, architect, or inspector) or third parties
making Replacements pursuant to this Section 7.3.3 to enter onto the Property
during normal business hours and upon prior notice to Borrower (subject to the
rights of Tenants under their Leases or other third-party occupants and
applicable Gaming Laws) to inspect the progress of any Replacements and all
materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at the Property,
and, subject to the CPLV Lease SNDA during an Event of Default (other than a
CPLV Lease Default so long as Borrower is proceeding to cure subject to the
terms and within the time periods set forth in Section 8.3 hereof), to complete
any Replacements made pursuant to this Section 7.3.3. Borrower shall cause all
contractors and subcontractors engaged by or on behalf of Borrower to cooperate
with Lender or Lender’s representatives or such other persons described above in
connection with inspections described in this Section 7.3.3(e) or the completion
of Replacements pursuant to this Section 7.3.3.

 

-136-



--------------------------------------------------------------------------------

(f) During a Cash Sweep Period or if an Uncured CPLV Lease Event of Default is
continuing, Lender may require an inspection of the Property at Borrower’s
expense prior to making a monthly disbursement in excess of $5,000,000 from the
Replacement Reserve Account in order to verify completion of the Replacements
for which reimbursement is sought. Lender may require that such inspection be
conducted by an appropriate independent qualified professional selected by
Lender and/or may require a copy of a certificate of completion by an
independent qualified professional acceptable to Lender prior to the
disbursement of any amounts from the Replacement Reserve Account. Borrower shall
pay the expense of the inspection as required hereunder, whether such inspection
is conducted by Lender or by an independent qualified professional.

(g) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender and Permitted Encumbrances).

(h) During a Cash Sweep Period or if an Uncured CPLV Lease Event of Default is
continuing, before each disbursement from the Replacement Reserve Account in
excess of $1,000,0000, Lender may require Borrower to provide Lender with a
search of title to the Property effective to the date of the disbursement, which
search shows that no mechanic’s or materialmen’s liens or other liens of any
nature have been placed against the Property since the date of recordation of
the Mortgage and that title to the Property is free and clear of all Liens
(other than the lien of the Mortgage, any other Permitted Encumbrance and any
other Liens previously approved in writing by Lender, if any).

(i) All Replacements shall comply in all material respects with all applicable
Legal Requirements of all Governmental Authorities having jurisdiction over the
Property and applicable insurance requirements including, without limitation,
applicable building codes, special use permits, environmental regulations, and
requirements of insurance underwriters.

(j) In addition to any insurance required under the Loan Documents, Borrower
shall, or shall cause CPLV Tenant to, provide or cause to be provided workmen’s
compensation insurance, builder’s risk, and public liability insurance and other
insurance to the extent required under applicable law in connection with a
particular Replacement. All such policies shall be in form and amount reasonably
satisfactory to Lender. All such policies which can be endorsed with standard
mortgagee clauses making loss payable to Lender or its assigns shall be so
endorsed. Certified copies of such policies shall be delivered to Lender.

7.3.4 Failure to Make Replacements. (a) During the continuance of an Event of
Default (other than a CPLV Lease Default so long as Borrower is proceeding to
cure subject to the terms and within the time periods set forth in Section 8.3
hereof), subject to the CPLV Lease SNDA, Lender may use the Replacement Reserve
Fund (or any portion thereof) for any purpose, including but not limited to
completion of the Replacements as provided in Section 7.3.3, or for

 

-137-



--------------------------------------------------------------------------------

any other repair or replacement to the Property or toward payment of the Debt in
such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply the Replacement Reserve Fund
shall be in addition to all other rights and remedies provided to Lender under
this Agreement and the other Loan Documents.

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

7.3.5 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

Section 7.4 Ground Rent Reserve.

7.4.1 Deposits to Ground Rent Fund. Borrower shall, or shall cause CPLV Tenant
to, pay to Lender or if amounts are being deposited by CPLV Tenant in accordance
with the CPLV Lease SNDA, deposit into an account in the name of CPLV Tenant
held by an Eligible Institution subject to a security interest in favor of
Borrower and assigned to Lender and subject to the control of Lender pursuant to
a Ground Rent Reserve Control Agreement, (a) on the Closing Date, an initial
deposit in the amount of $2,916,666.67 (the “Initial Ground Rent Reserve
Deposit”) and (b) on each Payment Date thereafter, one-twelfth of the rents
(including both base and additional rents) and other charges due under the
Ground Lease that Lender reasonably estimates will be payable by the applicable
Individual Borrower as lessee under the Ground Lease (collectively, the “Ground
Rent”) during the next ensuing twelve (12) months in order to accumulate with
Lender sufficient funds to pay all such Ground Rent at least thirty (30) days
prior to the respective due dates; provided that, other than with respect to the
Initial Ground Rent Reserve Deposit, to the extent that (i) an amount not less
than the Initial Ground Rent Reserve Deposit is on deposit in the Ground Rent
Reserve Account, (ii) no Event of Default (other than a CPLV Lease Default so
long as Borrower is proceeding to cure subject to the terms and within the time
periods set forth in Section 8.3 hereof) is continuing, and (iii) to the extent
Ground Rent is timely paid by Borrower or CPLV Tenant and Borrower delivers or
causes CPLV Tenant to deliver to Lender, evidence reasonably acceptable to
Lender that each monthly payment of Ground Rent is paid when due in accordance
with the Ground Lease, Borrower shall not be required to deposit (or to cause
CPLV Tenant to deposit) amounts required for the Ground Lease Reserve Fund
hereunder for such month. Amounts so deposited shall hereinafter be referred to
as the “Ground Rent Reserve Fund” and the account in which such amounts are held
shall hereinafter be referred to as the “Ground Rent Reserve Account”.

7.4.2 Release of Ground Rent Reserve Fund. To the extent Borrower is making any
deposits (other than the Initial Ground Rent Reserves Deposit) in accordance
with Section 7.4.1, Lender shall apply amounts in the Ground Rent Reserve Fund
to the payment of the Ground Rent on or before the same shall become delinquent.
In making any payment relating to the Ground Rent, Lender may do so according to
any bill, statement or estimate procured from the Ground Lessor under the Ground
Lease, without inquiry into the accuracy of such bill, statement or estimate. If
the amount of Ground Rent Reserve Funds shall exceed the amounts due for the
Ground Rent under the Ground Lease for the immediately succeeding

 

-138-



--------------------------------------------------------------------------------

twelve (12) months as reasonably determined by Lender, Lender shall, in its sole
discretion, return any excess to Borrower or CPLV Tenant or credit such excess
against future payments to be made to the Ground Rent Reserve Fund. If at any
time Lender reasonably determines that the Ground Lease Reserve Fund is not or
will not be sufficient to pay the Ground Rent by the dates set forth above,
Lender shall notify Borrower of such determination and Borrower shall, or shall
cause CPLV Tenant to, increase its monthly payments to Lender by the amount that
Lender estimates is sufficient to make up the deficiency at least thirty
(30) days prior to the due date of the Ground Rent. Notwithstanding anything in
this Agreement to the contrary, Borrower shall not be in default under the Loan
for failure to pay Ground Rent if and to the extent there are sufficient funds
on deposit in the Ground Rent Reserve Account to timely pay Ground Rent.

Section 7.5 Excess Cash Flow Reserve Fund.

7.5.1 Deposits to Excess Cash Flow Reserve Fund. During a Cash Sweep Period, all
Excess Cash Flow in the Cash Management Account, shall be deposited with Lender
and held by Lender as additional security for the Loan and amounts so held shall
be hereinafter referred to as the “Excess Cash Flow Reserve Fund” and the
account to which such amounts are held shall hereinafter be referred to as the
“Excess Cash Flow Reserve Account”.

7.5.2 Release of Excess Cash Flow Reserve Funds.

(a) Upon the occurrence of a Cash Sweep Event Cure, provided no other Cash Sweep
Event has occurred, all Excess Cash Flow Reserve Funds shall be paid (i) if a
Mezzanine Loan Default is continuing, to Mezzanine Lenders to be held by
Mezzanine Lenders pursuant to the Mezzanine Loan Agreements for the purposes
described therein, or (ii) if the Mezzanine Loans are no longer outstanding or
if there does not then exist a Cash Sweep Period and all amounts due and payable
to Mezzanine Lenders have been paid, to Borrower. Any Excess Cash Flow Reserve
Funds remaining after the Debt has been paid in full shall be paid (x) to the
most senior Mezzanine Lender to be held by such Mezzanine Lender pursuant to the
applicable Mezzanine Loan Agreement for the same purposes as those described
therein or (y) if the Mezzanine Loans are no longer outstanding, to Borrower.

(b) During a Cash Sweep Period, so long as no Event of Default has occurred and
is continuing (other than Event of Default arising solely by a CPLV Lease
Default, during any cure period that is continuing pursuant to Section 8.3
hereof), upon written request of Borrower, Lender shall disburse within ten
(10) days of Borrower’s request and no more frequently than quarterly,
disbursements to Borrower (i) to be distributed to its equity holders in
accordance with its organizational documents for any audit, accounting and other
administrative out-of-pocket costs and expenses incurred by Guarantor or the
REIT arising in connection with the Property or Borrower’s ownership of the
Property in an amount to not to exceed $8,000,000, in the aggregate for each
calendar year and (ii) to be distributed to its equity holders in accordance
with its organizational documents in order to make distributions required to be
paid to enable the REIT to pay any dividends with respect to preferred interests
that the REIT issued to satisfy the “100 shareholders” REIT qualification
requirement under Section 856(a)(5) of the Code (the “REIT Distributions) and
payments of the Tax Distribution for income taxes then due and payable by any
direct or indirect owner of Borrower (collectively, the “Sponsor Tax Payments”),
provided, that (A) Borrower shall have delivered written notification to Lender
of the amount of such

 

-139-



--------------------------------------------------------------------------------

income taxes for the applicable period, (B) Lender shall have received evidence
reasonably acceptable to Lender from Borrower setting forth the amounts of the
income taxes then due and payable and (C) such Sponsor Tax Payments, together
with all REIT Distributions shall not exceed $2,000,000, in the aggregate,
during any calendar quarter, provided, further that in no event shall any
amounts distributed pursuant to this Section 7.5.2(b) exceed $10,000,000, in the
aggregate, in any calendar year.

Section 7.6 Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, all Reserve Funds shall constitute additional security for the Debt.

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in any or all of the Reserve Funds to the
payment of the Debt in any order in its sole discretion, provided that in the
event the amounts in the Reserve Fund are deposited by CPLV Tenant, such
application shall be subject to the CPLV Lease SNDA.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
Unless expressly provided for in this Article VII, all interest on a Reserve
Fund shall be added to and become a part of such Reserve Fund and shall be
disbursed in the same manner as other monies deposited in such Reserve Fund.
Borrower shall, or shall cause CPLV Tenant to, be responsible for payment of any
federal, state or local income or other tax applicable to the interest earned on
the Reserve Funds credited or paid to Borrower or CPLV Tenant, as applicable.

(d) Borrower shall not, and shall use commercially reasonable efforts to not
permit CPLV Tenant to, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(e) Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages (excluding
punitive, consequential, indirect, exemplary and special damages, except to the
extent paid to a third party), obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Reserve Funds or the performance of the obligations
for which the Reserve Funds were established, except to the extent arising from
the willful misconduct or gross negligence of Lender or Servicer.

(f) [Reserved].

 

-140-



--------------------------------------------------------------------------------

(g) Any amount remaining in the Reserve Funds, except with respect to funds
deposited by CPLV Tenant which are subject to the CPLV Lease SNDA, after the
Debt has been paid in full shall be (A) if any portion of the Mezzanine A Loan
Debt is then outstanding, to Mezzanine A Lender to be held by the Mezzanine A
Lender pursuant to the Mezzanine A Loan Agreement for the same purposes as those
described therein, (B) if no portion of the Mezzanine A Loan Debt is then
outstanding, but any portion of the Mezzanine B Loan Debt is then outstanding,
to Mezzanine B Lender to be held by the Mezzanine B Lender pursuant to the
Mezzanine B Loan Agreement for the same purposes as those described therein,
(C) if no portion of the Mezzanine A Loan Debt or the Mezzanine B Loan Debt is
then outstanding, but any portion of the Mezzanine C Loan Debt is then
outstanding, to Mezzanine C Lender to be held by the Mezzanine C Lender pursuant
to the Mezzanine C Loan Agreement for the same purposes as those described
therein, or (D) if neither a the Mezzanine A Loan Debt nor the Mezzanine B Loan
Debt is then outstanding, to Borrower or, if directed by Borrower, to CPLV
Tenant.

ARTICLE VIII – DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if (A) any Monthly Debt Service Payment Amount is not paid on or before the
date it is due (subject to Section 2.7.3 hereof), (B) the Debt is not paid in
full on the Maturity Date, or (C) any other portion of the Debt not specified in
the foregoing clause (A) or (B) or any other amount payable to Lender pursuant
to the Loan Documents is not paid on or prior to the date when the same is due;
provided, that with respect to clause (C) only, such failure is continuing for
five (5) Business Days after Lender delivers written notice thereof to Borrower;

(ii) if any of the Taxes or Other Charges are not paid prior to the incurrence
of Additional Charges, other than those Taxes or Other Charges being contested
by Borrower in accordance with Section 5.1.2 hereof; provided, however that it
shall not be an Event of Default if there are sufficient funds in the Tax and
Insurance Escrow Fund to pay such Taxes or Other Charges prior to the incurrence
of Additional Charges and Lender is required to use such amounts for the payment
of such Taxes or Other Charges hereunder and Lender fails to make such payment
in accordance with this Agreement;

(iii) if (x) the Policies are not kept in full force and effect, except to the
extent that such failure is caused solely by the failure to pay insurance
premiums if the amount required for payment of the premiums therefor is on
deposit in the Tax and Insurance Escrow Fund on the date that such premiums are
due and payable and Lender is required to use such amounts for the payment of
insurance premiums in accordance with this Agreement or (y) if certified copies
of the Policies are not delivered to Lender upon request, within five
(5) Business Days of such request;

(iv) if Borrower Transfers or otherwise encumbers any portion of the Property or
any Transfer of any interest in Borrower or the Property is made, in each case,
without Lender’s prior written consent in violation of the provisions of this
Agreement or Article 6 of the Mortgage;

 

-141-



--------------------------------------------------------------------------------

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made and such false or misleading representation or warranty has had or is
reasonably expected to result in a Material Adverse Effect; provided, that, if
such false or misleading representation or warranty is susceptible of being
cured, Borrower shall have the right to cure such representation or warranty
within thirty (30) days of receipt of notice from Lender and with respect to a
breach of the representations and warranties contained in Section 4.1.30 of this
Agreement, Borrower shall have satisfied the conditions set forth in clause
(xi) below;

(vi) if Borrower shall make an assignment for the benefit of creditors (other
than to Lender);

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower or if
Borrower shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, or if any proceeding for the dissolution or
liquidation of Borrower shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower upon the same not being discharged, stayed or dismissed
within ninety (90) days;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Guarantor shall make an assignment for the benefit of creditors or if a
receiver, liquidator or trustee shall be appointed for Guarantor or if Guarantor
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Guarantor, or if any proceeding for the dissolution or liquidation of
Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Guarantor, upon the same not being discharged, stayed or dismissed within ninety
(90) days; provided, further, however, it shall be at Lender’s option to
determine whether any of the foregoing shall be an Event of Default;

(x) if CPLV Tenant or CPLV Lease Guarantor shall make an assignment for the
benefit of creditors or if a receiver, liquidator or trustee shall be appointed
for CPLV Tenant or CPLV Lease Guarantor or if CPLV Tenant or CPLV Lease
Guarantor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall

 

-142-



--------------------------------------------------------------------------------

be filed by or against, consented to, or acquiesced in by, CPLV Tenant or CPLV
Lease Guarantor, or if any proceeding for the dissolution or liquidation of CPLV
Tenant or CPLV Lease Guarantor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by CPLV Tenant or CPLV Lease Guarantor, as applicable, upon the
same not being discharged, stayed or dismissed within ninety (90) days;
provided, further, however, it shall be at Lender’s option to determine whether
any of the foregoing shall be an Event of Default;

(xi) if Borrower breaches any covenant contained in Section 4.1.30 hereof
provided, however, that any such breach shall not constitute an Event of Default
(A) if such breach is inadvertent and non-recurring, (B) if such breach is
curable, if Borrower shall promptly cure such breach within a cure period ending
on the earlier of (1) ten (10) Business Days after Borrower’s receipt of notice
thereof from Lender, and (2) thirty (30) days after Borrower has actual
knowledge of such breach, and (C) upon the written request of Lender, if
Borrower promptly delivers to Lender an Additional Insolvency Opinion or a
modification of the Insolvency Opinion, as applicable, to the effect that such
breach shall not in any way impair, negate or amend the opinions rendered in the
Insolvency Opinion, which opinion or modification and the counsel delivering
such opinion and modification shall be acceptable to Lender in its sole
discretion;

(xii) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xiii) if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect provided, however, that any such breach shall not
constitute an Event of Default (A) if such breach is inadvertent and
non-recurring, (B) if such breach is curable, if Borrower shall promptly cure
such breach within the earlier of (1) ten (10) Business Days after Borrower’s
receipt of a notice thereof from Lender or (2) thirty (30) days after Borrower
has knowledge of such breach, and (C) upon the written request of Lender, if
Borrower promptly delivers to Lender an Additional Insolvency Opinion or a
modification of the Insolvency Opinion, as applicable, to the effect that such
breach shall not in any way impair, negate or amend the opinions rendered in the
Insolvency Opinion, which opinion or modification and the counsel delivering
such opinion and modification shall be acceptable to Lender in its sole
discretion;

(xiv) if a material default by Borrower has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement);

(xv) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for five (5) Business Days after written notice to Borrower from Lender;

 

-143-



--------------------------------------------------------------------------------

(xvi) intentionally omitted;

(xvii) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement or any other Loan Document not
specified in subsections (i) to (    ) above, for ten (10) days after notice to
Borrower from Lender, in the case of any Default which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Lender in
the case of any other Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and provided further that Borrower shall have commenced to cure
such Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed one
hundred twenty (120) days;

(xviii) if (1) an ERISA Event shall have occurred, (2) a trustee shall be
appointed by a United States district court to administer any Single Employer
Plan, (3) the PBGC shall institute proceedings to terminate any Single Employer
Plan, (4) Borrower, Guarantor or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
withdrawal liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such withdrawal liability or is not contesting
such withdrawal liability in a timely and appropriate manner; (5) Borrower or
Guarantor shall hold Plan Assets of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code) or (6) any other similar event or
condition shall occur or exist with respect to a Plan or Multiemployer Plan; and
in each case in clauses (1) through (6) above, such event or condition, together
with all other such events or conditions, if any, could, in the sole judgment of
the Lender, reasonably be expected to result in a Material Adverse Effect;

(xix) with respect to any term, covenant, condition or provision in any of the
other Loan Documents, if there shall be default by Borrower, Guarantor or any of
its Affiliates (x) beyond any applicable notice and cure periods contained in
such documents, or (y) if no such notice and cure period is set forth, any other
such event shall occur or condition shall exist, arising from any action or
omission of Borrower, Guarantor or any of its Affiliates if the effect of such
default, event or condition is to accelerate the maturity of any portion of the
Debt or to permit Lender to accelerate the maturity of all or any portion of the
Debt;

(xx) a material default by Borrower shall occur under the CPLV Lease or any
other CPLV Lease Documents beyond any applicable cure period under the CPLV
Lease or other CPLV Lease Documents;

 

-144-



--------------------------------------------------------------------------------

(xxi) if Borrower permits CPLV Tenant to cease to do business as a hotel and
casino at the Property or terminates such business for any reason whatsoever
(other than temporary cessation in connection with any continuous and diligent
renovation or restoration of the Property following a Casualty or Condemnation
or in connection with a Permitted Operation Interruption (as defined in the CPLV
Lease) (other than under clause (iii) thereunder));

(xxii) (A) a material breach or default by Borrower under any condition or
obligation contained in the Ground Lease is not cured within any applicable cure
period provided therein (provided, however, if such default is a result of the
failure to pay Ground Rent, it shall not be an Event of Default if there are
sufficient funds in the Ground Rent Reserve Account to pay such Ground Rent on
the date such amounts are due and payable under the Ground Lease and Lender is
required to use such amounts for the payment of such Ground Rent hereunder and
Lender fails to make such payment in accordance with this Agreement), (B) there
occurs any event or condition that gives the lessor under the Ground Lease a
right to terminate or cancel the Ground Lease, (C) the Property subject to the
Ground Lease shall be surrendered or the Ground Lease shall be terminated or
cancelled for any reason or under any circumstances whatsoever, or (D) any of
the terms, covenants or conditions of the Ground Lease shall in any manner be
modified, changed, supplemented, altered, or amended without the prior written
consent of Lender in violation of the terms of the Loan Agreement;

(xxiii) (x) any Gaming License required for the operation of the Casino
Component as a casino shall be refused, suspended, revoked, limited,
conditioned, modified in a materially adverse manner or canceled or allowed to
lapse (any default under clause (x), a “Gaming License Default”) or (y) any
proceeding or disciplinary complaint is formally commenced by any Governmental
Authority for the purpose of suspending, revoking or canceling any Gaming
License required for the operation of the Casino Component, or any Governmental
Authority shall have appointed a conservator, supervisor or trustee to or for
any of the Casino Components (any default under clause (y), a “Gaming Proceeding
Default”), in each case, which results in a closure of the Casino Component or
any material portion thereof or in CPLV Tenant being forced to cease operations
of a material portion of the Casino Component (e.g., the CPLV Tenant is forced
to cease offering table games, slot machines, a race book and/or sports book);

(xxiv) (A) the CPLV Lease, the Management Agreement, the CPLV Lease Guaranty or
any other CPLV Lease Document is amended without the prior written consent of
Lender as required pursuant to this Agreement, or (B) if the CPLV Lease, the
Management Agreement, the CPLV Lease Guaranty or any other CPLV Lease Document
is terminated or cancelled for any reason or under any circumstances whatsoever,
including a rejection or disaffirmation of such CPLV Lease Document in a
bankruptcy proceeding, without the prior written consent of Lender as required
pursuant to this Agreement (except for a termination and replacement of such
CPLV Lease Document (i) made by CPLV Tenant Lender in connection with a
foreclosure of the CPLV Tenant Loan pursuant to and in accordance with the terms
hereunder or (ii) by Borrower to cure a CPLV Lease Default in accordance with
Section 8.3 hereof);

 

-145-



--------------------------------------------------------------------------------

(xxv) if any material IP Collateral, including any material IP Licenses,
including any rights to the Licensed Trademarks (as defined therein) under the
CPLV Trademark License Agreement, are surrendered, terminated or canceled,
except with the prior written consent of Lender or if any IP Licenses which
constitute IP Collateral are amended, modified, altered or changed in any
material respect without the prior written consent of Lender in violation of the
provisions of this Agreement; or

(xxvi) any Transfer of any interest in CPLV Tenant or CPLV Tenant’s leasehold
interest in the Property or the CPLV Lease without Lender’s prior written
consent in violation of the provisions of this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi), (vii) or (viii) above) and
at any time thereafter, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and the Property,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and any or all of the Property,
including, without limitation, all rights or remedies available at law or in
equity; and upon any Event of Default described in clauses (vi), (vii) or
(viii) above, the Debt and Other Obligations of Borrower hereunder and under the
other Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 8.2 Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Lender against Borrower under this Agreement or any
of the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any part of the Property. Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth herein or in the other Loan Documents. Without limiting the generality
of the foregoing, Borrower agrees that if an Event of Default is continuing
(i) Lender is not subject to any “one action” or “election of remedies” law or
rule, and (ii) all liens and other rights, remedies or privileges provided to
Lender shall remain in full force and effect until Lender has exhausted all of
its remedies against the Property and the Mortgage has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Debt or the Debt has been
paid in full.

 

-146-



--------------------------------------------------------------------------------

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any preference or priority,
and Lender may seek satisfaction out of the Property, or any part thereof, in
its absolute discretion in respect of the Debt. In addition, upon the occurrence
and during the continuance of an Event of Default Lender shall have the right
from time to time to partially foreclose the Mortgage in any manner and for any
amounts secured by the Mortgage then due and payable as determined by Lender in
its sole discretion including, without limitation, the following circumstances:
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose the Mortgage to recover such delinquent payments or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose the Mortgage to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Mortgage as Lender may elect. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to the Mortgage to secure
payment of sums secured by the Mortgage and not previously recovered.

(c) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) days after notice has been
given to Borrower by Lender of Lender’s intent to exercise its rights under such
power and an Event of Default is continuing. Borrower shall be obligated to pay
any costs or expenses incurred in connection with the preparation, execution,
recording or filing of the Severed Loan Documents and the Severed Loan Documents
shall not contain any representations, warranties or covenants not contained in
the Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.

(d) As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3 Additional Provisions Regarding CPLV Lease. (a) Upon the occurrence
of an Event of Default hereunder described in clauses (i)(C), (xii), (xvii),
(xix), (xxiii), (xxv), (xxvi) or (xxiv) (if such action with respect to such
clause (xxiv) is effectuated without any action or consent by Borrower) above
arising from any default or breach by CPLV Tenant, CPLV Lease Guarantor, Manager
or any of their respective Affiliates (each, a “CPLV Tenant Party”) under the
CPLV Lease or any of the other CPLV Lease Documents (each of the foregoing and
each of the CPLV Lease Bankruptcy Defaults, each, a “CPLV Lease Default”), so
long as there is no Material Adverse Effect arising from such CPLV Lease
Default, Lender

 

-147-



--------------------------------------------------------------------------------

shall not commence any judicial or non-judicial foreclosure proceeding, exercise
any power of sale, take a deed or assignment in lieu of foreclosure, obtain a
receiver or take any other enforcement action to take possession or control of
the Property or any portion thereof, accelerate the Debt or apply amounts in the
Lockbox Account, Cash Management Account or Reserve Funds to the payment of the
Debt (except for Priority Waterfall Payments) or shall not restrict Borrower’s
right to make a payment or perform its obligations hereunder as a result of such
Event of Default (each, an “Enforcement Action”), unless such Event of Default
shall be continuing for (i) in the case of any CPLV Lease Default which can be
cured by the payment of a sum of money, five (5) Business Days after such CPLV
Lease Default and (ii) in the case of any other CPLV Lease Default, thirty
(30) days after such CPLV Lease Default, provided, that if such non-monetary
CPLV Lease Default cannot actually be cured by Borrower within such thirty (30)
day period without repaying the Loan in full, so long as Borrower shall have
commenced to cure such CPLV Lease Default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such CPLV Lease Default , so
long as Borrower is thereafter diligently and expeditiously proceeding to cure
the same (which for purposes of this Section 8.3 include Borrower enforcing
rights and remedies under the CPLV Lease or seeking a CPLV Replacement Tenant
(as defined below) in accordance with the terms hereunder or seeking refinancing
sources to repay the Loan in full), such period shall be extended for such time
as is reasonably necessary for Borrower in the exercise of due diligence to cure
such CPLV Lease Default, such additional period not to exceed 180 days after
such Event of Default (or, with respect to an Event of Default under clause
(xvii) above not related to completion of work required hereunder or compliance
with Legal Requirements, the lesser of (x) 180 days after such Event of Default,
or (y) 210 days following Lender’s original notice of the Default that resulted
in such Event of Default), provided, further, that Lender shall not unreasonably
withhold, condition or delay acceptance of a cure of such CPLV Lease Default
whether by Borrower, CPLV Tenant or any other Person and if required to cure
such non-monetary CPLV Lease Default that is not susceptible to cure by
Borrower, Borrower shall have the right to replace the CPLV Tenant and the
Manager so long as (x) the replacement tenant that assumes all of the
obligations, liabilities and rights of CPLV Tenant under the CPLV Lease and CPLV
Lease Documents (the “CPLV Replacement Tenant”) shall be a Qualified CPLV Tenant
Transferee or a Qualified CPLV Tenant Transferee shall Control and own not less
than 51% of the economic and beneficial interests in such CPLV Replacement
Tenant, (y) a replacement lease guarantor that is a Qualified CPLV Replacement
Guarantor shall execute a replacement guaranty substantially similar to the CPLV
Lease Guaranty or in such other form and substance as reasonably acceptable to
Lender and (z) the Property is managed by a Qualified Replacement Manager,
provided that the satisfaction of such clauses (x) through (z) shall be subject
to verification by Lender in its reasonable discretion. Notwithstanding anything
to the contrary herein, to the extent that Borrower is required to use
commercially reasonable efforts to cause CPLV Tenant to act or refrain from
acting in any manner, including, but not limited to, any actions that result in
a CPLV Lease Default, and such failure to use commercially reasonable efforts
shall result in an Event of Default, Borrower shall not have the rights to any
additional cure periods as set forth in this Section 8.3(a). Any non-monetary
CPLV Lease Default not susceptible to cure by Borrower shall be deemed cured
upon entry into a replacement CPLV Lease in the form substantially similar to
the CPLV Lease or in such other form and substance as reasonably acceptable to
Lender with a Qualified CPLV Tenant Transferee or an assumption of

 

-148-



--------------------------------------------------------------------------------

the CPLV Lease by a CPLV Tenant Transferee in connection with a Transfer
pursuant to and in accordance with Section 5.2.10(e)(iv) hereof , in each case,
in accordance with the terms hereof, including that (x) a replacement lease
guarantor that is a Qualified CPLV Replacement Guarantor shall execute a
replacement guaranty substantially similar to the CPLV Lease Guaranty or in such
other form and substance as reasonably acceptable to Lender (except in the event
that in connection with a Transfer pursuant to and in accordance with
Section 5.2.10(e)(iv) hereof, CEC (or following any Transfer under
Section 5.2.10(e)(i), Replacement CEC Sponsor) shall remain as CPLV Lease
Guarantor the CPLV Lease Guaranty) and (y) the Property is managed by a
Qualified Manager under the Management Agreement or a Replacement Management
Agreement, as applicable, in accordance with the terms hereunder, provided that
the satisfaction of the foregoing shall be subject to verification by Lender in
its reasonable discretion. Upon acceptance of a cure by Lender of the applicable
CPLV Lease Default pursuant to this Section 8.3(a), no Event of Default shall be
continuing under the Loan Documents on the basis thereof.

(b) Upon the occurrence of an Event of Default hereunder described in clause
(x) or clause (xxiv)(B) solely with respect to a rejection of the CPLV Lease
Document in a Bankruptcy Action, above (each, a “CPLV Lease Bankruptcy
Default”), Lender shall not commence any Enforcement Action, so long as
(1) Borrower is diligently and expeditiously exercising all rights and remedies
available under Applicable Law, in accordance with the advice of legal counsel,
including, if applicable, filing any required motions to compel payment of
outstanding amounts or motions for relief from the stay, to cause the applicable
CPLV Tenant Party to assume or reject the applicable CPLV Lease Documents during
the initial one hundred twenty (120) day (or if extended by the court upon a
motion for cause by the applicable CPLV Tenant Party, the two hundred ten
(210) day) period after such Bankruptcy Action, (2) (A) within two hundred ten
(210) days of such Bankruptcy Action, the applicable CPLV Tenant Party has
assumed the applicable CPLV Lease Documents (“CPLV Lease Assumption Event”), (B)
within two hundred ten (210) days of such Bankruptcy Action, the applicable
rights, title and obligations of the CPLV Tenant Party under the applicable CPLV
Lease Documents have been assumed and assigned to one or more Persons (a “CPLV
Lease Assignment Event”) such that after giving effect to such assignment the
CPLV Lease, CPLV Lease Guaranty and Management Agreement and the obligations and
liabilities thereunder have been assumed by a Qualified CPLV Tenant Transferee,
Qualified CPLV Replacement Guarantor and Qualified Replacement Manager, as
applicable (collectively, the “CPLV Lease Assignment Conditions”), (C) within
ninety (90) days of any CPLV Lease Assignment Event to any Person that does not
satisfy the CPLV Lease Assignment Conditions, the Borrower shall repay the Debt
in full in accordance with the terms hereunder or (D) within two hundred seventy
(270) days of the Bankruptcy Action, either (A) a replacement CPLV Lease, CPLV
Lease Guaranty and Management Agreement shall be entered into with a Qualified
CPLV Tenant Transferee, Qualified CPLV Replacement Guarantor and Qualified
Replacement Manager, as applicable, in accordance with the terms and conditions
of this Agreement or (B) such Bankruptcy Action is discharged or dismissed and
(3) in the event the CPLV Lease Document has been rejected, (i) CPLV Tenant
Lender or Borrower has exercised its rights under the Transition Services
Agreement to cause the applicable CPLV Tenant Parties to perform their
respective obligations thereunder until such time as the replacement CPLV Lease,
CPLV Lease Guaranty and Management Agreement with a Qualified CPLV Tenant
Transferee, Qualified CPLV Replacement Guarantor and

 

-149-



--------------------------------------------------------------------------------

Qualified Replacement Manager, as applicable has been entered into by CPLV
Tenant Lender or Borrower, in accordance with the terms hereunder and (ii) CPLV
Tenant Lender or Borrower, as applicable is diligently and expeditiously
proceeding to obtain all necessary approvals and Gaming Licenses required by the
Gaming Authorities for the replacement CPLV Lease, CPLV Lease Guaranty and
Management Agreement with a Qualified CPLV Tenant Transferee, Qualified CPLV
Replacement Guarantor and Qualified Replacement Manager, as applicable,
provided, further that in the event of a CPLV Lease Assumption Event, until the
applicable Bankruptcy Action is discharged or dismissed, the occurrence of any
of the following events shall constitute an Event of Default (with no additional
notice or cure period) hereunder: (i) conversion of the Bankruptcy Action into a
Chapter 7 proceeding or a liquidation under a liquidating chapter 11 plan or
pursuant to any other liquidation proceeding or process, (ii) a finding by a
court of competent jurisdiction that the debtor is administratively insolvent,
or a finding by a court of competent jurisdiction that the debtor has failed to
pay when due any material allowed claims with administrative priority in its
bankruptcy case that are not subject to a bona fide dispute as to liability or
amount or (iii) there is a subsequent rejection of such CPLV Lease Document.
Upon the satisfaction of all of the requirements set forth in this Section
8.3(b) within the periods specified above, as reasonably determined by Lender,
no Event of Default shall be continuing on the basis thereof.

(c) Notwithstanding the foregoing Section 8.3(a) and 8.3(b), Lender shall have
the right to exercise and such foregoing clauses shall not impair or affect any
right or remedy of Lender arising from any other Event of Default that does not
constitute a CPLV Lease Default.

Section 8.4 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

ARTICLE IX – SPECIAL PROVISIONS

Section 9.1 Securitization.

9.1.1 Sale of Notes and Securitization. (a) Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”).

 

-150-



--------------------------------------------------------------------------------

(b) At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information (i) with respect to the Property,
Borrower, Mezzanine Borrower, Guarantor, CPLV Tenant, CPLV Lease Guarantor
and/or Manager, (ii) that is not in the possession of Lender, (iii) that is
reasonably required by Lender and (iv) is in the possession of the Borrower or
any of its Affiliates or is reasonably available to Borrower or any of
Affiliates (including any rights under the CPLV Lease or other CPLV Lease
Documents), in each case in order to satisfy the market standards to which
Lender customarily adheres or which may be reasonably required by prospective
investors and/or the Rating Agencies in connection with any such Securitization.
Lender shall have the right to provide to prospective investors and the Rating
Agencies any information in its possession, including, without limitation,
financial statements relating to Borrower, Guarantor, if any, the Property and
any Tenant of the Improvements (provided that Lender shall not provide copies of
or disclose any entertainment contracts with respect to the Property, the
partnership reports or the list of the top accounts at the Property). Borrower
acknowledges that certain information regarding the Loan and the parties thereto
and the Property may be included in a private placement memorandum, prospectus
or other disclosure documents. Borrower agrees that each of Borrower, Guarantor
and their respective officers and representatives, shall, at Lender’s request,
at Lender’s sole cost and expense, reasonably cooperate with Lender’s efforts to
arrange for a Securitization in accordance with the market standards to which
Lender customarily adheres and/or which may be required by prospective investors
and/or the Rating Agencies in connection with any such Securitization. Borrower
and Guarantor agree to, at Lender’s request, (x) review in connection with the
Securitization, (i) the portions of the Disclosure Documents identified by
Lender to be reviewed by Borrower, which portions shall be limited to Provided
Information and information related to Borrower, Mezzanine Borrower, Guarantor,
the Property, CPLV Tenant, CPLV Lease Guarantor, Manager, CEC, the CPLV Lease,
the Loan Documents, the Mezzanine Loan Documents and/or the CPLV Lease
Documents, and (ii) the sections of the Disclosure Documents entitled “Risk
Factors,” “Description of the Mortgages,” “Description of the Mortgage Loans and
Mortgaged Property,” “The Manager,” “The Borrower”, “The Mezzanine Borrower”,
“Description of the Guarantor,” “Description of the CPLV Lease and CPLV Tenant,”
“Description of the MLSA and CPLV Lease Guarantor”, “Description of the Ground
Lease,” “Description of the Intellectual Property,” “Description of the
Mezzanine Loan”, and “Certain Legal Aspects of the Mortgage Loan” (or sections
similarly titled or covering similar subject matters, including summary
sections), in each case, to the extent such portions or sections of the
Disclosure Documents relate to the Property, Borrower, Mezzanine Borrower,
Guarantor, CPLV Tenant, CPLV Lease Guarantor, Manager, CEC, the CPLV Lease, the
Loan Documents, the Mezzanine Loan Documents and/or the CPLV Lease Documents and
(y) shall confirm that the factual statements and representations contained in
such portions of the Disclosure Document (collectively, the “Covered Disclosure
Information”) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not materially
misleading.

(c) Borrower agrees, prior to a Securitization, to make upon Lender’s written
request, without limitation, all structural or other changes to the Loan and any
one or more Mezzanine Loans (including delivery of one or more new component
notes to replace the original Note or the Mezzanine Notes or modify the original
Note or the Mezzanine Notes to

 

-151-



--------------------------------------------------------------------------------

reflect multiple components of the Loan or the Mezzanine Loan and such new notes
or modified note may have different original principal balances and interest
rates), modifications to any documents evidencing or securing the Loan, and one
or more Mezzanine Loans, creation of one or more additional mezzanine loans
(including amending Borrower’s organizational structure to provide for one or
more additional mezzanine borrowers), delivery of opinions of counsel acceptable
to the Approved Rating Agencies or potential investors and addressing such
matters as the Approved Rating Agencies or potential investors may require;
provided, however, that in creating such new notes or modified notes or
additional mezzanine notes Borrower shall not be required to modify (i) the
aggregate weighted average interest rate payable under the Note and the
Mezzanine Notes immediately prior to such reallocation or modification (provided
that the interest rate payable under the Note may change or increase as a result
of any application of a prepayment of the Loan in accordance with Section 2.4
hereof or a prepayment of the Mezzanine Loan under Section 2.4 of the Mezzanine
Loan Agreement or following an Event of Default or Mezzanine Loan Default), (ii)
the stated maturity of the Note and the Mezzanine Notes, (iii) the aggregate
amortization of principal of the Note and the Mezzanine Notes, (iv) any other
material term of the Loan or the Mezzanine Loans taken as a whole which
adversely affects Borrower, other than in a de minimis amount, (v) the Loan
Documents or the Mezzanine Loan Documents so as to decrease the time periods
during which Borrower is permitted to perform its obligations under the Loan
Documents or Mezzanine Borrower is permitted to perform its obligations under
the applicable Mezzanine Loan Documents, (vi) the aggregate principal balance
then outstanding under the Loan and the Mezzanine Loans so as to increase the
same, or (vii) the Loan Documents in any manner that would result in the REIT
failing to maintain its qualification as a real estate investment trust within
the meaning of Section 856 et seq. of the Code. In connection with the
foregoing, Borrower covenants and agrees to modify the Cash Management Agreement
to reflect the newly created components and/or mezzanine loans. All reasonable
out-of-pocket costs and expenses incurred by Borrower after the Closing Date in
connection with Borrower’s complying with requests made under this
Section 9.1.1(c) (and the costs and expenses of Lender, Servicer and the Rating
Agencies in connection therewith) shall be paid by Lender.

(d) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, financial, statistical or operating
information or other information in the possession of Borrower or any of its
Affiliates or reasonably available to Borrower or any of its Affiliates, as
Lender shall determine reasonably necessary or appropriate (including items
required (or items that would be required if the Securitization were offered
publicly) pursuant to Regulation AB under the Securities Act, or the Exchange
Act, or any amendment, modification or replacement thereto) or required by any
other legal requirements relating to a securitization similar to the
Securitization, in each case, in connection with any private placement
memorandum, prospectus or other disclosure documents or materials or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.

(e) Borrower agrees that each participant pursuant to Section 9.1.3(a) shall be
entitled to the benefits of Section 2.2.3(f) and (g) and Section 2.7 (subject to
the requirements and limitations therein, including the requirements under
Section 2.7.1(e) (it being understood that the documentation required under
Section 2.7(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;

 

-152-



--------------------------------------------------------------------------------

provided that such participant shall not be entitled to receive any greater
payment under Section 2.2.3(f) or Section 2.7, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in a requirement of law or in the interpretation or
application thereof, or compliance by such participant or the participating
Lender with any request or directive (whether or not having the force of law)
issued from any central bank or other Governmental Authority, in each case after
the participant acquired the applicable participation.

(f) JPMorgan Chase Bank, National Association, or an agent appointed by it, in
either case acting solely for this purpose as an agent of the Borrower, shall
maintain a register for the recordation of the names and addresses of each
Lender, and the principal amounts (and stated interest) of the Loan owing to
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower and each Lender shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(g) Each Lender that sells a participation pursuant to Section 9.1.1(a) shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loan or
other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

9.1.2 Securitization Costs. Except as otherwise expressly set forth in this
Section 9.1, all reasonable third party costs and expenses incurred by Lender,
Borrower and Guarantors in connection with a Securitization (including without
limitation, Borrower’s complying with requests made under this Section 9.1, the
fees and expenses of the Rating Agencies and Lender’s legal fees) shall be paid
by Borrower.

9.1.3 Loan Components; Mezzanine Loans. (a) Borrower covenants and agrees that
prior to a Securitization of the Loan, upon Lender’s request Borrower shall
(i) deliver one or more new notes to replace the original note or modify the
original note and other loan documents, as reasonably required, to reflect
additional components of the Loan or allocate spread or principal among or
adjust the application of payments among any existing or additional components
in Lender’s sole discretion, provided, (A) such new or modified note shall at
all times have the same weighted average spread of the Note immediately prior to
such modification (provided, that the interest rate payable under the Note may
change or increase as a result of any

 

-153-



--------------------------------------------------------------------------------

application of a prepayment of the Loan in accordance with Section 2.4 hereof or
a prepayment of the Mezzanine Loans pursuant to Section 2.4 of the Mezzanine
Loan Agreements or following an Event of Default or a Mezzanine Loan Default)
and shall have the same stated maturity date of the original Note, (B) any
prepayments of the Loan shall be applied pro rata among such components (except
during the existence of an Event of Default, any Mezzanine Loan Default or any
prepayment of the Loan pursuant to Section 2.4.2 hereof) and (C) the aggregate
principal balance the new notes or components after the effective date of such
modification shall equal the aggregate outstanding principal balance of the Loan
immediately prior to such modification and (ii) modify the Cash Management
Agreement and any other Loan Documents to reflect such new components; provided,
that such modifications shall not (a) decrease any rights or increase any
obligations of Borrower under the Loan Documents, other than in a de minimis
amount, (b) modify the stated maturity of the Note, (c) require any amortization
of principal of the Note or (d) decrease the time periods during which Borrower
is permitted to perform its obligations under the Loan Documents. All reasonable
out-of-pocket costs and expenses incurred by Borrower after the Closing Date in
connection with Borrower’s complying with requests made under this Section
9.1.3(a) (and the costs and expenses of Lender, Servicer and the Rating Agencies
in connection therewith) shall be paid by Lender.

(b) Borrower covenants and agrees that prior to a Securitization, Lender shall
have the right to establish different interest rates and to reallocate the
interest rates and principal balances of the Loan and the Mezzanine Loans
amongst each other; provided, that (i) in no event shall the weighted average
spread of the Loan and the Mezzanine Loans following any such reallocation or
modification change from the initial weighted average interest rate of the Loan
and the Mezzanine Loans in effect immediately preceding such reallocation or
modification (provided, that the interest rate payable under the Note may change
or increase as a result of any application of a prepayment of the Loan in
accordance with Section 2.4 hereof or a prepayment of the Mezzanine Loans
pursuant to Section 2.4 of the Mezzanine Loan Agreements or following an Event
of Default or a Mezzanine Loan Default), (ii) the aggregate principal balance
the new notes or components after the effective date of such modification shall
equal the aggregate outstanding principal balance of the Loan and the Mezzanine
Loans immediately prior to such modification, (iii) Lender shall not convert
mortgage debt into mezzanine debt and (iv) no such modification shall
(A) decrease any of the rights or increase any of the obligations of Borrower
under the Loan Documents, other than in a de minimis amount, (B) modify the
stated maturity of the Note, (C) require any amortization of principal of the
Note, (D) decrease the time periods during which Borrower is permitted to
perform its obligations under the Loan Documents or (E) result in the REIT
failing to maintain its qualification as a real estate investment trust within
the meaning of Section 856 et seq. of the Code. All reasonable out-of-pocket
costs and expenses incurred by Borrower after the Closing Date in connection
with Borrower’s complying with requests made under this Section 9.1.3(b) (and
the costs and expenses of Lender, Servicer and the Rating Agencies in connection
therewith) shall be paid by Lender.

(c) Borrower shall execute and deliver such documents as shall reasonably be
required by Lender in connection with this Section 9.1.3, all in form and
substance reasonably satisfactory to Lender and the Rating Agencies within ten
(10) Business Days following such request by Lender.

 

-154-



--------------------------------------------------------------------------------

(d) Borrower covenants and agrees that prior to a Securitization, Lender shall
have the right to create one or more additional mezzanine loans (each, a “New
Mezzanine Loan”), to establish different interest rates and to reallocate the
amortization, interest rate and principal balances of each of the Loan, the
Mezzanine Loans and any New Mezzanine Loan(s) amongst each other and to require
the payment of the Loan, the Mezzanine Loans and any New Mezzanine Loan(s) in
such order of priority as may be designated by Lender (so long as the Mezzanine
Lenders shall agree to such modifications); provided, that (1) the Loan and the
Mezzanine Loans and any New Mezzanine Loan(s) shall at all times have the same
weighted average interest rate of the Loan and the Mezzanine Loans immediately
prior to such creation (provided, that the interest rate payable under the Note
may change or increase as a result of any application of a prepayment of the
Loan in accordance with Section 2.4 hereof or a prepayment of the Mezzanine
Loans pursuant to Section 2.4 of the Mezzanine Loan Agreements or following an
Event of Default or a Mezzanine Loan Default) and the same stated maturity date
as the Loan and the Mezzanine Loans and (2) no such reallocation shall (A)
increase, any monetary obligation of Borrower or Mezzanine Borrower under the
Loan Documents or the Mezzanine Loan Documents or decrease, any rights of
Borrower or any Mezzanine Loan Borrower under the Loan Documents and the
Mezzanine Loan Documents, other than in a de minimis amount, (B) modify the
stated maturity of the Note, (C) require any amortization of principal of the
Note, (D) decrease the time periods during which Borrower is permitted to
perform its obligations under the Loan Documents or (E) result in the REIT
failing to maintain its qualification as a real estate investment trust within
the meaning of Section 856 et seq. of the Code. Borrower shall execute and
deliver such documents as shall reasonably be required by Lender as promptly as
possible under the circumstances in connection with this Section 9.1.3(d), all
in form and substance reasonably satisfactory to Borrower, Lender and the
Approved Rating Agencies, including, without limitation, a promissory note and
loan documents (substantially in the same form and substance as the Loan
Documents and Mezzanine Loan Documents, as may be modified in accordance with
this Section 9.1.3) necessary to evidence such New Mezzanine Loan, and Borrower
shall execute such amendments to the Loan Documents and the Mezzanine Loan
Documents as are necessary in connection with the creation of such New Mezzanine
Loan. Borrower shall cause the formation of one or more special purpose,
bankruptcy remote entities as required by Lender in order to serve as the
borrower under any New Mezzanine Loan or, if available, utilize an upper-tier
special purpose vehicle in its structure as such borrower (each, a “New
Mezzanine Borrower”). The applicable organizational documents of Borrower and
Mezzanine Borrowers shall be amended and modified as reasonably necessary or
required in the formation of any New Mezzanine Borrower, but subject to the
other terms of this Section 9.1.3(d). Further, in connection with any New
Mezzanine Loan, Borrower shall deliver to Lender opinions of legal counsel with
respect to due execution, authority and enforceability of the loan documents
with respect to the New Mezzanine Loan and the Loan Documents, as amended, in
substantially the same form as the opinion delivered on the Closing Date, and an
updated Insolvency Opinion for the Loan delivered on the Closing Date and a
substantive non-consolidation opinion with respect to any New Mezzanine Loan,
each as reasonably acceptable to Lender and/or the Approved Rating Agencies. All
reasonable out-of-pocket costs and expenses incurred by Borrower after the
Closing Date in connection with Borrower’s complying with requests made under
this Section 9.1.3(d) (and the costs and expenses of Lender, Servicer and the
Rating Agencies in connection therewith) shall be paid by Lender.

 

-155-



--------------------------------------------------------------------------------

Section 9.2 Securitization Indemnification. (a) Borrower understands that
certain of the Provided Information may be included in Disclosure Documents in
connection with the Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information in Borrower’s possession or control
(including exercising all rights to obtain information from the CPLV Tenant
under the CPLV Lease) as may be reasonably requested to keep the Disclosure
Document accurate and complete in all material respects.

(b) In connection with the preparation of any Disclosure Document, Borrower
shall, if requested in writing by Lender, confirm that Borrower has examined the
Covered Disclosure Information and that such Covered Disclosure Information does
not contain any untrue statement of material fact or omit to state a material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading. The Indemnifying
Persons (i) agree to provide, in connection with the Securitization, a
certification certifying that the Indemnifying Persons have carefully examined
the Covered Disclosure Information and that, to Borrower’s Knowledge the Covered
Disclosure Information does not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in the light of the circumstances under which they were made, not misleading
(provided that, for the avoidance of doubt, the above qualification to
Borrower’s Knowledge with respect to the certification shall not apply or in way
affect the indemnification obligations set forth in clause (ii) below), (ii)
indemnify Lender, any Affiliate of Lender that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of Lender that
acts as an underwriter, placement agent or initial purchaser of Securities
issued in the Securitization, any other co-underwriters, co-placement agents or
co-initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors and Affiliates and each Person or entity
who Controls any such Person within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (collectively, the “Indemnified Persons”),
for any losses, claims, damages, liabilities, out-of-pocket costs or expenses
(including without limitation legal fees and expenses for enforcement of these
obligations) (collectively, the “Liabilities”) to which any such Indemnified
Person becomes subject insofar as the Liabilities arise out of or are based upon
any untrue statement of any material fact contained in the Covered Disclosure
Information or arise out of or are based upon the omission to state in the
Covered Disclosure Information a material fact required to be stated therein or
necessary in order to make the statements in the Covered Disclosure Information,
in light of the circumstances under which they were made, not misleading and
(iii) agree to reimburse each Indemnified Person for any out-of-pocket legal or
other expenses reasonably incurred by such Indemnified Person, within ten
(10) Business Days of written demand, in connection with investigating or
defending the Liabilities. The foregoing indemnity will be in addition to any
liability which Borrower may otherwise have. Moreover, the indemnification and
reimbursement obligations provided for in clauses (ii) and (iii) above shall be
effective, valid and binding obligations of the Indemnifying Persons, whether or
not an indemnification

 

-156-



--------------------------------------------------------------------------------

agreement described above is provided. Notwithstanding anything to the contrary
contained herein, the liability of Indemnifying Persons under this clause
(b) shall not extend to any Liabilities (x) pertaining to any misstatements or
omissions in any Disclosure Document other than Covered Disclosure Information
requested by Lender in writing to be reviewed by Indemnifying Persons, or
(y) unless Lender requested in writing that Indemnifying Persons review such
Covered Disclosure Information contained in the Disclosure Document and such
Covered Disclosure Information contained untrue statements or omissions
constituting Liabilities hereunder and Indemnifying Persons did not identify
such untrue statements or omissions.

(c) In connection with Exchange Act Filings, the Indemnifying Persons jointly
and severally agree to indemnify (i) the Indemnified Persons for Liabilities to
which any such Indemnified Person may become subject insofar as the Liabilities
arise out of or are based upon any untrue statement of any material fact in the
Covered Disclosure Information, or the omission to state in the Covered
Disclosure Information a material fact required to be stated therein or
necessary in order to make the statements in the Covered Disclosure Information,
in light of the circumstances under which they were made, not misleading and
(ii) reimburse each Indemnified Person for any legal or other expenses
reasonably incurred by such Indemnified Persons, as they are incurred, in
connection with defending or investigating the Liabilities, provided, however,
that the liability of Indemnifying Persons under this clause (c) shall not
extend to any Liabilities (x) pertaining to any misstatements or omissions in
any Exchange Act Filing other than Covered Disclosure Information requested by
Lender in writing to be reviewed by Indemnifying Persons or (y) unless Lender
requested in writing that Indemnifying Persons review such Covered Disclosure
Information contained in the Exchange Act Filing and such Covered Disclosure
Information contained untrue statements or omissions constituting Liabilities
hereunder and Indemnifying Persons did not identify such untrue statements or
omissions.

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person otherwise than under the provisions of this Section 9.2.
If any such claim or action shall be brought against an Indemnified Person, and
it shall notify any Indemnifying Person thereof, such Indemnifying Person shall
be entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both an Indemnifying Person, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or

 

-157-



--------------------------------------------------------------------------------

other Indemnified Persons that are different or in addition to those available
to the Indemnifying Person, the Indemnified Person or Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or Persons. The Indemnified Person shall instruct its counsel to maintain
reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified Person.
No Indemnifying Person shall be liable for the expenses of more than one
(1) such separate counsel unless such Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to another Indemnified Person.

(e) Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), no Indemnifying Person shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given Lender reasonable prior written notice
thereof and shall have obtained an unconditional release of each Indemnified
Person hereunder from all liability arising out of such claim, action, suit or
proceedings. As long as an Indemnifying Person has complied with its obligations
to defend and indemnify hereunder, such Indemnifying Person shall not be liable
for any settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld or
delayed).

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees actually received by
the Indemnified Persons in connection with the closing of the Loan.

 

-158-



--------------------------------------------------------------------------------

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

(h) The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

Section 9.3 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Property, the
CPLV Rents, or any other Collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Rents and in
any other collateral given to Lender, and Lender, by accepting the Note, this
Agreement, the Mortgage and the other Loan Documents, agrees that it shall not
sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding under or by reason of or under or in connection with the
Note, this Agreement, the Mortgage or the other Loan Documents. The provisions
of this Section shall not, however, (a) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(b) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Mortgage; (c) affect the
validity or enforceability of or any guaranty made in connection with the Loan
or any of the rights and remedies of Lender thereunder; (d) impair the right of
Lender to obtain the appointment of a receiver; (e) impair the enforcement of
any assignment of leases contained in the Mortgage; (f) constitute a prohibition
against Lender to seek a deficiency judgment against Borrower in order to fully
realize the security granted by the Mortgage or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property; or (g) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation actually incurred by Lender (including reasonable, out of
pocket attorneys’ fees and expenses reasonably incurred but excluding
(x) consequential damages and/or lost profits, and (y) punitive, exemplary or
other special damages, except to the extent claimed against or recovered from
Lender by any third party which are not a result of any fraud, gross negligence
or willful misconduct by Lender) arising out of or in connection with the
following:

(i) fraud or intentional misrepresentation by Borrower or Guarantor in
connection with the Loan;

 

-159-



--------------------------------------------------------------------------------

(ii) the willful misconduct of Borrower or Guarantor;

(iii) voluntary material physical waste of the Property by Borrower, Guarantor
or any Affiliate thereof (except if the cash flow from the Property is not
sufficient to prevent such material physical waste (so long as such
insufficiency does not arise from the intentional misappropriation or conversion
of revenues by Borrower, Guarantor or any Affiliates thereof));

(iv) the removal or disposal of any portion of the Property by Borrower,
Guarantor or any of its Affiliates after an Event of Default, unless such
Personal Property is replaced with property of the same utility and of the same
or greater value and such removal or disposal of such Personal Property is in
the ordinary course of Borrower’s business;

(v) the misappropriation or conversion by Borrower, Guarantor or any Affiliate
thereof of (A) any Insurance Proceeds paid by reason of any loss, damage or
destruction to the Property, (B) any Awards received in connection with a
Condemnation of all or a portion of the Property, (C) any CPLV Rents following
an Event of Default, or (D) any CPLV Rents paid more than one month in advance;

(vi) failure to pay charges for labor or materials or other charges or judgments
incurred by or on behalf of Borrower that can create Liens on any portion of the
Property (except to the extent such failure occurs solely as a result of Lender
applying CPLV Rents to the Debt, or holding CPLV Rents as additional collateral
for the Loan, during the continuance of an Event of Default or a Cash Sweep
Period, and such charges or judgments relate to or otherwise arose in respect of
work, matters or other actions that commenced prior to the occurrence of such
Event of Default or Cash Sweep Event);

(vii) any security deposits, advance deposits or any other deposits collected by
Borrower with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

(viii) failure by Borrower to maintain its status as a Single Purpose Entity or
comply with any representation, warranty or covenant set forth in
Section 4.1.30;

(ix) if Borrower fails to obtain Lender’s prior written consent to any
Indebtedness or voluntary Lien encumbering the Property (other than a Permitted
Encumbrance);

(x) any material modification or termination of the CPLV Lease, CPLV Lease
Guaranty or Ground Lease by Borrower without Lender’s consent in violation of
the terms hereunder;

(xi) any termination or cancellation of the Management Agreement by Borrower
without Lender’s prior written consent in violation of the terms hereunder and
Borrower fails to enter into a Replacement Management Agreement in accordance
with the terms hereunder; and/or

 

-160-



--------------------------------------------------------------------------------

(xii) if Guarantor, Borrower or any Affiliate of any of the foregoing, in
connection with any enforcement action or exercise or assertion of any right or
remedy by or on behalf of Lender under or in connection with the Guaranty, the
Note, the Mortgage or any other Loan Document, raises a defense or seeks
judicial intervention or injunctive or other equitable relief of any kind, or
asserts in a pleading filed in connection with a judicial proceeding any defense
against Lender or any right in connection with any security for the Loan (other
than any defense that is raised in good faith by Borrower or Guarantor).

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of:
(a) Borrower filing a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (b) the filing of an involuntary
petition against Borrower under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law in which Borrower or Guarantor colludes with,
or otherwise solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower from any Person; (c) Borrower filing an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against it, by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law (except as may be required
to avoid violating Rule 9011 of the Federal Rules of Bankruptcy Procedure); (d)
Borrower consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower (except
at the request of Lender); (e) Borrower making an assignment for the benefit of
creditors, or admitting, in writing in any legal proceeding (unless failure to
make such admission in any such legal proceeding would be a violation of law and
such admission is truthful and made in good faith), its insolvency or inability
to pay its debts as they become due (other than a truthful admission in any
legal proceeding regarding its insolvency or inability to pay its debts); (ii)
if Borrower fails to maintain its status as a Special Purpose Entity or comply
with any representation, warranty or covenant set forth in Section 4.1.30 hereof
and such failure (x) is cited as a factor in the substantive consolidation of
the properties or assets of Borrower with those of any other Person in any
action or proceeding under the Bankruptcy Code (unless pursuant to a motion made
by Lender) and/or (y) results in the dissolution of Borrower; (iii) if Borrower
fails to obtain Lender’s prior written consent to any Transfer (except a
Transfer made by CPLV Tenant, CPLV Lease Guarantor or any of their respective
direct or indirect interest holders or any Permitted Transfer), as required by
this Agreement or the Mortgage; and/or (iv) Borrower, Guarantor or any Affiliate
of any of the foregoing asserts in writing that the CPLV Lease does not
constitute a “true lease” or a single and indivisible lease as the Property
demised thereunder or that the CPLV Lease is subject to severance or division
and such CPLV Lease is subsequently severed or divided without the prior written
consent of Lender.

Section 9.4 Intentionally Omitted.

 

-161-



--------------------------------------------------------------------------------

Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer, trustee, certificate
administrator and/or operating advisor (any such master servicer, primary
servicer, special servicer, trustee, certificate administrator and operating
advisor, together with its agents, nominees or designees, are collectively
referred to as “Servicer”) selected by Lender and Lender may delegate all or any
portion of its responsibilities under this Agreement and the other Loan
Documents to Servicer pursuant to a pooling and servicing agreement, servicing
agreement, special servicing agreement or other agreement providing for the
servicing of one or more mortgage loans (collectively, the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set up fees or any other initial costs relating to or arising under the
Servicing Agreement, and Borrower shall not be responsible for payment of the
regular monthly master servicing fee or trustee fee due to Servicer under the
Servicing Agreement or any fees or expenses required to be borne by, and not
reimbursable to, Servicer. Notwithstanding the foregoing, Borrower shall
promptly reimburse Lender on demand for (a) interest payable on advances made by
Servicer with respect to delinquent debt service payments (to the extent charges
are due pursuant to Section 2.3.4 and interest at the Default Rate actually paid
by Borrower in respect of such payments are insufficient to pay the same) or the
out-of-pocket expenses paid by Servicer or trustee in respect of the protection
and preservation of the Property (including, without limitation, payments of
Taxes and Insurance Premiums) and (b) all costs and expenses, liquidation fees,
workout fees, special servicing fees, operating advisor fees or any other
similar fees payable by Lender to Servicer: (i) as a result of an Event of
Default under the Loan or the Loan becoming specially serviced, an enforcement,
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” of the Loan Documents or of any
insolvency or bankruptcy proceeding; (ii) any liquidation fees, workout fees,
special servicing fees, operating advisor fees or any other similar fees that
are due and payable to Servicer under the Servicing Agreement or the trustee,
which fees may be due and payable under the Servicing Agreement on a periodic or
continuing basis, provided, that any “work-out” fees shall not exceed 0.5% of
each collection of interest and principal received on the Loan), any liquidation
fees shall not exceed 0.5% of any liquidation proceeds received on the Loan and
any special servicing fees shall not exceed 0.25% per annum; (iii) the costs of
all property inspections and/or appraisals of the Property (or any updates to
any existing inspection or appraisal) that Servicer or the trustee may be
required to obtain (other than the cost of regular annual inspections required
to be borne by Servicer under the Servicing Agreement); or (iv) any special
requests made by Borrower or Guarantor during the term of the Loan including,
without limitation, in connection with a prepayment, assumption or modification
of the Loan, provided, that in connection with any individual request for
consent under Section 5.1.20, the fees of Servicer for such request shall not
exceed $3,000 (plus all out-of-pocket costs and expenses incurred by servicer in
connection therewith).

ARTICLE X – MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this

 

-162-



--------------------------------------------------------------------------------

Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law. (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED
PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF

 

-163-



--------------------------------------------------------------------------------

NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

CT CORPORATION SYSTEM

111 EIGHTH AVENUE, 13TH FLOOR

NEW YORK NEW YORK 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement,

 

-164-



--------------------------------------------------------------------------------

the Note or any other Loan Document, Lender shall not be deemed to have waived
any right either to require prompt payment when due of all other amounts due
under this Agreement, the Note or the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, addressed as follows
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

 

If to Lender:

  

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

Attention: Thomas Nicholas Cassino

with a copy to:

  

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

Attention: Nancy Alto

with a copy to:

  

Barclays Bank plc

745 Seventh Avenue

New York, New York

Attention: Sabrina Khabie

with a copy to:

  

Morgan Stanley Bank, N.A.

1585 Broadway, 25th Floor

New York, New York 10036

Attention: George Kok

with a copy to:

  

Goldman Sachs Mortgage Company

200 West Street

New York, New York 10282

Attention: Rene Theriault

with a copy to:

  

Goldman Sachs Mortgage Company

200 West Street

New York, New York 10282

Attention: General Counsel

 

-165-



--------------------------------------------------------------------------------

with a copy to:

 

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: William P. McInerney, Esq.

If to Borrower:

 

c/o VICI Properties Inc.

8329 West Sunset Road, Suite 210

Las Vegas, Nevada 89113

Attention: General Counsel

With a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Daniel M. Eggermann, Esq.

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

Section 10.7 Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER AND BORROWER ARE HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY BORROWER AND LENDER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent

 

-166-



--------------------------------------------------------------------------------

or preferential, set aside or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender within ten (10) Business Days of
written notice from Lender for all reasonable out-of-pocket costs and expenses
(including reasonable out-of-pocket attorneys’ fees and expenses) incurred by
Lender in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including without limitation any opinions
reasonably requested by Lender as to any legal matters arising under this
Agreement or the other Loan Documents with respect to the Property or the Loan);
(ii) Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (iii) Lender’s performance and compliance with any
request made by Borrower or its Affiliates after the Closing Date; (iv) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Borrower;
(v) securing Borrower’s compliance with any requests made pursuant to the
provisions of this Agreement; (vi) the filing and recording fees and expenses,
title insurance and fees and expenses of counsel for providing to Lender all
required legal opinions, and other reasonable similar expenses incurred in
creating and perfecting the Lien in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement,

 

-167-



--------------------------------------------------------------------------------

the other Loan Documents, the Property, or any other security given for the
Loan; and (viii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Property (including, subject to Section 9.5, any fees and expenses
reasonably incurred by or payable to Servicer or a trustee in connection with
the transfer of the Loan to a special servicer upon Servicer’s anticipation of a
Default or Event of Default, liquidation fees, workout fees, special servicing
fees, operating advisor fees or any other similar fees and interest payable on
advances made by the Servicer with respect to delinquent debt service payments
or expenses of curing Borrowers’ defaults under the Loan Documents), or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings or any other amounts required under Section 9.5;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender. Any cost and
expenses due and payable to Lender may be paid from any amounts in the Lockbox
Account or Cash Management Account, as applicable.

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, out-of-pocket costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not an Indemnified Party shall be designated a party thereto), that
are actually imposed on, incurred by, or asserted against any Indemnified Party
in any manner relating to or arising out of (i) any breach by Borrower of its
obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents, or (ii) the use or intended use of
the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to any
Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
such Indemnified Party or for (x) any consequential damages and/or lost profits,
or (y) punitive, exemplary or other special damages, except to the extent
claimed against or recovered from ay Indemnified Party by any third party which
are not a result of any fraud, gross negligence or willful misconduct by such
Indemnified Party). To the extent that the undertaking to indemnify, defend and
hold harmless set forth in the preceding sentence may be unenforceable because
it violates any law or public policy, Borrower shall pay the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties.
If any Indemnified Party shall seek payment from Borrower pursuant to this
Section 10.13(b), Borrower shall be entitled to assume the defense thereof, with
counsel reasonably acceptable to Lender, provided that no compromise or
settlement shall be entered into without such Indemnified Party’s reasonable
consent. Notwithstanding the foregoing, if any Indemnified Party concludes that
there are any legal defenses available to it and/or other Indemnified Parties
that are additional from or additional to those available to Borrower, such
Indemnified Party shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such Indemnified Party.

 

-168-



--------------------------------------------------------------------------------

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document (except as expressly set
forth in Sections 9.1.1(c), 9.1.3(a), 9.1.3(b) and 9.1.3(d) hereof) and Lender
shall be entitled to require payment of such fees and expenses as a condition
precedent to the obtaining of any such consent, approval, waiver or
confirmation.

(d) Borrower shall indemnify the Lender and each of its respective officers,
directors, partners, employees, representatives, agents and Affiliates against
any liabilities, losses, damages , actions, out-of-pocket costs and expenses to
which Lender, each of its respective officers, directors, partners, employees,
representatives, agents and Affiliates, actually becomes subject in connection
with any indemnification to the Rating Agencies in connection with issuing,
monitoring or maintaining the Securities insofar as the liabilities arise out of
or are based upon any untrue statement of any material fact in (i) any Provided
Information provided by Lender to the Rating Agencies (or any Provided
Information from which information provided to the Rating Agencies was derived),
(ii) any other information that was provided to the Rating Agencies if such
information was provided by or on behalf of Borrower to Lender and Lender
notified Borrower that it would be provided to the Rating Agencies (clauses
(i) and (ii) collectively, the “Covered Rating Agency Information”) or (iii)
arise out of or are based upon the omission to state a material fact in the
Covered Rating Agency Information required to be stated therein or necessary in
order to make the statements in the Covered Rating Agency Information, in light
of the circumstances under which they were made, not misleading.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party; Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist

 

-169-



--------------------------------------------------------------------------------

upon or to enforce the performance or observance of any of the obligations
contained herein or therein. All conditions to the obligations of Lender to make
the Loan hereunder are imposed solely and exclusively for the benefit of Lender
and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan in the absence of strict compliance with any or all
thereof and no other Person shall under any circumstances be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender if, in Lender’s sole discretion, Lender deems it
advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, JPMorgan Chase Bank, National Association, Barclays Bank PLC, Goldman
Sachs Mortgage Company, Morgan Stanley Bank, N.A. or any of their Affiliates
shall be subject to the prior written approval of Lender, JPMorgan Chase Bank,
National Association, Barclays Bank PLC, Goldman Sachs Mortgage Company, and
Morgan Stanley Bank, N.A. in their sole discretion, provided that Borrower and
its Affiliates shall be permitted to make any disclosure required by the
Exchange Act or any other applicable federal or State securities laws, rules or
regulations without the prior written approval of Lender. All news releases,
publicity or advertising by Lender or any of its Affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, or to Borrower or its Affiliates
shall be subject to the prior written approval of Borrower, not to be
unreasonably withheld, conditioned or delayed, provided, that (i) any news
releases, publicity or advertising issued in connection with a sale,
Securitization or other disposition of the Loan, or any portion thereof or
required by applicable law and (ii) any marketing or other advertising in
connection with the enforcement of Lender’s remedies after an Event of Default,
shall not require the prior written approval of Borrower.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Debt without any prior or different resort for collection or of the right
of Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents in connection with this
Agreement or the other Loan Documents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of

 

-170-



--------------------------------------------------------------------------------

construing their meaning against the party which drafted same. Borrower
acknowledges that, with respect to the Loan, Borrower shall rely solely on its
own judgment and advisors in entering into the Loan without relying in any
manner on any statements, representations or recommendations of Lender or any
parent, subsidiary or Affiliate of Lender. Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of CPLV
Tenant or any of its Affiliates or Borrower or any of its Affiliates in
connection with the transactions contemplated herein. The provisions of this
Section 10.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Joint and Several Liability. If Borrower consists of more than one
(1) Person the obligations and liabilities of each Person shall be joint and
several.

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and

 

-171-



--------------------------------------------------------------------------------

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. (a) Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among the respective
parties thereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

(b) As used in this Section 10.26 the following terms have the following
meanings ascribed thereto: (i) “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution; (ii) “Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule; (iii) “EEA
Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (y) any entity established in an EEA Member Country
which is a parent of an institution described

 

-172-



--------------------------------------------------------------------------------

in clause (x) of this definition, or (x) any financial institution established
in an EEA Member Country which is a subsidiary of an institution described in
clauses (x) or (y) of this definition and is subject to consolidated supervision
with its parent; (iv) “EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein, and Norway; (v) “EEA Resolution
Authority” means any public administrative authority or any person entrusted
with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial
Institution; (vi) “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time; and (vii) “Write-Down and Conversion
Powers” means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

Section 10.26 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

Section 10.27 Co-Lenders. (a) Borrower hereby acknowledges and agrees that
notwithstanding the fact that the Loan may be serviced by Servicer, prior to a
Securitization of the entire Loan, all requests for approval and consents
hereunder and in every instance in which Lender’s consent or approval is
required, Borrower shall be required to obtain the consent and approval of each
Co-Lender and all copies of documents, reports, requests and other delivery
obligations of Borrower required hereunder shall be delivered by Borrower to
each Co-Lender.

(b) Following the Closing Date (i) the liabilities of Lender shall be several
and not joint, (ii) neither Co-Lender shall be responsible for the obligations
of the other Co-Lender, and (iii) each Co-Lender shall be liable to Borrower
only for their respective Ratable Share of the Loan. Notwithstanding anything to
the contrary herein, all indemnities by Borrower and obligations for costs,
expenses, damages or advances set forth herein shall run to and benefit each
Co-Lender in accordance with its Ratable Share.

(c) Each Co-Lender agrees that it has, independently and without reliance on the
other Co-Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower and its Affiliates and
decision to enter into this Agreement and that it will, independently and
without reliance upon the other Co-Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
under any other Loan Document.

Section 10.28 Gaming Laws. (a) This Agreement and the other Loan Documents are
subject to the Gaming Laws. Lender acknowledges that (i) it may be subject of
being called forward by any Gaming Authority or any Liquor Authority, in each of
their discretion, for licensing or a finding of suitability or to file or
provide other information, and (ii) all rights, remedies and powers under this
Agreement and the other Loan Documents, including with respect to the entry
into, ownership and/or operation of the Property, and the possession or control
of Gaming Equipment, alcoholic beverages or a Gaming or Liquor License, shall be
subject to any applicable provisions of the Gaming Laws and Liquor Laws and
receipt of required approvals from the requisite Governmental Authorities.

 

-173-



--------------------------------------------------------------------------------

(b) Lender agrees to cooperate with each Gaming Authority and each Liquor
Authority in connection with the administration of their regulatory jurisdiction
over Borrower, including, without limitation, the provision of such documents or
other information as may be requested by any such Gaming Authorities and/or
Liquor Authorities relating to Lender, Borrower, or to the Loan Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-174-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: CPLV PROPERTY OWNER LLC, a Delaware     Limited liability company By:
  /s/ Mary E. Higgins   Name: Mary E. Higgins   Title: Authorized Officer



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, NATIONAL     ASSOCIATION, a banking association
chartered     under the laws of the United States of America By:   /s/ Simon B.
Burce   Name: Simon B. Burce   Title: Vice President



--------------------------------------------------------------------------------

LENDER:

 

BARCLAYS BANK PLC

By:   /s/ Sabrina khabie   Name: Sabrina khabie   Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER: GOLDMAN SACHS MORTGAGE COMPANY By:   /s/ [Illegible]   Name:   Title:



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY BANK, N.A. By:   /s/ Kristin Sansone   Name: Kristin
Sansone   Title: Authorized Signatory